Exhibit 10.18



AGREEMENT AND PLAN OF MERGER

by and among

Myriad Genetics, Inc.;

Cinnamon Merger Sub, Inc.;

Counsyl, Inc.;

and

FORTIS ADVISORS LLC, as the Securityholders’ Representative

Dated as of May 25, 2018

 

 

 

 



174046687 v20

--------------------------------------------------------------------------------

Table of Contents

 

Page

 

Section 1.

Description of Transaction1

 

 

1.1

Merger of Merger Sub into the Company1

 

 

1.2

Effect of the Merger1

 

 

1.3

Closing; Effective Time1

 

 

1.4

Certificate of Incorporation and Bylaws; Directors and Officers2

 

 

1.5

Conversion of Shares3

 

 

1.6

Treatment of Company Options, Company RSUs and Company Warrants.4

 

 

1.7

Parent Stock Elections.5

 

 

1.8

Payoff Letters7

 

 

1.9

Further Action8

 

 

1.10

Closing of the Company’s Transfer Books8

 

 

1.11

Exchange/Payment/Deliveries.8

 

 

1.12

Post Closing Adjustment to Closing Merger Consideration Amount12

 

 

1.13

Post-Closing Distributions.16

 

 

1.14

Appraisal and Dissenters’ Rights.16

 

 

1.15

Securityholders’ Representative.17

 

Section 2.

Representations and Warranties of the Company20

 

 

2.1

Subsidiaries; Due Incorporation; Etc.20

 

 

2.2

Certificate of Incorporation and Bylaws21

 

 

2.3

Capitalization, Etc21

 

 

2.4

Financial Statements; Internal Controls; Indebtedness23

 

 

2.5

Absence of Certain Changes24

 

 

2.6

Title to Assets24

 

 

2.7

Equipment25

 

 

2.8

Real Property; Leasehold25

 

 

2.9

Intellectual Property.25

 

 

2.10

Privacy and Data Security.28

 

 

2.11

Regulatory Matters.30

 

 

2.12

Material Contracts.32

 

 

2.13

Liabilities34

 

 



174046687 v20

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

2.14

Compliance with Laws34

 

 

2.15

Certain Business Practices35

 

 

2.16

Tax Matters.35

 

 

2.17

Employee Benefit Plans and Employee Matters.37

 

 

2.18

Environmental Matters40

 

 

2.19

Insurance40

 

 

2.20

Legal Proceedings; Orders41

 

 

2.21

Authority; Binding Nature of Agreement41

 

 

2.22

Vote Required42

 

 

2.23

Non-Contravention; Consents42

 

 

2.24

Accounts Receivable42

 

 

2.25

Financial Advisor43

 

 

2.26

Significant Business Relationships.43

 

 

2.27

Related Party Transactions43

 

Section 3.

Representations and Warranties of Parent and Merger Sub44

 

 

3.1

Due Incorporation; Subsidiaries44

 

 

3.2

Authority; Binding Nature of Agreement44

 

 

3.3

Non-Contravention; Consents44

 

 

3.4

Litigation44

 

 

3.5

Merger Sub45

 

 

3.6

Reliance.45

 

 

3.7

No Parent Vote Required45

 

 

3.8

Solvency46

 

 

3.9

Availability of Funds46

 

 

3.10

Capital Stock46

 

 

3.11

Reports and Financial Statements46

 

 

3.12

Parent Stock48

 

Section 4.

Certain Covenants of the Company48

 

 

4.1

Access48

 

 



174046687 v20

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

4.2

Conduct of the Business of the Company49

 

 

4.3

No Solicitation.51

 

Section 5.

Additional Covenants of the Parties52

 

 

5.1

Stockholder Consent or Approval.52

 

 

5.2

Regulatory Filings; Reasonable Best Efforts.52

 

 

5.3

Employee Benefits.55

 

 

5.4

Indemnification of Officers and Directors.56

 

 

5.5

Disclosure57

 

 

5.6

Tax Matters.57

 

 

5.7

Notification of Certain Events59

 

 

5.8

Commercially Reasonable Efforts59

 

 

5.9

Registration Statement.59

 

 

5.10

Financing Cooperation61

 

 

5.11

Disclosure Schedules63

 

Section 6.

Conditions Precedent to Obligations of Parent and Merger Sub63

 

 

6.1

Accuracy of Representations and Warranties63

 

 

6.2

Performance of Covenants64

 

 

6.3

Stockholder Approval64

 

 

6.4

Antitrust Clearances64

 

 

6.5

No Restraints64

 

 

6.6

No Litigation64

 

 

6.7

Deliveries64

 

 

6.8

Estimated Closing Statement64

 

 

6.9

Closing Certificate64

 

 

6.10

Company Material Adverse Effect.65

 

 

6.11

Dissenting Shares.65

 

 

6.12

Additional Conditions.65

 

Section 7.

Conditions Precedent to Obligation of the Company65

 

 

7.1

Accuracy of Representations and Warranties65

 

 



174046687 v20

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

7.2

Performance of Covenants65

 

 

7.3

Stockholder Approval66

 

 

7.4

Antitrust Clearances66

 

 

7.5

No Restraints66

 

 

7.6

Closing Certificate66

 

 

7.7

Deliveries66

 

Section 8.

Survival; Limitations66

 

 

8.1

Survival of Representations and Warranties66

 

 

8.2

Sole and Exclusive Remedy; Limitations.66

 

 

8.3

R&W Insurance67

 

Section 9.

Termination68

 

 

9.1

Termination68

 

 

9.2

Effect of Termination68

 

Section 10.

Miscellaneous Provisions69

 

 

10.1

Amendment69

 

 

10.2

Expenses69

 

 

10.3

Waiver.69

 

 

10.4

Entire Agreement; Counterparts69

 

 

10.5

Applicable Law; Jurisdiction70

 

 

10.6

Attorneys’ Fees70

 

 

10.7

Assignability70

 

 

10.8

Third Party Beneficiaries; No Recourse.71

 

 

10.9

Notices71

 

 

10.10

Severability72

 

 

10.11

Knowledge72

 

 

10.12

Conflict of Interest73

 

 

10.13

Attorney-Client Privilege73

 

 

10.14

No Implied Representations74

 

 

10.15

Specific Performance74

 

 

10.16

Construction.74

 

 



174046687 v20

--------------------------------------------------------------------------------

Table of Contents

(continued)

Page

 

 

10.17

Disclosure Schedule75

 

 

 



174046687 v20

--------------------------------------------------------------------------------

Table of Contents

 

Page

 

 

Exhibits

 

Exhibit A-Certain Definitions

Exhibit B-Form of Letter of Transmittal

Exhibit C-Form of Escrow Agreement

Exhibit D- Form of Election and Investor Questionnaire

 

 

 

 

 

-vi-



174046687 v20

--------------------------------------------------------------------------------

 

AGREEMENT AND PLAN OF MERGER

This Agreement and Plan of Merger (as may be amended from time to time, this
“Agreement”) is made and entered into as of May 25, 2018, by and among: Myriad
Genetics, Inc., a Delaware Corporation (“Parent”); Cinnamon Merger Sub, Inc., a
Delaware corporation and a wholly owned subsidiary of Parent (“Merger Sub”);
Counsyl, Inc., a Delaware corporation (the “Company”); and Fortis Advisors LLC,
as the Securityholders’ Representative. Certain capitalized terms used in this
Agreement are defined in Exhibit A.

Recitals

A.Parent, Merger Sub and the Company intend to effect a merger of Merger Sub
into the Company (the “Merger”) in accordance with this Agreement and the
Delaware General Corporation Law, as amended (the “DGCL”).  Upon consummation of
the Merger, Merger Sub will cease to exist as a separate corporate entity, and
the Company will become a wholly owned subsidiary of Parent.

B.The respective boards of directors of Parent, Merger Sub and the Company have
approved this Agreement and approved the Merger and the other transactions
contemplated by this Agreement.

Agreement

The parties to this Agreement, intending to be legally bound, agree as follows:

Section 1.

Description of Transaction

1.1Merger of Merger Sub into the Company

Upon the terms and subject to the conditions set forth in this Agreement, and in
accordance with the DGCL, at the Effective Time, Merger Sub shall be merged with
and into the Company, and the separate existence of Merger Sub shall cease.  The
Company will continue as the surviving corporation in the Merger (the “Surviving
Corporation”).

1.2Effect of the Merger

The Merger shall have the effects set forth in this Agreement and in the
applicable provisions of the DGCL.  Without limiting the generality of the
foregoing, and subject thereto, at the Effective Time, except as otherwise
agreed pursuant to the terms of this Agreement, all of the property, rights,
privileges, powers and franchises of the Company and Merger Sub shall vest in
the Surviving Corporation, and all debts, liabilities and duties of the Company
and Merger Sub shall become the debts, liabilities and duties of the Surviving
Corporation.

1.3Closing; Effective Time

The consummation of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the Company’s offices, at 7:00 a.m. San Francisco
time on a date to be designated by the Company (the “Closing Date”), which shall
be no later than the second Business Day after the satisfaction or waiver of the
last to be satisfied or waived of the

1.



174046687 v20

--------------------------------------------------------------------------------

  

conditions set forth in Section 6 (Conditions Precedent to Obligations of Parent
and Merger Sub) and Section 7 (Conditions Precedent to Obligation of the
Company) (other than those conditions that by their nature are to be satisfied
at the Closing, but subject to the satisfaction or waiver of such conditions);
provided that if such Business Day would otherwise occur (a) on or before July
31, 2018, then the Closing shall be delayed until July 31, 2018, and (b) after
July 31, 2018 and on or between the 20th day and the last day of a month, then
the Closing shall be delayed until the last Business Day of such month, in each
case, so long as, as of the date the Closing would have otherwise occurred but
for the foregoing proviso (such date, the “Satisfaction Date”) (i) each party
has delivered to the other party the certificates required to be delivered by it
pursuant to Section 6.9 (Conditions Precedent to Obligations of Parent and
Merger Sub) and Section 7.6 (Conditions Precedent to Obligations of the
Company), as applicable, and (ii) each party irrevocably confirms in writing to
the other party that the conditions in Section 6.1, 6.2 and 6.10 (Conditions
Precedent to Obligations of Parent and Merger Sub) (in the case of Parent) and
Section 7.1 and 7.2 (Conditions Precedent to Obligations of the Company) (in the
case of the Company) have been satisfied or are waived, that but for the passage
of time until such date, there is no other condition that is not then satisfied
or waived nor any other bases then available to rely on to refuse to close on
such date and that it is ready, willing and able to close on such date subject
to the continued satisfaction of the remaining conditions in  Section 6
(Conditions Precedent to Obligations of Parent and Merger Sub) (in the case of
Parent) or Section 7 (Conditions Precedent to Obligations of the Company) (in
the case of the Company), as the case may be; provided that between the
Satisfaction Date and the Closing, the Company shall not have materially
breached its covenants and agreements set forth in Section 4.2 (Conduct of the
Business of the Company).  Subject to the provisions of this Agreement, a
certificate of merger satisfying the applicable requirements of the DGCL (the
“Certificate of Merger”) shall be duly executed by the Company and, concurrently
with or as soon as practicable following the Closing (but no later than the
Closing Date and no earlier than the confirmation of receipt of the Payment
Amount by the Payment Agent to Parent and the Company), delivered to and filed
with the Secretary of State of the State of Delaware in accordance with the
DGCL.  The Merger shall become effective upon the date and time of the filing of
such Certificate of Merger with the Secretary of State of the State of Delaware,
or at such later time as may be mutually agreed in writing by the Company and
Parent and specified in the Certificate of Merger (the “Effective Time”).

1.4Certificate of Incorporation and Bylaws; Directors and Officers

(a)The certificate of incorporation of the Surviving Corporation shall be
amended and restated as of the Effective Time to conform to the certificate of
incorporation of Merger Sub as in effect immediately prior to the Effective Time
until amended in accordance with the DGCL, except that the certificate of
incorporation shall be amended to change the name of the Surviving Corporation
to “Counsyl, Inc.”

(b)The bylaws of the Surviving Corporation shall be amended and restated
immediately as of the Effective Time to conform to the bylaws of Merger Sub as
in effect immediately prior to the Effective Time until amended in accordance
with the DGCL.

2.



174046687 v20

--------------------------------------------------------------------------------

  

(c)The directors and officers of the Surviving Corporation as of the Effective
Time shall be the respective individuals who are directors and officers of
Merger Sub immediately prior to the Effective Time.

1.5Conversion of Shares

At the Effective Time, by virtue of the Merger and without any further action on
the part of Parent, Merger Sub, the Company or any stockholder of the Company:

(a)any shares of Company Capital Stock then held by the Company (or held in the
Company’s treasury) shall be cancelled and retired and shall cease to exist, and
no consideration shall be delivered in exchange therefor;

(b)any shares of Company Capital Stock then held by Parent, Merger Sub or any
other Subsidiary of Parent shall be cancelled and retired and shall cease to
exist, and no consideration shall be delivered in exchange therefor;

(c)except as provided in subsections (a) and (b) of this Section 1.5 (Conversion
of Shares) and subject to Sections 1.11 (Exchange/Payment) and 1.14 (Appraisal
and Dissenters’ Rights), each share of Series D Preferred Stock issued and
outstanding immediately prior to the Effective Time (except for Dissenting
Shares) shall cease to be an existing and issued share of Series D Preferred
Stock, and shall be converted, by virtue of the Merger and without any action on
the part of the holder thereof, into the right to receive, without interest, an
amount equal to $10.84 payable, subject to an Election pursuant to Section 1.7
(Parent Stock Elections), in cash and shares of Parent Stock (valued at the
Parent Stock Price);

(d)except as provided in subsections (a) and (b) of this Section 1.5 (Conversion
of Shares) and subject to Sections 1.11 (Exchange/Payment) and 1.14 (Appraisal
and Dissenters’ Rights), each share of Series C Preferred Stock issued and
outstanding immediately prior to the Effective Time (except for Dissenting
Shares) shall cease to be an existing and issued share of Series C Preferred
Stock, and shall be converted, by virtue of the Merger and without any action on
the part of the holder thereof, into the right to receive, without interest, an
amount equal to $8.84 payable, subject to an Election pursuant to Section 1.7
(Parent Stock Elections), in cash and shares of Parent Stock (valued at the
Parent Stock Price);

(e)except as provided in subsections (a) and (b) of this Section 1.5 (Conversion
of Shares) and subject to Sections 1.11 (Exchange/Payment) and 1.14 (Appraisal
and Dissenters’ Rights), each share of Series B Preferred Stock issued and
outstanding immediately prior to the Effective Time (except for Dissenting
Shares) shall cease to be an existing and issued share of Series B Preferred
Stock, and shall be converted, by virtue of the Merger and without any action on
the part of the holder thereof, into the right to receive, without interest, an
amount equal to $5.0518 payable, subject to an Election pursuant to Section 1.7
(Parent Stock Elections), in cash and shares of Parent Stock (valued at the
Parent Stock Price).

(f)except as provided in subsections (a) and (b) of this Section 1.5 (Conversion
of Shares) and subject to Sections 1.11 (Exchange/Payment) and 1.14 (Appraisal
and Dissenters’ Rights), each share of Series A Preferred Stock issued and
outstanding immediately prior to the Effective Time (except for Dissenting
Shares) shall cease to be an

3.



174046687 v20

--------------------------------------------------------------------------------

  

existing and issued share of Series A Preferred Stock, and shall be converted,
by virtue of the Merger and without any action on the part of the holder
thereof, into the right to receive, without interest, an amount equal to $4.28
payable, subject to an Election pursuant to Section 1.7 (Parent Stock
Elections), in cash and shares of Parent Stock (valued at the Parent Stock
Price).;

(g)except as provided in subsections (a) and (b) of this Section 1.5 (Conversion
of Shares) and subject to Sections 1.11 (Exchange/Payment), 1.12 (Post Closing
Adjustment to Closing Merger Consideration Amount), 1.13 (Post-Closing
Distributions), 1.14 (Appraisal and Dissenters’ Rights) and 1.15
(Securityholders’ Representative), each share of Company Common Stock issued and
outstanding immediately prior to the Effective Time (except for Dissenting
Shares) shall cease to be an existing and issued share of Company Common Stock,
and shall be converted, by virtue of the Merger and without any action on the
part of the holder thereof, into the right to receive, without interest, an
amount payable, subject to an Election pursuant to Section 1.7 (Parent Stock
Elections), in cash and shares of Parent Stock (valued at the Parent Stock
Price) equal to the Per Share Merger Consideration; and

(h)each share of the common stock, $0.0001 par value per share, of Merger Sub
issued and outstanding immediately prior to the Effective Time shall be
converted into one share of validly issued, fully paid and nonassessable common
stock of the Surviving Corporation, such that immediately following the
Effective Time, Parent shall become the sole and exclusive owner of all of the
issued and outstanding capital stock of the Company as the Surviving
Corporation.

1.6Treatment of Company Options, Company RSUs and Company Warrants.  

(a)(I) Subject to Sections 1.11 (Exchange/Payment), 1.12 (Post Closing
Adjustment to Closing Merger Consideration Amount), 1.13 (Post-Closing
Distributions) and 1.15 (Securityholders’ Representative), contingent on and
effective immediately prior to the Effective Time, each In-the-Money-Option that
is outstanding and unexercised immediately prior to the Effective Time, whether
under the Equity Incentive Plans or otherwise, whether or not vested or
exercisable, shall become fully vested and exercisable immediately prior to the
Effective Time and to the extent not exercised prior to the Effective Time,
shall be cancelled at the Effective Time and, in consideration of such
cancellation, the holder thereof shall be entitled to receive, without interest,
a payment, subject to an Election pursuant to Section 1.7 (Parent Stock
Elections), in cash and shares of Parent Stock (valued at the Parent Stock
Price) in an amount equal to (i) the aggregate number of shares of Company
Common Stock issuable upon the exercise of such In-the-Money-Option multiplied
by (ii) the amount by which the Per Share Merger Consideration exceeds the
exercise price per share of such In-the-Money-Option (the “Closing Options
Payout Amount”). (II) With respect to each Out-of-the-Money-Option, contingent
on and effective immediately prior to the Effective Time, each
Out-of-the-Money-Option that is outstanding and unexercised immediately prior to
the Effective Time, whether under the Equity Incentive Plans or otherwise,
whether or not vested or exercisable, shall be cancelled at the Effective Time
without the payment of any consideration to the holder of such
Out-of-the-Money-Option, and the holder of such Out-of-the-Money-Option shall
have no further rights with respect thereto.

4.



174046687 v20

--------------------------------------------------------------------------------

  

The Company agrees that the Board of Directors of the Company shall adopt such
resolutions or take such other actions (including obtaining any required
consents) prior to the Effective Time as may be required to effect the
transactions described in Section 1.6(a) (Treatment of Company Options, Company
RSUs and Company Warrants).

(b)Subject to Sections 1.11 (Exchange/Payment), 1.12 (Post Closing Adjustment to
Closing Merger Consideration Amount), 1.13 (Post-Closing Distributions) and 1.15
(Securityholders’ Representative), contingent on and effective immediately prior
to the Effective Time, each Company RSU that is outstanding immediately prior to
the Effective Time, whether under the Equity Incentive Plans or otherwise,
whether or not vested, shall become fully vested immediately prior to the
Effective Time and shall be cancelled at the Effective Time and, in
consideration of such cancellation, the holder thereof shall be entitled to
receive, without interest, a payment, subject to an Election pursuant to Section
1.7 (Parent Stock Elections), in cash and shares of Parent Stock (valued at the
Parent Stock Price) in an amount equal to (i) the aggregate number of shares of
Company Common Stock issuable upon the settlement of such Company RSU,
multiplied by (ii) the Per Share Merger Consideration (the “Closing RSUs Payout
Amount”).

The Company agrees that the Board of Directors of the Company shall adopt such
resolutions or take such other actions (including obtaining any required
consents) prior to the Effective Time as may be required to effect the
transactions described in Section 1.6(b) (Treatment of Company Options, Company
RSUs and Company Warrants).

(c)Subject to Sections 1.11 (Exchange/Payment), 1.12 (Post Closing Adjustment to
Closing Merger Consideration Amount), 1.13 (Post-Closing Distributions) and 1.15
(Securityholders’ Representative), contingent on and effective immediately prior
to the Effective Time, each Company Warrant that is outstanding immediately
prior to the Effective Time (other than the Excluded Company Warrants), shall be
cancelled at the Effective Time and, in consideration of such cancellation, the
holder thereof shall be entitled to receive, without interest, a cash payment in
an amount equal to (i) in the case of each Company Series B Preferred Stock
Warrant, (A) (1) the aggregate number of shares of Series B Preferred Stock
issuable upon exercise of such Company Series B Preferred Stock Warrant
multiplied by (2) $5.0518, minus (A) (1) the exercise price payable in respect
of a share of Series B Preferred Stock issuable under such Company Series B
Preferred Stock Warrant, multiplied by (2) the number of shares of Series B
Preferred Stock issuable upon the exercise of such Company Series B Preferred
Stock Warrant and (ii) in the case of each Company Put Warrant, (A) the
aggregate number of shares of Company Common Stock issuable upon the exercise of
such Company Put Warrant multiplied by (B) the difference of (1) the Per Share
Merger Consideration minus (2) the exercise price payable in respect of a share
of Company Common Stock issuable under such Company Put Warrant. Notwithstanding
the foregoing, in no event shall Parent be required to issue more than the
number of shares of Parent Stock referenced in Section 1.7(c) in connection with
the transactions contemplated hereby and the exercise of Company Warrants.

Prior to the Effective Time, the Company shall satisfy all notification
requirements under the terms of the outstanding Company Warrants, including with
respect to the Put Option (as defined in the Company Put Warrant), or obtain
waivers in lieu of satisfaction of such

5.



174046687 v20

--------------------------------------------------------------------------------

  

notification requirements, and all Company Warrants shall be treated in
accordance with their terms.

1.7Parent Stock Elections.  

(a)Each Company Stockholder, each holder of In-the-Money Options and each holder
of Company RSUs shall have the right, subject to the limitations set forth in
this Section 1.7, to submit an election in accordance with the following
procedures:

(i)Each Company Stockholder, holder of In-the-Money Options or holder of Company
RSUs may specify in a request made in accordance with this Section 1.7(a)
(herein called an “Election”) whether such Company Stockholder, holder of
In-the-Money Options or holder of Company RSUs desires to receive payment of
his, her or its respective portion of the Payment Amount in the form of (A) 100%
shares of Parent Stock, (B) 100% cash or (C) a percentage specified by the
Company Stockholder, holder of In-the-Money Options or holder of Company RSUs in
shares of Parent Stock valued at the Parent Stock Price and the balance in cash.

(ii)The Letter of Transmittal and the Election Form shall contain provisions for
the Company Stockholder, holder of In-the-Money Options or holder of Company
RSUs to make an Election, and the Company or the Payment Agent shall provide
Letters of Transmittal or the Election Form, as applicable, to the Company
Stockholders, holders of In-the-Money Options and holders of Company RSUs
promptly after the date hereof so as to permit such Company Stockholders,
holders of In-the-Money Options and holders of Company RSUs to exercise their
right to make an Election on or before the twentieth (20th) day after the date
hereof (the “Election Deadline”).  In no event shall the Letter of Transmittal
and the Election Form be made initially available less than ten (10) days prior
to the Election Deadline.

(iii)Any Election shall have been made properly only if Parent shall have
received, by 5:00 p.m., Eastern Time, on the date of the Election Deadline, a
Letter of Transmittal or an Election Form, as applicable, properly completed and
signed and, if applicable, accompanied by certificates representing shares of
Company Capital Stock to which such Letter of Transmittal relates.  As the
Company Stockholders will be instructed to return any completed Letter of
Transmittal to the Payment Agent, Parent and the Company shall instruct the
Payment Agent to present all Letters of Transmittal received at the Election
Deadline to Parent promptly upon the occurrence of the Election Deadline. The
Company shall present all Election Forms received at the Election Deadline to
Parent promptly upon the occurrence of the Election Deadline.

(iv)Any Company Stockholder, holder of In-the-Money Options or holder of Company
RSUs may, at any time prior to the Election Deadline, change or revoke his, her
or its Election by written notice received by Payment Agent or Parent prior to
the Election Deadline accompanied by a properly completed and signed revised
Letter of Transmittal or an Election Form, as applicable.  If Parent shall
determine after reasonable consultation with the Company and Payment Agent that
any Election is not properly made or no Election was made with respect to any
shares of Company Capital Stock, such Company Stockholder, holder of In-

6.



174046687 v20

--------------------------------------------------------------------------------

  

the-Money Options or holder of Company RSUs shall be deemed to have elected to
receive 100% cash.  

(v)If Parent or the Company terminates this Agreement in accordance with Section
9.1 (Termination), all Elections shall be revoked automatically, and Parent and
the Company shall promptly instruct the Payment Agent to return all certificates
representing shares of Company Capital Stock, if any, to the respective Company
Stockholders.

(vi)Each holder of shares of Company Capital Stock, holder of In-the-Money
Options and holder of Company RSUs exchanged pursuant to the Merger that would
otherwise have been entitled to receive a fraction of a share of Parent Stock
(after taking into account any Certificates delivered by such holder) shall
receive, in lieu thereof, cash (without interest) in an amount equal to such
fractional part of a share of Parent Stock multiplied by the Parent Stock Price,
less any applicable withholding Taxes.  No such holder will be entitled to
dividends, voting rights or any other rights as a stockholder in respect of any
fractional shares.

(b)Each share of Parent Stock issued hereunder shall be issued at a valuation,
solely for purposes of the distributions made hereunder equal to the Parent
Stock Price (it being understood and agreed that the actual trading price of
such shares on the Nasdaq Global Select Market on the date such shares are
delivered to the Company Stockholders, holders of In-the-Money Options and
holders of Company RSUs and each day thereafter may vary).  The Company and
Parent each hereby irrevocably acknowledges and agrees that the mere change in
the Parent Stock Price shall not give the Company, any Company Stockholder, any
holder of In-the-Money Options, any holder of Company RSUs or Parent any right
of recourse or a basis for the Company or Parent to avoid its obligations to
complete the Merger and the other transactions contemplated hereby.  Each Letter
of Transmittal shall include an acknowledgement by the Company Stockholder,
holder of In-the-Money Options or holder of Company RSUs electing to receive
shares of Parent Stock that although the Parent Stock Price is being used for
all Parent Stock issued pursuant to the terms of this Agreement, it is likely
that, due to the fact that the Parent Stock is traded on a public market, which
can be volatile and unpredictable, the actual value of the Parent Stock on the
date such shares are delivered to the Company Stockholders, holders of
In-the-Money Options and holders of Company RSUs may differ from the Parent
Stock Price.

(c)If, as a result of the Election process, the Company Stockholders, holders of
In-the-Money Options and holders of Company RSUs in the aggregate would receive
greater than 2,994,251 shares of Parent Stock, the Payment Agent and Parent
shall adjust the cash/stock Election of each Company Stockholder, holder of
In-the-Money Options and holder of Company RSUs as necessary, as instructed by
the Company and pro rata in accordance with the ownership of shares of Company
Capital Stock by each such Company Stockholder and shares of Company Capital
Stock subject to the In-the-Money Options and Company RSUs held by such holders
of In-the-Money Options and Company RSUs to ensure that no more than 2,994,251
shares of Parent Stock is paid as the Closing Merger Consideration Amount.  The
Letter of Transmittal shall include disclosure that the Election is subject to
adjustment as set forth in this Section 1.7(c).

7.



174046687 v20

--------------------------------------------------------------------------------

  

(d)Notwithstanding anything in this Agreement to the contrary, no shares of
Parent Stock shall be payable to any Company Stockholder, holder of In-the-Money
Options or holder of Company RSUs who will not be an “accredited investor” as
such term is defined in Rule 501(a) of Regulation D promulgated under the
Securities Act as of the Effective Time (the “Unaccredited Investors”), and each
such Unaccredited Investor shall instead receive Merger Consideration in the
form of 100% cash.  For purposes of this Agreement, all holders of Company
Capital Stock, In-the-Money Options or Company RSUs who fail to return a
questionnaire containing information used to determine whether such holder is an
“accredited investor” (an “Investor Questionnaire”) contained in the Letter of
Transmittal or the Election Form, as applicable, or otherwise fail to
demonstrate on his, her or its Investor Questionnaire his, her or its status as
an “accredited investor” shall be deemed to be an Unaccredited Investor.

1.8Payoff Letters

Prior to the Closing, the Company shall obtain payoff letters for the Closing
Date Indebtedness set forth on Section 1.8 of the Disclosure Schedule, which
shall provide the dollar amount and the payee of the applicable Closing Date
Indebtedness required to be paid in order to fully pay off such Closing Date
Indebtedness and release any related Liens as of the Closing (the “Payoff
Letters”).

1.9Further Action

If, at any time after the Effective Time, any further action is necessary or
desirable to carry out the purposes of this Agreement or to vest the Surviving
Corporation with full right, title and possession of and to all rights and
property of Merger Sub and the Company, the officers and directors of the
Surviving Corporation and Parent shall take such action, so long as such action
is not inconsistent with this Agreement.

1.10Closing of the Company’s Transfer Books

At the Effective Time: (a) all shares of Company Capital Stock outstanding
immediately prior to the Effective Time shall automatically be cancelled and
retired and shall cease to exist, and all holders of certificates representing
shares of Company Capital Stock that were outstanding immediately prior to the
Effective Time shall cease to have any rights as stockholders of the Company,
and each certificate representing any such Company Capital Stock (a “Company
Stock Certificate”) or uncertificated book-entry shares (a “Book-Entry”) shall
thereafter represent the right to receive the consideration referred to in
Section 1.5 (Conversion of Shares) (or if applicable, Section 1.14 (Appraisal
and Dissenters’ Rights)), if any; and (b) the stock transfer books of the
Company shall be closed with respect to all shares of Company Capital Stock
outstanding immediately prior to the Effective Time.  No further transfer of any
such shares of Company Capital Stock shall be made on such stock transfer books
after the Effective Time.  If, after the Effective Time, a Company Stock
Certificate or a Book-Entry is presented to the Payment Agent or to the
Surviving Corporation or Parent, such Company Stock Certificate or a Book-Entry
shall be cancelled and shall be exchanged as provided in Section 1.11
(Exchange/Payment).

8.



174046687 v20

--------------------------------------------------------------------------------

  

1.11Exchange/Payment/Deliveries.  

(a)Prior to the Closing Date, Parent shall select a reputable bank or trust
company reasonably acceptable to the Company to act as payment agent in the
Merger (the “Payment Agent”).  Prior to the Closing, Parent shall pay the
Payment Agent any upfront administration fee of the Payment Agent and shall
deposit with the Payment Agent (i) cash in U.S. Dollars in an amount sufficient
to pay the aggregate cash portion of the Payment Amount and (ii) certificates
representing the total number of shares of Parent Stock or otherwise make
available book-entry shares of Parent Stock in an amount to pay the Parent Stock
portion of the Payment Amount, in each case, as provided herein and as set forth
in the Company Payment Schedule (all cash and shares of Parent Stock deposited
with the Payment Agent being hereinafter referred to as the “Payment Fund”).  

(b)As soon as practicable after the date hereof, the Company or the Payment
Agent shall mail to the holders of Company Capital Stock as of immediately prior
to the Effective Time: (i) a letter of transmittal that contains an Investor
Questionnaire and a Form of Election, in substantially the form attached hereto
as Exhibit B (the “Letter of Transmittal”) and (ii) instructions for use in
effecting the surrender of Company Stock Certificates or Book-Entries, if
applicable, in exchange for the amounts of cash and Parent Stock payable in
accordance with Section 1.5 (Conversion of Shares).  As soon as practicable
after the date hereof, the Company shall mail to the holders of In-the-Money
Options and holders of Company RSUs an Investor Questionnaire and a Form of
Election, in substantially the form attached hereto as Exhibit D (the “Election
Form”) for use in effecting the payment in accordance with Section 1.6
(Treatment of Company Options, Company RSUs and Company Warrants).

(c)As soon as reasonably practicable following the later of the Effective Time
and the surrender of a Company Stock Certificate or Book-Entry to the Payment
Agent for payment, together with a duly executed Letter of Transmittal, if
applicable, (A) the Payment Agent shall, and Parent shall cause the Payment
Agent to, pay the holder of such Company Stock Certificate or Book-Entry, as
applicable, in exchange therefor, the cash amounts and shares of Parent Stock
payable in accordance with Section 1.5 (Conversion of Shares) for each share
evidenced by such Company Stock Certificate or Book-Entry, as applicable, and
(B) the Company Stock Certificate or Book-Entry, as applicable, so surrendered
shall be cancelled.

(d)As soon as practicable after the Effective Time, but in no event later than
one Business Day after the Effective Time, the Payment Agent shall mail to the
holders of Company Warrants and the Non-Employee Option Holders and Non-Employee
RSU Holders, in each case as of immediately prior to the Effective Time: (i) a
Letter of Transmittal, (ii) instructions for use in effecting the surrender of
In-the-Money-Options held by Non-Employee Option Holders and Company RSUs held
by Non-Employee RSU Holders in exchange for the cash amounts payable in
accordance with Section 1.6 (Treatment of Company Options, Company RSUs and
Company Warrants), and (iii) instructions for use in effecting the surrender of
Company Warrants in exchange for the cash amounts payable in accordance with
Section 1.6 (Treatment of Company Options, Company RSUs and Company
Warrants).  Notwithstanding the foregoing, Parent and the Company shall use
commercially reasonable efforts to cause (x) the Letter of Transmittal to be
made available to each holder of Company Warrants and to each Non-Employee
Option Holder and Non-Employee RSU Holder, and (y) such Person’s Letter of

9.



174046687 v20

--------------------------------------------------------------------------------

  

Transmittal to be reviewed and processed prior to the Effective Time, such that,
so long as such Person continues to hold the Company Warrants,
In-the-Money-Options or Company RSUs, as applicable, surrendered by such Letter
of Transmittal as of immediately prior to the Effective Time, such Person will
be paid the payment in cash described in Section 1.6 (Treatment of Company
Options, Company RSUs and Company Warrants), as applicable, with respect to such
Letter of Transmittal on the Closing Date.

(e)As soon as reasonably practicable following the later of the Effective Time
and the surrender of a Company Warrant to the Payment Agent for payment,
together with a duly executed Letter of Transmittal, (A) the Payment Agent
shall, and Parent shall cause the Payment Agent to, pay the holder of such
Company Warrant, in exchange therefor, the cash amounts payable in accordance
with Section 1.6 (Treatment of Company Options, Company RSUs and Company
Warrants) for each share evidenced by such Company Warrant, and (B) the Company
Warrant so surrendered shall be cancelled.  

(f)As soon as reasonably practicable following the later of the Effective Time
and the delivery to the Payment Agent of a duly executed Letter of Transmittal,
the Payment Agent shall, and Parent shall cause the Payment Agent to, pay each
Non-Employee Option Holder and Non-Employee RSU Holder, in exchange therefor,
the cash amounts payable to such Person in accordance with Section 1.6
(Treatment of Company Options, Company RSUs and Company Warrants).  

(g)If any Company Stock Certificate and Company Warrant shall have been lost,
stolen or destroyed, Parent or the Payment Agent, as applicable, may, as a
condition to the payment of the consideration hereunder with respect to each
share of Company Capital Stock evidenced by such Company Stock Certificate or
Company Warrant, require the owner of such Company Stock Certificate or Company
Warrant to provide a reasonably appropriate affidavit and agreement to provide
customary indemnity against any claim that may be made against the Payment
Agent, Parent, the Surviving Corporation or any of their respective Affiliates
with respect to such Company Stock Certificate.  

(h)Within one payroll period following the Effective Time (or, in the case of
any distribution made pursuant to Sections 1.6(a) and 1.6(b) (Treatment of
Company Options, Company RSUs and Company Warrants) after the Effective Time,
within one payroll period following the date of such distribution) subject to
Section 1.11(k) (Exchange/Payment), Parent shall cause the Surviving Corporation
to pay to each Employee Option Holder and Employee RSU Holder the applicable
amount required to be paid pursuant to Sections 1.6(a) and 1.6(b) (Treatment of
Company Options, Company RSUs and Company Warrants), with respect to such
individual’s Employee Options or Employee RSUs, in accordance with Section
5.6(d)(ii) (Tax Matters).

(i)Any portion of the amounts payable in accordance with Sections 1.5
(Conversion of Shares) and 1.6 (Treatment of Company Options, Company RSUs and
Company Warrants) in connection with the Closing that remains undistributed by
the Payment Agent to a Participating Securityholder as of the first anniversary
of the date of deposit of such amounts with the Payment Agent shall be delivered
to Parent upon demand, and any Participating Securityholder who has not
theretofore surrendered the documentation contemplated under this

10.



174046687 v20

--------------------------------------------------------------------------------

  

Section 1.11 (Exchange/Payment) shall thereafter look only to Parent for
satisfaction of his, her or its claims for the cash amounts payable in
accordance with Sections 1.5 (Conversion of Shares) and 1.6 (Treatment of
Company Options, Company RSUs and Company Warrants), as applicable.

(j)Neither Parent nor the Surviving Corporation shall be liable to any holder or
former holder of Company Capital Stock, Company Warrants, Company Options or
Company RSUs with respect to any amounts properly delivered to any public
official pursuant to any applicable abandoned property Law or escheat Law.

(k)Each of Parent, the Company, the Surviving Corporation and the Payment Agent
(each a “Withholding Agent”) will be entitled to deduct and withhold from the
consideration otherwise payable under this Agreement to any Person, the amounts
such Withholding Agent is required to deduct and withhold under the Code or any
other Tax Law.  If any withholding obligation may be reduced or avoided by any
holder of Company Capital Stock, Company Warrants, In-the-Money-Options or
Company RSUs providing information or documentation to a Withholding Agent, the
Withholding Agent shall request such information from such holder of Company
Capital Stock, Company Warrants, In-the-Money-Options or Company RSUs and use
commercially reasonable efforts to reduce or avoid such withholding
obligation.  To the extent that amounts are so withheld and properly paid over
to the applicable Governmental Body in accordance with applicable Law, such
withheld and paid over amounts will be treated as having been paid to such
Person in respect of which such deduction and withholding was made.

(l)At the Closing, Parent shall pay to the Escrow Agent an amount in cash equal
to the Adjustment Escrow Amount to secure any adjustments required pursuant to
Section 1.12(g) (Post Closing Adjustment to Closing Merger Consideration Amount)
(the “Adjustment Escrow”).  The Adjustment Escrow Amount shall be held by the
Escrow Agent and disbursed by it solely for the purposes and in accordance with
the terms of this Agreement and the terms of an Escrow Agreement in the form
attached hereto as Exhibit C to be entered into by Parent, Securityholders’
Representative and the Escrow Agent (the “Escrow Agreement”).

(m)At or prior to the Closing, the Company shall deliver the following
agreements and documents to Parent:

(i)written resignations of all directors of the Company, effective as of the
Effective Time;

(ii)the Certificate of Merger, executed by the Company;

(iii)a (i) certification that meets the requirements of Treasury Regulations
Sections 1.897-2(h)(1) and 1.1445-2(c)(3), dated within 30 days prior to the
Closing Date and (ii) notice to the Internal Revenue Service, in accordance with
the requirements of Treasury Regulations Section 1.897-2(h)(2), together with
written authorization for Parent to deliver such notice and a copy of the
certification to the Internal Revenue Service on behalf of the Company after the
Closing, in each case properly completed and executed by the Company;

11.



174046687 v20

--------------------------------------------------------------------------------

  

(iv)a spreadsheet (the “Closing Payment Schedule”), duly certified by an officer
of the Company setting forth: (i) the name, address and email address of each
holder of Company Capital Stock, Company Warrants, In-the-Money-Options and
Company RSUs immediately prior to the Effective Time, (ii) a designation, with
respect to each holder of In-the-Money-Options and Company RSUs, as to whether
such In-the-Money-Options and Company RSUs are Employee Options and Employee
RSUs and whether to be paid through the Company’s payroll account, (iii) the
number of shares of Company Capital Stock held by each holder thereof
immediately prior to the Effective Time (including the number of shares of
Company Capital Stock for which Company Warrants, In-the-Money-Options and
Company RSUs are exercisable), (iv) a calculation of the Closing Merger
Consideration Amount, the Per Share Merger Consideration payable as of the
Closing Date and each Company Stockholder’s payment in cash and/or shares of
Parent Stock and (v) the Ownership Percentage for each Participating
Securityholder; and

(v)copies of Written Consents reflecting receipt of the Required Company
Stockholder Vote;

(vi)a certificate of the Secretary of the Company, dated as of the Closing Date,
certifying and attaching: (A) the Company Charter, (B) the resolutions adopted
by the board of directors of the Company to authorize and approve this
Agreement, the Merger and the other transactions contemplated hereby, and (C)
the incumbency and signatures of the officers of the Company executing this
Agreement and the other agreements, instruments and other documents executed by
or on behalf of the Company pursuant to this Agreement or otherwise in
connection with the transactions contemplated hereby;

(vii)the Payoff Letters;

(viii)evidence that all Liens (other than Permitted Encumbrances and items set
forth in Section 1.11(m)(viii) of the Disclosure Schedule) in any assets of the
Company have been released prior to, or shall be released simultaneously with,
the Closing; and

(ix)the Escrow Agreement, executed by the Securityholders’ Representative.

(n)At or prior to the Closing, Parent shall deliver to the Company and the
Securityholders’ Representative the Escrow Agreement, duly executed by Parent,
and the Payment Agent Agreement, duly executed by Parent, Merger Sub and the
Payment Agent.  In addition, at Closing, Parent shall have paid, or caused to be
paid, the following:

(i)The Payment Amount and any upfront administration fee of the Payment Agent
shall be deposited with the Payment Agent in accordance with wire transfer
instructions provided by the Payment Agent;

(ii)The amount of the Securityholders’ Representative Reserve and any upfront
engagement fee of the Securityholders’ Representative shall be deposited with
the Securityholders’ Representative in accordance with wire transfer
instructions provided by the Securityholders’ Representative;

12.



174046687 v20

--------------------------------------------------------------------------------

  

(iii)The amounts reflected on the Payoff Letters shall be paid by wire transfer
of immediately available funds to the counterparties to such letters;

(iv)The Estimated Closing Date Transaction Expenses payable to third parties at
Closing shall be paid by wire transfer of immediately available funds to each of
the applicable third parties in accordance with the Estimated Closing Statement
and instructions provided by each such third party; and

(v)The aggregate Closing Options Payout Amount and Closing RSUs Payout Amount
with respect to Employee Options and Employee RSUs shall be deposited in the
Company’s payroll accounts for further distribution to the Employee Option
Holders and Employee RSU Holders in accordance with Section 5.6(d)(ii).

1.12Post Closing Adjustment to Closing Merger Consideration Amount

(a)Not less than three Business Days prior to the Closing Date, the Company
shall deliver to Parent the Estimated Closing Statement. Upon the delivery of
the Estimated Closing Statement, the Company will make reasonably available to
Parent and its representatives the work papers and other books and records used
in preparing the Estimated Closing Statement. The Company shall consider in good
faith any comments by Parent thereto, and if the parties cannot agree on one or
more amounts to be used in the Estimated Closing Statement, the Company shall
use the amount proposed by Parent.

(b)Within 60 days following the Closing, Parent shall prepare and deliver to the
Securityholders’ Representative a written statement (the “Closing Statement”)
setting forth (i) an unaudited Closing Date Balance Sheet and (ii) in reasonable
detail its calculation of (A) the Closing Date Net Working Capital and the Final
Net Working Capital Adjustment, (B) the Closing Date Cash Amount, (C) the
Closing Date Indebtedness and (D) the Closing Date Transaction
Expenses.  Following the Closing, Parent shall provide to the Securityholders’
Representative and its representatives reasonable access, during regular
business hours, in such a manner as to not interfere with the normal operation
of Parent or the Surviving Corporation (subject to the execution of customary
work paper access letters, if requested), to work papers and books and records
relating to the preparation of the Closing Statement and to the Continuing
Employees who are knowledgeable about the preparation of the Closing Statement,
in each case, solely for the purpose of assisting the Securityholders’
Representative and its representatives in their review of the Closing Statement
and the calculations contained therein.  

(c)If the Securityholders’ Representative disagrees with the calculations in the
Closing Statement, the Securityholders’ Representative shall notify Parent of
such disagreement in writing (the “Dispute Notice”) no later than 45 days after
delivery of the Closing Statement.  The Dispute Notice must set forth in
reasonable detail (A) any item on the Closing Statement that the
Securityholders’ Representative believes has not been prepared in accordance
with this Agreement and the Securityholders’ Representative’s determination of
the amount of such item and (B) the Securityholders’ Representative’s
alternative calculation of the Closing Date Net Working Capital and Final Net
Working Capital Adjustment, the Closing Date Cash Amount, the Closing Date
Indebtedness or the Closing Date Transaction Expenses, as the case may be. The
Dispute Notice shall include only disagreements based on mathematical errors or

13.



174046687 v20

--------------------------------------------------------------------------------

  

the failure of the Closing Date Net Working Capital, Final Net Working Capital
Adjustment, the Closing Date Cash Amount, the Closing Date Indebtedness or the
Closing Date Transaction Expenses to be calculated in accordance with this
Section 1.12 (Post Closing Adjustment to Closing Merger Consideration Amount),
the Accounting Principles and the definitions of such terms contained in this
Agreement (including the inclusion or exclusion of items in the definition and
the magnitude of the included or excluded items).  Any item or amount that
Securityholders’ Representative does not dispute in reasonable detail in the
Dispute Notice within such period shall be final, binding and conclusive for all
purposes hereunder.  

(d)In the event any such Dispute Notice is timely provided, Parent and
Securityholders’ Representative shall use commercially reasonable efforts for a
period of 15 days after the date of such Dispute Notice (or such longer period
as they may mutually agree) to resolve any disagreements with respect to the
calculations included in the Closing Statement that were disputed in the Dispute
Notice.  If, at the end of such 15-day period (or such longer period as mutually
agreed), the Securityholders’ Representative and Parent remain unable to resolve
the dispute in its entirety, then the unresolved items and amounts thereof in
dispute shall be submitted to KPMG US LLP, or if such firm cannot or does not
accept such engagement, another nationally recognized accounting firm,
reasonably acceptable to Parent and Securityholders’ Representative, which shall
not be the independent accountants of Parent or the Company (the “Dispute
Auditor”).  The Dispute Auditor shall determine, based solely on the provisions
of this Section 1.12 (Post Closing Adjustment to Closing Merger Consideration
Amount), Accounting Principles and the written presentations by Securityholders’
Representative and Parent, and not by independent review, only those items and
amounts that remain then in dispute as set forth in the Dispute Notice.  

(e)The Dispute Auditor’s determination of the Closing Date Net Working Capital,
the Final Net Working Capital Adjustment, the Closing Date Cash Amount, the
Closing Date Indebtedness or the Closing Date Transaction Expenses, as
applicable, shall be made within 30 days after the dispute is submitted for its
determination and shall be set forth in a written statement delivered to
Securityholders’ Representative and Parent.  A judgment of a court of competent
jurisdiction selected pursuant to Section 10.5 (Applicable Law; Jurisdiction)
hereof may be entered upon the Dispute Auditor’s determination; provided that no
party shall make any filing to obtain such judgment unless (i) the payment
required by such determination shall not have been made and (ii) 15 days shall
have elapsed following delivery of the Dispute Auditor’s determination and;
provided, further, that any filing to obtain such judgment shall respect the
confidential nature of the dispute resolution process provided in this Section
1.12 (Post Closing Adjustment to Closing Merger Consideration Amount) and shall
disclose the details of the dispute only to the extent necessary to obtain a
judgment.  The Dispute Auditor shall have exclusive jurisdiction over, and
resorting to the Dispute Auditor as provided in this Section 1.12 (Post Closing
Adjustment to Closing Merger Consideration Amount) shall be the only recourse
and remedy of the parties against one another with respect to, those items and
amounts that remain in dispute under this Section 1.12 (Post Closing Adjustment
to Closing Merger Consideration Amount), and Parent shall not be entitled to
seek indemnification or recovery of any attorneys’ fees or other professional
fees incurred by Parent in connection with any dispute governed by this
Section 1.12 (Post Closing Adjustment to Closing Merger Consideration Amount).
The Dispute Auditor shall allocate its fees and expenses between Parent and

14.



174046687 v20

--------------------------------------------------------------------------------

  

Securityholders’ Representative (on behalf of the Participating Securityholders)
according to the degree to which the positions of the respective parties are not
accepted by the Dispute Auditor.

(f)The Securityholders’ Representative and Parent shall, and shall cause their
respective Affiliates and representatives to, cooperate in good faith with the
Dispute Auditor, and shall give the Dispute Auditor access to all data and other
information it reasonably requests for purposes of such resolution. In no event
shall the decision of the Dispute Auditor assign a value to any item greater
than the greatest value for such item claimed by either Parent or
Securityholders’ Representative or lesser than the smallest value for such item
claimed by either Parent or Securityholders’ Representative.  Any determinations
made by the Dispute Auditor pursuant to this Section 1.12 (Post Closing
Adjustment to Closing Merger Consideration Amount) shall be final,
non-appealable and binding on the parties hereto, absent manifest error or
common law fraud.

(g)“Adjustment Amount” shall mean the net amount, which may be positive or
negative, equal to: (i) (a) the amount of the Final Net Working Capital
Adjustment (based on the Closing Date Net Working Capital (as finally determined
in accordance with this Section 1.12 (Post Closing Adjustment to Closing Merger
Consideration Amount))) minus (b) the Estimated Net Working Capital Adjustment;
plus (ii) (a) the Closing Date Cash Amount (as finally determined in accordance
with this Section 1.12 (Post Closing Adjustment to Closing Merger Consideration
Amount)); minus (b) the Estimated Closing Date Cash Amount; minus (iii) (a) the
amount of Closing Date Indebtedness (as finally determined in accordance with
this Section 1.12 (Post Closing Adjustment to Closing Merger Consideration
Amount)); minus (b) the Estimated Closing Date Indebtedness; minus (iv) (a) the
amount of Closing Date Transaction Expenses (as finally determined in accordance
with this Section 1.12 (Post Closing Adjustment to Closing Merger Consideration
Amount)); minus (b) the Estimated Closing Date Transaction Expenses.  The amount
in clauses (i) – (iv) of this Section 1.12(g) (Post Closing Adjustment to
Closing Merger Consideration Amount) and the Adjustment Amount may be positive
or negative; provided that for all purposes of this Agreement, if the absolute
value of such net amount is $40,000 or less, then the Adjustment Amount shall be
$0.

If the Adjustment Amount is a positive number, then (A) within five Business
Days after the final determination of the amount, Parent shall pay the
Adjustment Amount due to the Participating Securityholders that are holders of
Company Common Stock or Company Put Warrants, the Non-Employee Option Holders or
Non-Employee RSU Holders (other than amounts payable in respect of Employee
Options and Employee RSUs) to the Payment Agent for further distribution to such
Participating Securityholders based on each such Participating Securityholder’s
Ownership Percentage and (B) within one payroll period after the final
determination of the amount, Parent shall cause the Surviving Corporation to pay
the Adjustment Amount due to the Participating Securityholders who are Employee
Option Holders or Employee RSU Holders based on each such individual’s Ownership
Percentage in respect of such individual’s Employee Options and Employee RSUs,
in accordance with Section 5.6(d)(ii) (Tax Matters). Parent and Securityholders’
Representative also shall instruct the Escrow Agent to release from the
Adjustment Escrow the amount then remaining in the Adjustment Escrow, if any,
and pay such amount to the Payment Agent and the Surviving Corporation,
allocated in the same manner as distributions pursuant to the immediately
preceding sentence.  Prior to any such distribution of the Adjustment Amount to
the Participating Securityholders, the Securityholders’

15.



174046687 v20

--------------------------------------------------------------------------------

  

Representative shall deliver to Parent and the Payment Agent an updated Closing
Payment Schedule (which need not be certified) setting forth the portion of the
Adjustment Amount and the Adjustment Escrow Amount payable to each Participating
Securityholder.

If the Adjustment Amount is a negative number then within five Business Days
after the final determination of such amount, Parent shall be entitled to
recover the Adjustment Amount solely from and to the extent of the Adjustment
Escrow Amount, and the Securityholders’ Representative and Parent shall instruct
the Escrow Agent to pay the Adjustment Amount to Parent from the Adjustment
Escrow and release from the Adjustment Escrow any balance then remaining in the
Adjustment Escrow after payment of the Adjustment Amount to Parent, if any, and
pay such amount to the Payment Agent and the Surviving Corporation, for
distribution to the Participating Securityholders in the same manner as
distributions pursuant to this Section 1.12(g) (Post Closing Adjustment to
Closing Merger Consideration Amount).

(h)On the Closing Date, Parent shall cause the payment of: (i) the Estimated
Closing Date Transaction Expenses, if any, to the Persons identified on the
Estimated Closing Statement and (ii) the Estimated Closing Date Indebtedness
(and any penalty, fee, premium and charge), if any, to the Persons identified on
Section 1.8 of the Disclosure Schedule. The Company shall deliver all applicable
wire instructions for the payment of any Estimated Closing Date Transaction
Expenses and Estimated Closing Date Indebtedness to Parent at least three
Business Days prior to the Closing.

(i)Notwithstanding anything to the contrary contained herein, no line item
included in the calculation of Closing Date Net Working Capital and Final Net
Working Capital Adjustment, the Closing Date Cash Amount, the Closing Date
Indebtedness and the Closing Date Transaction Expenses shall be duplicative of
any other line item included in such other calculations.

1.13Post-Closing Distributions.

(a)Any distributions to be made to the Participating Securityholders after the
Closing, including distribution of any remaining balance in the Adjustment
Escrow and the Securityholders’ Representative Reserve shall be released to the
Surviving Corporation or the Payment Agent, as applicable, and (i) Parent shall
cause the Surviving Corporation to pay (within one payroll period after the
applicable payment due date or the date of the Securityholders’ Representative’s
request to Parent or the Surviving Corporation for payment) the cash
distribution due to the Participating Securityholders in respect of Employee
Options or Employee RSUs based on each such holder’s Ownership Percentage
attributable to such Employee Options or Employee RSUs, in accordance with
Section 5.6(d)(ii) (Tax Matters) and (ii) the Payment Agent shall pay the
Participating Securityholders in respect of Company Capital Stock, Company
Warrants, Non-Employee Options or Non-Employee RSUs based on each such holder’s
Ownership Percentage attributable to such Company Capital Stock, Company
Warrants, Non-Employee Options or Non-Employee RSUs. Prior to any such
distribution to the Participating Securityholders, the Securityholders’
Representative shall deliver to Parent and the Payment Agent an updated Closing
Payment Schedule (which need not be certified) setting forth

16.



174046687 v20

--------------------------------------------------------------------------------

  

the portion of the cash distribution payable to each Participating
Securityholder in accordance with this Agreement.

(b)Any distribution of cash made to the Participating Securityholders shall be
made in accordance with Sections 1.5 (Conversion of Shares), 1.6 (Treatment of
Company Options, Company RSUs and Company Warrants), 1.11(h) (Exchange/Payment),
1.12 (Post Closing Adjustment to Closing Merger Consideration Amount), 1.13
(Post-Closing Distributions), 1.14 (Appraisal and Dissenters’ Rights) and 1.15
(Securityholders’ Representative) at the time of such distribution as set forth
in this Agreement.

1.14Appraisal and Dissenters’ Rights.  

(a)Notwithstanding any other provision of this Agreement to the contrary, shares
of Company Capital Stock held by a holder who has made a demand for appraisal of
such shares in accordance with Section 262 of the DGCL and shares of Company
Capital Stock that, as of the Effective Time, constitute “dissenting shares”
within the meaning of Section 1300(b) of the California Corporations Code (the
“CCC”) (any such shares being referred to as “Dissenting Shares” until such time
as such holder fails to perfect or otherwise loses such holder’s appraisal
rights under Section 262 of the DGCL or Chapter 13 of the CCC with respect to
such shares), will not be converted into or represent the right to receive cash
in accordance with Section 1.5 (Conversion of Shares), but will be converted
into the right to receive such consideration as may be determined to be due with
respect to such Dissenting Shares pursuant to the DGCL or the CCC (and at the
Effective Time, such Dissenting Shares shall no longer be outstanding and shall
automatically be cancelled and shall cease to exist, and such holder shall cease
to have any rights with respect thereto, except the rights set forth in Section
262 of the DGCL or Chapter 13 of the CCC); provided, however, that if a holder
of Dissenting Shares (a “Dissenting Stockholder”) withdraws, has failed to
perfect or otherwise loses such holder’s demand for such payment and appraisal
or becomes ineligible for such payment and appraisal then, as of the later of
the Effective Time or the date on which such Dissenting Stockholder withdraws
such demand or otherwise becomes ineligible for such payment and appraisal, such
holder’s Dissenting Shares will cease to be Dissenting Shares (and the right of
such holder to be paid the fair value of such holder’s Dissenting Shares under
Section 262 of the DGCL or Chapter 13 of the CCC will cease) and will be
converted into the right to receive a cash payment determined in accordance with
and subject to the provisions of Section 1.5 (Conversion of Shares) upon
surrender of the certificate representing such shares in accordance with the
terms of Section 1.11 (Exchange/Payment).

(b)The Company shall give Parent prompt notice of:  (A) any written demand
received by the Company prior to the Effective Time for appraisal rights
pursuant to Section 262 of the DGCL or Chapter 13 of the CCC; (B) any withdrawal
of any such demand; and (C) any other demand, notice or instrument delivered to
the Company prior to the Effective Time pursuant to the DGCL or the CCC.  The
Company shall not, except with the prior written consent of Parent (which shall
not be unreasonably withheld, conditioned or delayed) make any payment with
respect to any such demands or offer to settle or settle any such demands.  

17.



174046687 v20

--------------------------------------------------------------------------------

  

1.15Securityholders’ Representative.

(a)In order to efficiently administer certain matters contemplated hereby
following the Closing, including any actions that the Securityholders’
Representative may, in its sole discretion, determine to be necessary, desirable
or appropriate in connection with the matters set forth in this Agreement
(including Sections 1.11 (Exchange/Payment), 1.12 (Post Closing Adjustment to
Closing Merger Consideration Amount), 1.13 (Post-Closing Distributions), 10.1
(Amendment) and 5.9 (Registration Statement)), the Participating
Securityholders, by the adoption of this Agreement, acceptance of consideration
under this Agreement or the completion and execution of the Letters of
Transmittal shall be deemed to have designated Fortis Advisors LLC as the
representative of the Participating Securityholders (the “Securityholders’
Representative”).

(b)The Securityholders’ Representative may resign at any time. In the event the
Securityholders’ Representative dies, becomes unable to perform his, her or its
responsibilities hereunder or resigns from such position, the Participating
Securityholders who hold at least a majority in interest of the Ownership
Percentages at such time shall be authorized to and shall select another
representative to fill such vacancy and such substituted representative shall be
deemed to be the Securityholders’ Representative for all purposes of this
Agreement and the documents delivered pursuant hereto.

(c)By their adoption of this Agreement, acceptance of consideration under this
Agreement or the delivery of the Letter of Transmittal contemplated by
Section 1.11 (Exchange/Payment), the Participating Securityholders shall be
deemed to have agreed, in addition to the foregoing, that:

(i)the Securityholders’ Representative shall be appointed and constitute the
exclusive agent and true and lawful attorney-in-fact of each Participating
Securityholder, with full power in his, her or its name and on his, her or its
behalf to act according to the terms of this Agreement and in general to do all
things and to perform all acts including executing and delivering any
agreements, amendments, certificates, receipts, instructions, notices or
instruments contemplated by or deemed advisable in connection with this
Agreement and the agreements ancillary hereto. The Securityholders’
Representative hereby accepts such appointment;

(ii)the Securityholders’ Representative shall have full authority to
(A) execute, deliver, acknowledge, certify and file on behalf of the
Participating Securityholders (in the name of any or all of the Participating
Securityholders or otherwise) any and all documents that the Securityholders’
Representative may, in its sole discretion, determine to be necessary, desirable
or appropriate, in such forms and containing such provisions as the
Securityholders’ Representative may, in its sole discretion, determine to be
appropriate, (B) give and receive notices and other communications relating to
this Agreement and the transactions contemplated hereby (except to the extent
that this Agreement contemplates that such notice or communication shall be
given or received by the Participating Securityholder individually), (C) take or
refrain from taking any actions (whether by negotiation, settlement, litigation
or otherwise) to resolve or settle all matters and disputes arising out of or
related to this Agreement and the transactions contemplated hereby and thereby,
including the payment of any Adjustment

18.



174046687 v20

--------------------------------------------------------------------------------

  

Amount solely from, and to the extent of, the Adjustment Escrow Amount pursuant
to Section 1.12(g) (Post Closing Adjustment to Closing Merger Consideration
Amount), and (D) engage attorneys, accountants, financial and other advisors,
payment agents and other persons necessary or appropriate in the judgment of the
Securityholders’ Representative for the accomplishment of the foregoing;
provided, however, that the Securityholders’ Representative shall have no
obligation to act on behalf of the Participating Securityholders, except as
expressly provided herein and in the Securityholders’ Representative Engagement
Agreement, and for purposes of clarity, there are no obligations of the
Securityholders’ Representative in any ancillary agreement, schedule, exhibit or
the Disclosure Schedule;

(iii)Parent shall be entitled to rely conclusively on the instructions and
decisions given or made by the Securityholders’ Representative as to any of the
matters described in this Section 1.15 (Securityholders’ Representative), and no
party shall have any cause of action against Parent for any action taken by
Parent in reliance upon any such instructions or decisions;

(iv)all actions, decisions and instructions of the Securityholders’
Representative shall be conclusive and binding upon each of the Participating
Securityholders, and no Participating Securityholders shall have any cause of
action against the Securityholders’ Representative and the Securityholders’
Representative will not be liable for any action taken, decision made or
instruction given by the Securityholders’ Representative under this Agreement,
except for gross negligence, fraud or willful breach of this Agreement on the
part of the Securityholders’ Representative;

(v)the provisions of this Section 1.15 (Securityholders’ Representative) and the
powers, immunities and rights to indemnification granted to the Securityholders’
Representative Group hereunder: (A) are independent and severable, are
irrevocable and coupled with an interest, and shall survive the death,
incompetence, bankruptcy or liquidation of any Participating Securityholder and
shall be binding on any successor thereto; and (B) shall be enforceable
notwithstanding any rights or remedies that any Participating Securityholder may
have in connection with the transactions contemplated by this Agreement;

(vi)no Participating Securityholders shall have any cause of action against the
Securityholders’ Representative for any action taken, decision made or
instruction given by the Securityholders’ Representative under this Agreement,
except for fraud or willful breach of this Agreement on the part of the
Securityholders’ Representative, and all defenses which may be available to any
Participating Securityholder to contest, negate or disaffirm the action of the
Securityholders’ Representative taken in good faith under this Agreement or the
Securityholders’ Representative Engagement Agreement are waived;

(vii)The Securityholders’ Representative shall be entitled to: (x) rely upon the
Closing Payment Schedule, (y) rely upon any signature believed by it to be
genuine, and (z) reasonably assume that a signatory has proper authorization to
sign on behalf of the applicable Participating Securityholder or other party;
and

(viii)the provisions of this Section 1.15 (Securityholders’ Representative)
shall be binding upon the executors, heirs, legal representatives, successors
and

19.



174046687 v20

--------------------------------------------------------------------------------

  

assigns of each Participating Securityholders, and any references in this
Agreement to a Participating Securityholder or the Participating Securityholders
shall mean and include the successors to the Participating Securityholders’
rights hereunder, whether pursuant to testamentary disposition, the laws of
descent and distribution or otherwise.

(d)At the Closing, Parent shall cause to be deposited, in an account designated
by the Securityholders’ Representative, (i) $500,000 (the “Securityholders’
Representative Reserve”) and plus (ii) the upfront engagement fee of the
Securityholders’ Representative. The Securityholders’ Representative Reserve may
be applied as the Securityholders’ Representative, in its sole discretion,
determines to be appropriate to defray, offset, or pay any charges, fees, costs,
liabilities, charges, losses, fines, damages, claims, forfeitures, actions,
judgments, amounts paid in settlement or expenses (including fees, disbursements
and costs of counsel and other skilled professionals and in connection with
seeking recovery from insurers) that the Securityholders’ Representative
incurred in connection with the transactions contemplated by this Agreement and
the Securityholders’ Representative Engagement Agreement, including in
connection with the matters contemplated by Section 1.11 (Exchange/Payment) and
the evaluation or defense of any claim by Parent, Merger Sub or the Surviving
Corporation under this Agreement (the “Securityholders’ Representative
Expenses”). The Securityholders’ Representative will hold these funds in a
non-interest bearing account separate from its corporate funds, will not use
these funds for its operating expenses or any other corporate purposes and will
not voluntarily make these funds available to its creditors in the event of
bankruptcy. The Securityholders’ Representative is not providing any investment
supervision, recommendations or advice and shall have no responsibility or
liability for any loss of principal of the Securityholders’ Representative
Reserve other than as a result of its gross negligence or willful misconduct.
The balance of the Securityholders’ Representative Reserve held pursuant to this
Section 1.15(d) (Securityholders’ Representative), if any, shall, at the sole
discretion of the Securityholders’ Representative and at such time to be
determined in the sole discretion of the Securityholders’ Representative, be
distributed in the same manner as the distributions set forth in Section 1.13(a)
(Post-Closing Distributions), as applicable, to the Participating
Securityholders, subject to subsections 5.6(d)(i) and 5.6(d)(ii) of Section 5.6
(Tax Matters).  Prior to any such distribution of the Securityholders’
Representative Reserve, the Securityholders’ Representative shall deliver to
Parent and the Payment Agent an updated Closing Payment Schedule (which need not
be certified) setting forth the portion of the Securityholders’ Representative
Reserve payable to each Participating Securityholder.

(e)Certain Participating Securityholders have entered into an engagement
agreement (the “Securityholders’ Representative Engagement Agreement”) with the
Securityholders’ Representative to provide direction to the Securityholders’
Representative in connection with its services under this Agreement and the
Securityholders’ Representative Engagement Agreement (such Participating
Securityholders, including their individual representatives, collectively
hereinafter referred to as the “Advisory Group”).  As between the Participating
Securityholders and the Securityholders’ Representative, neither the
Securityholders’ Representative nor its members, managers, directors, officers,
contractors, agents and employees nor any member of the Advisory Group
(collectively, the “Securityholders’ Representative Group”) shall be liable for
any act done or omitted hereunder as Securityholders’ Representative while
acting in good faith, and any act done or omitted to be done pursuant to the
advice of counsel shall be conclusive evidence of such good faith.  The

20.



174046687 v20

--------------------------------------------------------------------------------

  

Securityholders’ Representative Group shall be indemnified, defended and held
harmless and reimbursed by the Participating Securityholders against any
Securityholders’ Representative Expenses incurred without bad faith, gross
negligence or willful misconduct on the part of the Securityholders’
Representative and arising out of or in connection with the acceptance or
administration of its duties hereunder and in connection with any
Securityholders’ Representative Expenses, at the election of the
Securityholders’ Representative, at any time first, from the Securityholders’
Representative Reserve, to the extent any funds remain in such fund, and second,
directly from the Participating Securityholders according to each Participating
Securityholder’s Ownership Percentage; provided, however, that no Participating
Securityholder shall be liable to the Securityholders’ Representative for any
amount in excess of the portion of the Purchase Price actually paid to such
Participating Securityholder. The Participating Securityholders acknowledge that
the Securityholders’ Representative shall not be required to expend or risk its
own funds or otherwise incur any financial liability in the exercise or
performance of any of its powers, rights, duties or privileges or pursuant to
this Agreement or the transactions contemplated hereby.  Furthermore, the
Securityholders’ Representative shall not be required to take any action unless
the Securityholders’ Representative has been provided with funds, security or
indemnities which, in its determination, are sufficient to protect the
Securityholders’ Representative against the costs, expenses and liabilities
which may be incurred by the Securityholders’ Representative in performing such
actions. The immunities and rights to indemnification shall survive the
resignation or removal of the Securityholders’ Representative or any member of
the Advisory Group and the Closing or any termination of this Agreement.

Section 2.

Representations and Warranties of the Company

The Company represents and warrants to Parent and Merger Sub, except as set
forth in the Disclosure Schedule, as follows:

2.1Subsidiaries; Due Incorporation; Etc.

(a)The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has all necessary corporate
power and authority to conduct its business in the manner in which its business
is currently being conducted.

(b)The Company is qualified or licensed to do business as a foreign corporation,
and is in good standing, under the laws of all states where the property owned,
leased or operated by it or the nature of its business requires such
qualification, except where the failure to be so qualified or licensed has not
had and would not reasonably be expected to have a Company Material Adverse
Effect.

(c)Section 2.1(b) of the Disclosure Schedule accurately sets forth each
jurisdiction where the Company is qualified, licensed and admitted to do
business.

(d)The Company does not have any Subsidiary, other than one wholly-owned
Subsidiary in India that is currently neither capitalized nor engaged in any
business or operation.

2.2Certificate of Incorporation and Bylaws

21.



174046687 v20

--------------------------------------------------------------------------------

  

.  The Company has delivered or otherwise made available to Parent or its
representatives copies of (a) the Company Charter and Company bylaws, including
all amendments thereto, as in effect on the date hereof, which organizational
documents are in full force and effect as of the date hereof and (b) the minutes
of the meetings of the stockholders, the board of directors and all committees
of the board of directors of the Company since January 1, 2015; provided that to
the extent minuted or recorded, any discussion or material regarding
discussions, negotiations and transactions related to this Agreement or other
potential strategic transactions, or valuations or projections of the Company
may be redacted.  Except as set forth in Section 2.2 of the Disclosure Schedule,
there has been no material violation of any of the provisions of the
organizational documents of the Company including the Company Charter that has
not been resolved, and the Company has not taken any action that is inconsistent
in any material respect with any resolution adopted by the Company’s
stockholders, board of directors or any committee of the board of
directors.  The books of account, stock records and minute books of the Company
are accurate and complete in all material respects, and have been maintained in
accordance with applicable Laws.  There are no outstanding powers of attorney
executed by or on behalf of the Company.

2.3Capitalization, Etc

(a)As of the date of this Agreement, the authorized capital of the Company
consists of:

(i)(A) 1,752,337 shares of Series A Preferred Stock, all of which are issued and
outstanding, (B) 7,138,317 shares of Series B Preferred Stock, of which
6,780,064 shares are issued and outstanding, (C) 928,277 shares of Series C
Preferred Stock, all of which are issued and outstanding and (D) 4,612,546
shares of Series D Preferred Stock, of which 3,839,159 shares are issued and
outstanding. The rights, preferences, privileges and restrictions of the Company
Preferred Stock are as stated in the Company Charter.

(ii)90,000,000 shares of Company Common Stock, of which 47,642,000 shares are
issued and outstanding.  (A) 29,581,600 shares of Company Common Stock are
reserved for issuance under the Equity Incentive Plans, of which 20,569,396
shares are subject to outstanding Company Options and Company RSUs under the
Equity Incentive Plans, (B) 432,468 shares remain available for future grant
under the Equity Incentive Plans, and (C) 8,579,736 shares have been issued
pursuant to the exercise of Company Options and vesting of Company RSUs and are
included in the number of outstanding shares of Company Common Stock set forth
above. 358,253 shares of Series B Preferred Stock are subject to or otherwise
deliverable in connection with the exercise of the Company Series B Preferred
Stock Warrants, and 5,000,000 shares of Company Common Stock are subject to or
otherwise deliverable in connection with the exercise of the Company Put
Warrants.  

(b)Except for (i) the Company Options, Company RSUs and Company Warrants,
(ii) the conversion privileges of the Company Preferred Stock and (iii) those
rights set forth in Section 2.3(b) of the Disclosure Schedule, (A) there are no
other existing options, warrants, calls, rights (including conversion rights,
preemptive rights, co-sale rights, rights of first refusal or other similar
rights) or agreements to which the Company, or to the Company’s Knowledge, any
Company Stockholder or holder of the Company Options, Company RSUs and Company
Warrants, is a party requiring, and there are no securities of the Company
outstanding

22.



174046687 v20

--------------------------------------------------------------------------------

  

which upon conversion or exchange would require, the issuance, sale or transfer
of any additional shares of Company Capital Stock or other equity securities of
the Company or other securities convertible into, exchangeable for or evidencing
the right to subscribe for or purchase shares of Company Capital Stock or other
equity securities of the Company, (B) there are no obligations, contingent or
otherwise, of the Company to (1) repurchase, redeem or otherwise acquire any
shares of Company Capital Stock or (2) to make any material investment in (in
the form of a loan, capital contribution or otherwise), or to provide any
guarantee (excluding indemnification obligations) with respect to the
obligations of, any Person and (C) there are no outstanding stock appreciation,
phantom stock, profit participation or similar rights with respect to the
Company. As of the Effective Time, there will be no outstanding options,
warrants, convertible notes or other rights to purchase or otherwise acquire
shares of Company Capital Stock.

(c)Except for those rights set forth in Section 2.3(c) of the Disclosure
Schedule, there are no bonds, debentures, notes or other Debt of the Company
having the right to vote or consent (or, convertible into, or exchangeable for,
securities having the right to vote or consent) on any matters on which the
Company Stockholders may vote.  Except as set forth in Section 2.3(c) of the
Disclosure Schedule, there are no voting trusts, irrevocable proxies or other
contracts or understandings to which the Company, or, to the Company’s
Knowledge, any Company Stockholder or any holder of the Company Options, Company
RSUs and Company Warrants is a party or is bound with respect to the voting or
consent of any shares of Company Capital Stock.

(d)All of the outstanding shares of Company Capital Stock have been duly
authorized and validly issued, and are fully paid and nonassessable and have
been issued and granted in all material respects in compliance with all
applicable securities Laws.  The Company has never declared or paid any
dividends on any shares of Company Capital Stock.  Section 2.3(d) of the
Disclosure Schedule accurately sets forth the names of the Company’s
stockholders, the addresses of each of the Company’s stockholders and the class,
series and number of shares of Company Capital Stock owned of record by each of
such stockholders as of the date of this Agreement.  None of the shares of
Company Capital Stock is subject to any repurchase option, forfeiture provision
or restriction on transfer (other than restrictions on transfer imposed by
virtue of applicable federal and state securities laws).

(e)Section 2.3(e) of the Disclosure Schedule sets forth, with respect to each
Company Option and Company RSU that is outstanding as of the date of this
Agreement: (i) the name of the holder of such Company Option and Company RSU;
(ii) the date which such Company Option and Company RSU was issued and the term
of such Company Option; (iii) the total number of shares of Company Common Stock
that are subject to such Company Option and Company RSUs; (iv) the vesting
schedule for the Company Options and Company RSUs (including the number of
shares of Company Common Stock subject to such Company Option or Company RSU
that are vested and unvested as of the date of this Agreement); and (v) the
exercise price per share of Company Common Stock purchasable under such Company
Option.  Each Company Option was duly authorized by all requisite corporate
action on a date no later than the grant date and has an exercise price per
share at least equal to the fair market value of a share of Company Common Stock
on the grant date.  As of the Effective Time, no former holder of a Company
Option will have any rights with respect to such Company Option, other than the

23.



174046687 v20

--------------------------------------------------------------------------------

  

right to receive cash in respect thereof (if any) as contemplated by Section 1.6
(Treatment of Company Options, Company RSUs and Company Warrants).

(f)Section 2.3(f) of the Disclosure Schedule sets forth, with respect to each
Company Warrant that is outstanding as of the date of this Agreement: (i) the
name of the holder of such Company Warrant; (ii) the date on which such Company
Warrant was issued and the term of such Company Warrant; (iii) the total number
of shares of Series B Preferred Stock that are subject to such Company Series B
Preferred Stock Warrant, and the total number of shares of Company Common Stock
that are subject to such Company Put Warrant; and (iv) the exercise price per
share of Series B Preferred Stock purchasable under such Company Series B
Preferred Stock Warrant, and the exercise price per share of Company Common
Stock purchasable under such Company Put Warrant. The Company has delivered to
Parent accurate and complete copies of each Contract pursuant to which any
Company Warrant is outstanding. As of the Effective Time, no former holder of a
Company Warrant will have any rights with respect to such Company Warrant, other
than the right to receive cash in respect thereof (if any) as contemplated by
Section 1.6 (Treatment of Company Options, Company RSUs and Company Warrants).

2.4Financial Statements; Internal Controls; Indebtedness  

(a)The Company has delivered to Parent (a) its audited balance sheets as of
December 31, 2015, December 31, 2016 and December 31, 2017, (b) its audited
statements of operations, statements of Company Preferred Stock and
stockholders’ deficit, and statements of cash flows for the years ended December
31, 2015, December 31, 2016 and December 31, 2017 ((a) and (b) collectively, the
“Audited Company Financial Statements”) and (c) the unaudited balance sheet of
the Company as of March 31, 2018 (the “Unaudited Balance Sheet,” and such date,
the “Balance Sheet Date”), unaudited statement of operations and unaudited
statement of cash flows for the period ended March 31 (all of the foregoing
financial statements of the Company and any notes thereto are hereinafter
collectively referred to as the “Company Financial Statements”). The Company
Financial Statements were prepared in accordance with GAAP applied on a
consistent basis throughout the periods covered and fairly present in all
material respects the financial condition of the Company at the dates therein
indicated and the results of operations of the Company for the periods therein
specified in accordance with GAAP, except as may be indicated in the footnotes
to such financial statements, subject, in the case of the unaudited Company
Financial Statements, to normal year-end adjustments which are not material
either individually or in the aggregate and the absence of footnotes.

(b)The books, records and accounts of the Company accurately and fairly reflect
in all material respects and in reasonable detail, the transactions in and
dispositions of the assets of the Company.  The Company has taken and currently
take all actions necessary to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; and (iii) access to assets is permitted only in
accordance with management’s general or specific authorization.

(c)Section 2.4(c) of the Disclosure Schedule sets forth a complete and correct
list of each item of Debt as of the date of this Agreement, identifying the
creditor to which such

24.



174046687 v20

--------------------------------------------------------------------------------

  

Debt is owed, the address of such creditor, the title of the instrument under
which such Debt is owed and the amount of such Debt as of the close of business
on the date of this Agreement.  The Company has not guaranteed, is not
responsible for has and does not have any liability for any Debt of any other
Person, and the Company has not guaranteed any other obligation of any other
Person.

(d)The Company has not ever effected or otherwise been involved in any
“off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation
S-K under the Securities Exchange Act of 1934, as amended).

2.5Absence of Certain Changes

Since December 31, 2017 through the date hereof, (a) there has not occurred any
event or series of related events that has had or would reasonably be expected
to have, individually or in the aggregate, a Company Material Adverse Effect
and, (b) except as contemplated by this Agreement and for discussion,
negotiations and transactions related to this Agreement or other potential
strategic transactions, the Company has operated its business in the ordinary
course in all material respects. Since March 31, 2018 through the date hereof,
the Company has not taken any action that would have been prohibited or
otherwise restricted under Section 4.2 (Conduct of the Business of the Company),
had such action been taken during the Pre-Closing Period.

2.6Title to Assets

The Company has good and valid title to all assets owned by it as of the date of
this Agreement, other than Intellectual Property which is covered by Section 2.9
(Intellectual Property), including all assets (other than capitalized or
operating leases) reflected on the Unaudited Balance Sheet (except for assets
sold or otherwise disposed of since the date of the Unaudited Balance Sheet in
the ordinary course of business).  Except as set forth in Section 2.6 of the
Disclosure Schedule, all of such assets are owned by the Company, free and clear
of any Liens (other than Permitted Encumbrances). Subject to ordinary course
maintenance and replacements, such assets of the Company (excluding working
capital and assets consumed in the ordinary course of business) constitute all
of the properties, rights and interests used in or necessary to enable the
Company to conduct its business in the manner in which such business is
currently being conducted in all material respects.  

2.7Equipment

.  All material items of equipment, fixtures and other tangible assets owned by
or leased to the Company are in good condition and repair in all material
respects (ordinary wear and tear and ordinary maintenance excepted) and are
adequate for the conduct of the Company’s business in the manner in which such
business is currently being conducted in all material respects.  

2.8Real Property; Leasehold

.  The Company does not own, and has not previously owned, any interest in real
property, except for the leaseholds created under the real property leases
(including all amendments, extensions, renewals, guarantees and other agreements
with respect thereto) identified in Section 2.8 of the Disclosure Schedule (the
“Leased Real Property”).  The

25.



174046687 v20

--------------------------------------------------------------------------------

  

Company is in compliance with such real property leases (the “Real Property
Leases”), and has a valid and subsisting leasehold interest in all Leased Real
Property, in each case free and clear of all Liens, other than Permitted
Encumbrances.  The Real Property Leases are in full force and effect.  The
Company has not granted any other Person the right to occupy or use any Leased
Real Property. There are no written or oral subleases, licenses, concessions,
occupancy agreements or other contracts granting to any other Person the right
of use or occupancy of any Leased Real Property.  The Company has not received
written notice of any eminent domain, condemnation or similar proceeding pending
or threatened, against all or any portion of any Leased Real Property.  The
Company is not in default under the Real Property Leases, nor, to the Knowledge
of the Company, are any of the landlords in default under any of the Real
Property Leases. The Company does not owe any brokerage commissions with respect
to the Leased Real Property or the Real Property Leases.  There has been no
damage to any portion of the Leased Real Property caused by fire or other
casualty which has not been fully repaired and restored.

2.9Intellectual Property.

(a)Section 2.9(a) of the Disclosure Schedule identifies: (i) each item of
Registered IP that constitutes Owned Intellectual Property or that is
exclusively licensed to the Company; and (ii) the jurisdiction in which such
item of Registered IP has been registered or filed and the applicable
registration, application or serial number.  Each such item of Registered IP,
other than any pending applications, is subsisting, enforceable and, to the
Knowledge of the Company, valid.  The Company is the owner of record of each
item of Registered IP that constitutes Owned Intellectual Property. Section
2.9(a) of the Disclosure Schedule lists all filings, payments and other actions
required to be made or taken within 90 days after the Closing Date to maintain
each item of Registered IP.  The Company has materially complied with all the
requirements of all United States and foreign patent offices and all other
applicable Governmental Bodies to maintain the patents and patent applications
required to be listed in Section 2.9(a) of the Disclosure Schedule (the “Company
Patents”) in full force and effect, including payment of all required fees when
due to such offices or agencies.  The Company has complied in all material
respects with the duty of disclosure under applicable U.S. Laws, and to the
Company’s Knowledge Laws outside the U.S., with respect to Company Patents, the
non-compliance with which would reasonably be expected to invalidate the Company
Patents or any claim thereof or would reasonably be expected to render the
Company Patents or any claim thereof invalid or unenforceable.

(b)The Company has obtained from all parties (including employees) who have
created any portion of, or otherwise who would have any rights in or to, the
Owned Intellectual Property written assignments of any such Intellectual
Property to the Company on the form(s) of such assignments that the Company has
made available to Parent.  No funds or facilities of any Governmental Body, or
any university, college or other academic institution (each, a “University”)
were used in the development of any Company Patents or other Owned Intellectual
Property, and no Governmental Body or University, or employee or staff member
thereof has any rights in any Company Patents or other Owned Intellectual
Property.

(c)The Company has taken commercially reasonable measures to establish and
preserve its ownership of, and rights in, all Owned Intellectual Property, other
than such Owned Intellectual Property that the Company in its business judgment
elected to abandon or

26.



174046687 v20

--------------------------------------------------------------------------------

  

publicly release.  Without limiting the foregoing, the Company has not made any
of its material trade secrets or other confidential or proprietary information
that it intended to maintain as confidential (including source code with respect
to Company Intellectual Property) available to any other Person except pursuant
to written agreements requiring such Person to maintain the confidentiality of
such information.

(d)To the Company’s Knowledge, there is no Intellectual Property owned by any
third party that (i) is valid and enforceable, (ii) is required by the Company
to conduct its business as currently conducted and (iii) the Company is not
currently authorized to use.

(e)Neither the Company nor the conduct of its business as currently conducted,
or as previously conducted since January 1, 2016, and to the Knowledge of the
Company, since January 1, 2013, infringes or misappropriates any Intellectual
Property rights of any third parties.  Since January 1, 2016, and to the
Knowledge of the Company, since January 1, 2013, no Person has asserted any
written claim (or to the Company’s Knowledge, made or threatened any other
claim) (i) challenging the Company’s right, interest or title in any of the
Company Intellectual Property or (ii) alleging infringement or misappropriation
of any third party Intellectual Property by the Company.  None of the Company
Intellectual Property is subject to any pending or outstanding injunction,
directive, order, judgment, or other disposition of dispute that adversely
restricts the use, transfer, registration or licensing of any such Company
Intellectual Property by the Company.  The representations in clause (d) and
this clause (e) are the only representations by the Company with respect to the
infringement or alleged infringement by the Company of third party Intellectual
Property.

(f)To the Company’s Knowledge, no Person has infringed or misappropriated, and
no Person is currently infringing or misappropriating, any material Company
Intellectual Property.

(g)Section 2.9(g)(i) of the Disclosure Schedule identifies each Contract
pursuant to which the Company is a licensee of, or is otherwise granted any
rights to use any Intellectual Property by, a third party (other than (A)
non-disclosure Contracts, (B) Contracts between the Company and its employees or
consultants under which the only grant of rights to the Company is the
assignment of Intellectual Property to the Company, (C) licenses to Publicly
Available Software and non-exclusive licenses to commercially available third
party software for less than $10,000 annually, (D) non-exclusive licenses with
vendors in the ordinary course of business that do not involve rights to
technology essential to the Company’s business for which functionally equivalent
technology rights are not commercially available, and (E) any Contract in
connection with purchases of assays or other laboratory consumables).  Section
2.9(g)(i) of the Disclosure Schedule identifies each Contract pursuant to which
the Company is a licensor or otherwise grants any rights to use any Company
Intellectual Property to a third party (other than (A) non-disclosure Contracts
and (B) Contracts between Company and its employees or consultants under which
the only grant of rights by the Company is a license to such employee or
consultant solely to use Intellectual Property to perform such employee’s or
consultant’s obligations in accordance with such Contract).  Immediately
following the Closing Date, the Surviving Corporation will be permitted to
exercise all of the rights of any member of the Company under such Contracts to
the same extent the Company would have been able to had the transactions
contemplated by this Agreement not occurred and without the payment of any

27.



174046687 v20

--------------------------------------------------------------------------------

  

additional amounts or consideration other than fees, royalties or payments which
the Company would otherwise have been required to pay had the transactions
contemplated by this Agreement not occurred.  No Contract to which the Company
is a party confers upon any Person other than the Company any ownership right
with respect to any Intellectual Property developed by the Company in connection
with such Contract.

(h)The Company has not used Publicly Available Software in a manner that
subjects, in whole or in part, the Company Intellectual Property to any
Hereditary License.  The Company has not received any written notice from a
third party that it is or they are in breach of any license with respect to
Publicly Available Software. No Company Intellectual Property is subject to any
technology or source code escrow arrangement or obligation.

(i)The Company has implemented and maintained (or, where applicable, has
required its vendors to maintain), consistent with commercially reasonable and
industry practices and complying with its contractual obligations to other
Persons, reasonable security measures designed to protect all computers,
networks, software and systems used in connection with the operation of the
business of the Company (the “Company Information Systems”), from viruses and
similar malware, and the Company Information Systems and all confidential
information, including Personal Data maintained by the Company from unauthorized
physical or virtual access, use, modification, acquisition, disclosure or other
misuse, including as required by applicable Laws. To the Company’s Knowledge,
there has been no unauthorized access to or use of the Company Information
Systems, nor has there been any unscheduled downtime or unavailability of the
Company Information Systems due to unauthorized access to or use of Company
Information Systems either of which resulting in a material disruption of the
business of the Company. The Company Information Systems are generally in good
working condition.  During the past 12 months, there have been no material
failures, breakdowns, outages or unavailability of such Company Information
Systems other than scheduled maintenance software updates, and the Company’s
disaster recovery and business continuity plans (“DR Plans”) were not activated
other than for testing purposes.  On and after the Closing Date, the Company
Information Systems will be in the possession, custody or control of the
Company, and available for use, as existing immediately prior to the Closing
Date. The Company has made available to Parent a true and complete copy of the
DR Plans. The DR Plans are materially consistent with generally understood and
applied industry standards and applicable Law.  The Company has conducted
testing of the DR Plans not less frequently than annually (and in any event,
upon a material change to the DR Plans) and corrected any material deficiencies
in the DR Plans or deficiencies in compliance of the Company with the DR Plans.

2.10Privacy and Data Security.

(a)Except as set forth on Section 2.10 of the Disclosure Schedule and without
limiting the Company’s representations and warranties set forth in Section 2.9
(Intellectual Property), the receipt, collection, handling, processing, sharing,
transfer, use, disclosure and storage of any Personal Data by the Company
(including such Personal Data collected by or on behalf of the Company from
visitors who use the Company’s website) is, and has been at all times since
January 1, 2016, and to the Knowledge of the Company, since January 1, 2013, in
compliance in all material respects with (i) the respective privacy policies and
terms of use of the Company, (ii) generally understood and applied industry
standards, and (iii) all applicable Laws

28.



174046687 v20

--------------------------------------------------------------------------------

  

and all Privacy Agreements (as defined in Section 2.10(b) below).  No Personal
Data is stored or otherwise maintained outside the United States by the Company
or by any third party on behalf of the Company except as set forth in Section
2.10 of the Disclosure Schedule.  Except as set forth in Section 2.10 of the
Disclosure Schedule, to the extent that the Company has engaged in cross-border
processing of Personal Data, the Company has taken, including requiring its
vendors to take, as applicable, all required steps to ensure an adequate level
of protection for the Personal Data, including registration with the relevant
data protection authorities, in each to the extent such steps (e.g.,
registration) are required by applicable Laws.  For Personal Data subject to the
Laws of countries outside the United States, including countries within the
European Union, to the Knowledge of the Company, such Personal Data has only
been transferred in compliance with applicable Laws.  Since January 1, 2016, and
to the Knowledge of the Company, since January 1, 2013, no person has withdrawn
his or her consent to the Company of any use or processing of his or her
Personal Data or requested erasure of his or her Personal Data by the Company,
where the Company has not complied with such request.  The Company has taken
commercially reasonable steps to comply in all material respects with the
requirements of the GDPR, including by requiring its vendors to take such steps,
in anticipation of the GDPR taking effect on May 25, 2018.  

(b)Without limiting the Company’s representations and warranties set forth in
Section 2.11(a) (Regulatory Matters), the Company maintains written policies and
procedures regarding data security and privacy and maintains administrative,
technical and physical safeguards that are commercially reasonable and, in any
event, in material compliance with (i) generally understood and applied industry
standards, (ii) all applicable Laws and (iii) all Contracts to which the Company
is bound.  True and complete copies of all such material policies have been
provided to Parent.  The Company in the past three years has consistently posted
a privacy policy in a clear and conspicuous location on all websites and on any
mobile applications owned or operated by the Company.  The Company is, and has
at all times in the past three years been, in compliance in all material
respects with the provisions of (i) all Contracts between the Company and its
respective customers relating to data privacy, security or breach notification
(including provisions that impose conditions or restrictions on the collection,
use, disclosure, transmission, destruction, maintenance, storage, or
safeguarding of Personal Data), including BAAs, and (ii) all Contracts between
the Company and its respective vendors and other business partners relating to
data privacy, security or breach notification (including provisions that impose
conditions or restrictions on the collection, use, disclosure, transmission,
destruction, maintenance, storage, or safeguarding of Personal Data, including
Contracts subject to the Payment Card Data Security Standard (“PCI-DSS”)),
including BAAs (the contractual provisions referenced in clauses (i) and (ii)
collectively referred to as “Privacy Agreements”).

(c)During the past three years, there have been no Security Breaches relating
to, or violations of any security policy or related law regarding, or any
unauthorized access, disclosure, or use of, any data or information used by or
behalf of the Company, including Personal Data.  During the last three years, no
notice has been provided to the Company by a third-party vendor or any other
person of any Security Breach relating to Personal Data that has not been
resolved or cured.  Except as set forth on Section 2.10(c) of the Disclosure
Schedule, during the last three years, no Person (including any Governmental
Body) has commenced or, to the Knowledge of the Company, threatened any Legal
Proceeding relating to the information privacy or data security practices of the
Company or made any complaint, investigation or

29.



174046687 v20

--------------------------------------------------------------------------------

  

inquiry relating to such practices.  The Company has not notified in the past,
either voluntarily or as required by Laws, any affected individual, any patient,
any Governmental Body or the media of any breach of Personal Data and the
Company is not currently planning to conduct any such notification or
investigating whether any such notification is required.

(d)The Company has taken all reasonable steps to limit access to Personal Data
to: (i) those of its personnel and third-party vendors providing services to or
on behalf of the Company who have a need to know such Personal Data in the
execution of their duties to the Company; and (ii) such other Persons as are
permitted to access such Personal Data in accordance with all the privacy
policies and terms of use, generally accepted industry standards, applicable
Laws and all Privacy Agreements.

(e)Without limiting the Company’s representations and warranties set forth in
Section 2.11(a) (Regulatory Matters), the Company maintains a written technical
information security program that contains administrative, technical and
physical safeguards (including encryption) compliant with industry standards
that are generally understood and material and applicable Laws (each, a
“Security Program”).  Each Security Program is designed to: (i) protect the
integrity and confidentiality of Personal Data; (ii) protect against reasonably
anticipated threats or hazards to the security of Personal Data; (iii) protect
against the unauthorized access, disclosure or use of Personal Data; (iv)
address computer and network security; and (v) provide for the secure
destruction and disposal of Personal Data.  Each Security Program has been
updated as required by all applicable Laws.  All third-party vendors or persons
with access to Personal Data have entered into contracts or written agreements
with the Company requiring that such vendors or persons maintain a substantially
similar security program.  

(f)None of the transactions contemplated under this Agreement (including any
transfer of Personal Data resulting from any of the transactions contemplated
under this Agreement) will violate any Laws applicable to the Company relating
to privacy or security or the privacy policy of the Company as it currently
exists or as it existed at any time during which any Personal Data was collected
or obtained by or on behalf of the Company. All of the security measures of the
Company are designed to be consistent with or exceed U.S. industry standards and
the requirements of applicable U.S. Laws, and to the Company’s Knowledge Laws
outside the U.S., and are designed to (A) ensure that the Computer Information
Systems owned or controlled by the Company are secure from unauthorized access
and free from any disabling codes or instructions, spyware, Trojan horses,
worms, viruses or other software routines that permit or cause unauthorized
access to, or disruption, impairment, disablement or destruction of, software,
data or other materials; (B) prevent the unauthorized access to, use and/or
disclosure of confidential information (including Personal Data) of the patients
of the Company; (C) prevent access without express authorization to the networks
and information system of the healthcare providers using the Company’s tests
through the Company’s networks; and (D) facilitate identification by the Company
of the Person making or attempting to make unauthorized access.

(g)None of the transactions contemplated under this Agreement (including any
transfer of Personal Data resulting from any of the transactions contemplated
under this Agreement) will violate any applicable Laws.  The Closing of this
Agreement will not violate any Laws applicable to the Company relating to
privacy or security or the privacy policy of the Company as it currently exists
or as it existed at any time during which any Personal Data was

30.



174046687 v20

--------------------------------------------------------------------------------

  

collected or obtained by or on behalf of the Company.  Following the Effective
Time, the Surviving Corporation shall continue to have the right to use such
Personal Data on identical and conditions as the Company enjoyed immediately
prior to the Effective Time.

2.11Regulatory Matters.  

(a)The Company is, and since January 1, 2016, and to the Knowledge of the
Company, since January 1, 2014, has been, in compliance in all material respects
with all Health Care Laws applicable to the Company or any of its properties,
assets, business or operations.  The Company holds all Permits necessary to
conduct its business and own, lease and operate its properties and assets, and
all such Permits are in full force and effect.  The Company is, and at all times
has been, in compliance in all material respects, with the terms of all Permits
necessary to conduct its business and to own, lease and operate its properties
and facilities.  Section 2.11(a) of the Disclosure Schedule sets forth a list of
all Permits that are held by the Company.  The Company has not received notice
from any Governmental Body or other Person claiming or alleging that the Company
was not in compliance with all Health Care Laws applicable to the Company or its
business or operations; the Company has not been assessed a material penalty
with respect to any alleged failure by the Company to have or comply with any
Permit; and the Company has no Knowledge of a Governmental Body considering the
amendment, termination, revocation or cancellation of any Permit held by the
Company.

(b)Neither the Company, nor any of its officers, directors, employees,
consultants or agents has, in the operation of the Company’s business, engaged
in any activities that are prohibited by or cause for criminal or civil
penalties or mandatory or permissive exclusion from Medicare, Medicaid or any
other state or Federal Health Care Program under 42 U.S.C. §§ 1320a-7, 1320a-7a,
1320a-7b or 1395nn, 5 U.S.C. § 8901 et seq. (the Federal Employees Health
Benefits program statute), or the regulations, agency guidance or similar legal
requirement promulgated pursuant to such statutes or any analogous Health Care
Laws.

(c)The term “Payment Programs” means both Federal Health Care Programs and
private, non-governmental programs.  The Company is a participating supplier or
provider in good standing in each of the Payment Programs in which it currently
participates.  No civil, administrative, or criminal proceedings relating to the
Company’s participation in any Payment Program are pending or, to the Knowledge
of the Company, threatened or reasonably foreseeable, nor has the Company been
subject to any such proceeding that has since concluded.  The Company is not
subject to any pre- or post-payment utilization review by any Payment
Program.  No Payment Program is currently requesting or has requested or, to the
Knowledge of the Company, is threatening, any recoupment, refund or set-off from
the Company except for recoupments, refunds or set-offs in amounts less than
$50,000 on a claim by claim basis (taking each letter requesting or threatening
any recoupment, refund or set-off from the Company as a single “claim”).  No
Payment Program has imposed any fine, penalty or other sanction on the
Company.  The Company has not been suspended or excluded and, to the Knowledge
of the Company has not otherwise been the subject of adverse actions taken by
any Payment Program.  The Company has not submitted to any Payment Program any
false or fraudulent claims for payment (other than clerical errors made in the
ordinary course of business), nor has the Company at any time violated any
condition of participation in, or any other rule, regulation, policy or standard
of, any Payment Program in any material respect.

31.



174046687 v20

--------------------------------------------------------------------------------

  

(d)The Company does not control, direct, require, or reward, directly or
indirectly, referrals for testing ordered by any Person.  Neither the Company,
nor any of its directors, officers, employees, consultants or agents, has,
directly or indirectly, given or agreed to give any illegal gift, contribution,
payment or similar benefit to any supplier, customer, governmental official,
employee or other Person.

(e)All final data that the Company has made available to Parent with respect to
historical test utilization, Current Procedural Terminology (“CPT”) codes, payor
CPT detail, requisition volumes and cash collections is true, accurate and
complete in all material respects.

(f)To the Knowledge of the Company, each employee and individual consultant of
the Company required to be licensed by an applicable Governmental Body,
professional body and/or medical body (i) has all applicable licenses, (ii) such
licenses are in full force and effect, and (iii) there are no facts or
circumstances that could reasonably be expected to result in any such licenses
being suspended or revoked or to otherwise lapse prematurely.

(g)Neither the Company nor, to the Knowledge of the Company, any of its
employees, consultants, other agents, customers or vendors has been excluded,
suspended, debarred or otherwise sanctioned by any Governmental Body, including
the U.S. Department of Health and Human Services Office of Inspector General or
the General Services Administration, and, to the Knowledge of the Company, there
are no facts or circumstances that could reasonably be expected to result in any
such exclusion, suspension, debarment or sanction.

(h)The Company is, and has at all times since January 1, 2016, and to the
Knowledge of the Company, since January 1, 2014, been, in compliance in all
material respects with HIPAA and with all applicable Health Care Laws relating
to the privacy, security, use and disclosure of health information, including
“protected health information” or “PHI” as defined under HIPAA and information
related to genetic testing and genetic test results created, used, disclosed or
stored in the course of the operations of the Company, including HIPAA and all
applicable state and federal Health Care Laws regarding the privacy and security
of health information, including genetic testing and results.  The Company has
the necessary agreements with all of the Company’s “business associates” as such
term is defined by and as such agreements are required by HIPAA (“BAAs”).  True
and complete copies of all HIPAA and health information privacy and security
policies that have been used by the Company for the past three years have been
provided to Parent.  The Company has consistently made its “Notice of Privacy
Practices” (as defined under HIPAA) available to patients and conspicuously
posted its Notice on all websites owned or operated by Company.  The Company has
at all times complied in all material respects with all rules, policies and
procedures established by the Company with respect to privacy, security, data
protection or the collection and use of health information and genetic testing
information created, used, disclosed or stored in the course of the operations
of the Company.  No actions have been asserted or, to the Knowledge of the
Company, threatened against the Company by any person alleging a violation of
such person’s privacy, personal or confidentiality rights under any such rules,
policies or procedures.  The Company maintains systems, policies and procedures
to respond to “Security Incidents” (as defined under HIPAA) and complaints
alleging violations of HIPAA and to identify and report all “Breaches” of
“Unsecured Protected Health Information” (each as defined under HIPAA) in
accordance with Company’s legal and contractual obligations.  

32.



174046687 v20

--------------------------------------------------------------------------------

  

(i)All of the Company’s tests, assays and other activities offered for patient
testing comply in all material respects with all applicable Health Care Laws or
standards prescribed or endorsed by the College of American Pathologists.

2.12Material Contracts.

(a)Section 2.12(a) of the Disclosure Schedule lists each Contract (other than
purchase orders) in effect as of the date of this Agreement to which the Company
is a party or by which its business or assets are bound in the following
categories (other than any (1) nondisclosure agreements entered into (x) in the
ordinary course of business or (y) in connection with discussions, negotiations
and transactions related to this Agreement or other potential strategic
transactions or (2) that is a Company Plan, which shall be governed under
Section 2.17 (Employee Benefit Plans and Employee Matters)) (the “Material
Contracts”):

(i)any Contract or series of related Contracts that requires payments by or to
the Company in excess of $250,000 in any calendar year or $500,000 in the
aggregate, including any such Contract for the purchase or sale of assets, raw
materials, goods, commodities, utilities, equipment, supplies, products or other
personal property, or for the provision or receipt of services;

(ii)any Contract related to an acquisition, divestiture, merger or similar
transaction containing representations, covenants, indemnities, purchase price
payments, “earn-outs”, adjustments or other obligations;

(iii)(A) any guaranty, surety or performance bond or letter of credit issued or
posted, as applicable, by the Company; (B) any Contract evidencing Debt of the
Company or providing for the creation of or granting any Lien upon any of the
property or assets of the Company (excluding Permitted Encumbrances); (C) any
Contract (1) relating to any loan or advance to any Person which is outstanding
as of the date of the Agreement (other than advances to employees and
consultants in the ordinary course of business consistent with past practices)
or (2) obligating or committing the Company to make any such loans or advances;
and (D) any currency, commodity or other hedging or swap contract or other
financial agreement or arrangement entered into for the purpose of limiting or
managing interest rate risks;

(iv)any Contract creating or purporting to create any partnership, joint
venture, collaboration, strategic alliance or any sharing of profits or losses
by the Company with any third party;

(v)any Contract (A) containing covenants restricting or purporting to restrict
competition which, in either case, have, would have or purport to have the
effect of prohibiting the Company or, after the Closing, Parent or the Surviving
Corporation from engaging in any business or activity in any geographic area or
other jurisdiction; (B) in which the Company has granted “exclusivity” or that
requires the Company to deal exclusively with, or grant exclusive rights or
rights of first refusal to, any customer, vendor, supplier, distributor,
contractor or other Person; (C) that includes minimum purchase conditions or
other similar requirements imposed on the Company, in either case that exceed
$250,000 in any calendar year; or (D) containing a “most-favored-nation”, “best
pricing” or other similar term or provision by

33.



174046687 v20

--------------------------------------------------------------------------------

  

which another party to such Contract or any other Person is, or could become,
entitled to any benefit, right or privilege which, under the terms of such
Contract, must be at least as favorable to such party as those offered to
another Person;

(vi)any Contract involving commitments to make capital expenditures or to
purchase or sell assets involving $250,000 or more individually or $500,000 in
the aggregate;

(vii)any lease, sublease, rental or occupancy agreement, license, installment,
and conditional sale agreement or agreement under which the Company is lessee or
lessor of, or owns, uses or operates any leasehold or other interest in any real
or personal property;

(viii)any Contract under Section 2.9(g) (Intellectual Property);

(ix) any Contract relating to the lease of any material equipment, fixtures or
other tangible assets;

(x)any Contract creating or involving any referral or agency relationship,
distribution arrangement or franchise relationship that is not in the ordinary
course of business;

(xi)any Contract related to the acquisition, issuance or transfer of any
securities or affecting or dealing with any securities of the Company, excluding
any Contract that has been fully performed;

(xii)any power of attorney granted by the Company, other than any power of
attorney granted in the ordinary course of business in connection with tax
matters, payroll administration and maintenance of Intellectual Property,
including patent application and maintenance; and

(xiii)any Contract not otherwise listed or required to be listed in Section
2.12(a) of the Disclosure Schedule that, if terminated, or if such Contract
expired without being renewed, would have a Company Material Adverse Effect.

(b)With respect to each Material Contract listed in Section 2.12(a) of the
Disclosure Schedule: (i) as of the date of this Agreement, other than any
Contract that is terminable without penalty by any other party thereto on 90
days’ or less notice (provided that penalty shall not include requirements to
pay costs and expenses in connection with the termination of such agreements
consisting of reimbursement of expenses incurred and reasonable wind-down
costs), such Material Contract is, to the Company’s Knowledge, with respect to
each party thereto other than the Company, binding and enforceable against such
party in accordance with its terms, subject to (A) laws of general application
relating to bankruptcy, insolvency and the relief of debtors, and (B) rules of
Law governing specific performance, injunctive relief and other equitable
remedies; and (ii) the Company is not in material breach or material default of
such Material Contract or, with the giving of notice or the giving of notice and
passage of time without a cure would be, in material breach or material default
of such Material Contract, and to the Company’s Knowledge, no other party to
such Material Contract is in material breach or

34.



174046687 v20

--------------------------------------------------------------------------------

  

material default of such Material Contract. No event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time)
will, or would reasonably be expected to:  (I) result in a material violation or
breach of any of the provisions of any Material Contract; (II) give any Person
the right to declare a default or exercise any material remedy under any
Material Contract; (III) give any Person the right to accelerate the maturity or
performance of any Material Contract; or (IV) give any Person the right to
cancel, terminate or modify any Material Contract, in each case, that has not
been resolved or cured. Since January 1, 2017, the Company has not received any
written notice regarding any material violation or breach of, or default under,
any Material Contract that has not been resolved or cured. The Company has not
waived any of its material rights under any Material Contract.  The Company has
delivered or otherwise made available to Parent or its counsel true and complete
copy of each such Material Contract.

2.13Liabilities

The Company has no material liabilities of any kind or nature whatsoever
required to be reflected in the Company Financial Statements or footnotes
thereof under GAAP other than: (i) those which are adequately reflected or
reserved against in the Unaudited Balance Sheet as of the Balance Sheet Date;
(ii) those which have been incurred in the ordinary course of business since the
Balance Sheet Date; (iii) liabilities and obligations incurred in connection
with this Agreement or Closing Date Transaction Expenses; and (iv) executory
obligations arising from any Contract disclosed in the Disclosure Schedule or
not required to be disclosed in the Disclosure Schedule, other than those
obligations arising out of a breach of such Contract.

2.14Compliance with Laws

Since January 1, 2016, and to the Knowledge of the Company, since January 1,
2013, the Company has been in material compliance with applicable Laws, and the
Company has not received any written notices of any violation with respect to
such Laws, except for violations that are immaterial, have been cured or are no
longer being asserted. No event has occurred, and no condition or circumstance
exists, that will (with or without notice or lapse of time) constitute or result
in a violation by the Company of, or a failure on the part of the Company to
comply with, any Laws that has not been resolved or cured.  Except as set forth
in Section 2.14 of the Disclosure Schedule, since January 1, 2014, the Company
has not received any notice from any Person regarding any actual or potential
violation of, or failure to comply with, any Law that has not been resolved or
cured.  The Company has not, since January 1, 2014, conducted any internal
investigation, inquiry, or review in connection with which the Company retained
outside legal counsel for the purpose of conducting or assisting with such
investigation, inquiry, or review with respect to any actual, potential or
alleged violation of any Law that has not been resolved or cured.  The Company
has not received any citation, directive, letter or other written or, to the
Knowledge of the Company, oral communication that any Governmental Body has at
any time since January 1, 2014 challenged or questioned the legal right of the
Company to market, offer, or sell its services in the present manner or style
thereof, except as would not be material to the Company.

2.15Certain Business Practices

35.



174046687 v20

--------------------------------------------------------------------------------

  

Since January 1, 2015, the Company, and to the Company’s Knowledge, its
employees or other representatives, in each case, to the extent such action or
inaction constitutes a violation of applicable Anti-Corruption Laws, (a) has not
used and is not using any funds for any unlawful contributions, unlawful gifts,
unlawful entertainment or other unlawful expenses; (b) has not made any direct
or indirect unlawful payments to any foreign or domestic Government Official;
(c) has not violated and is not violating any Anti-Corruption Laws; (d) has not
established or maintained, and is not maintaining, any unlawful or unrecorded
fund of monies or other properties; (e) has not made, and is not making, any
false or fictitious entries on its accounting books and records; (f) has not
made, and is not making, any bribe, payoff, influence payment, kickback or other
unlawful payment of any nature, and has not paid, and is not paying, any fee,
commission or other payment that has not been properly recorded on its
accounting books and records as required by the Anti-Corruption Laws; and
(g) has not otherwise given or received anything of value to or from a
Government Official, an intermediary for payment to any individual including
Government Officials, any political party or customer for the purpose of
obtaining or retaining business.

2.16Tax Matters.

(a)For purposes of clauses (a)-(g) of this Section 2.16, the “Company” shall
mean the Company and its Subsidiaries. The Company has timely and duly filed all
Company Returns that it was required to file under applicable Laws.  All such
Company Returns are correct and complete in all material respects. All Taxes due
and owing by the Company (whether or not shown on any Company Return) have been
timely paid in full to the appropriate Governmental Body.  There are no Liens
for Taxes (other than Liens with respect to current Taxes not yet due and
payable) upon any of the assets of the Company.  No extension of time with
respect to any date on which a Company Return is required to be filed by the
Company is in force or was requested by the Company other than pursuant to
ordinary extensions of the due date for filing a Company Return. No waiver or
agreement by the Company is in force for the extension of time for the payment,
collection or assessment of any Taxes (or that otherwise extend any statute of
limitations relating to Taxes of the Company), and no request for such waiver,
agreement or extension is outstanding.

(b)The Company has not received written notice from any Governmental Body of any
audit or other examination of any Company Return (or any other Tax examination,
Tax claim or Tax action relating to the Company) that is presently in progress,
pending or threatened and has not been resolved in full.  There is no Legal
Proceeding pending or proposed or threatened in writing in respect to Taxes of
the Company.

(c)The Company has not received written notice from any Governmental Body of any
Tax deficiency that is outstanding, assessed or proposed against the Company and
has not been resolved in full. The Company has never received a written claim
from any Governmental Body in a jurisdiction in which the Company does not file
Company Returns that the Company is or may be subject to taxation by that
jurisdiction.

(d)The Company has withheld and paid all Taxes required to have been withheld
and paid in connection with any amounts paid or owing to any employee,
independent

36.



174046687 v20

--------------------------------------------------------------------------------

  

contractor, creditor, stockholder, or other third party.  The Company has
complied with all record keeping and information reporting requirements
applicable to such withholding Taxes.

(e)The Company has not been a United States real property holding corporation
within the meaning of Section 897(c)(2) of the Code during the applicable period
specified in Section 897(c)(1)(A)(ii) of the Code.

(f)Within the past three years, the Company has not constituted either a
“distributing corporation” or a “controlled corporation” in a distribution of
stock intended to qualify for tax-free treatment under Section 355 of the
Code.  The Company has not engaged in any “reportable transaction” as defined in
Section 6707A(c) of the Code or the treasury regulations promulgated thereunder.

(g) Neither the Company nor Parent will be required to include an item of income
in, or exclude an item of deduction from, taxable income for any Tax period (or
portion thereof) ending after the Closing as a result of any: (i) change in
method of accounting for a Tax period ending on or prior to the Closing; (ii)
“closing agreement” as described in Section 7121 of the Code (or any comparable
or similar provisions of applicable Law) executed on or prior to the Closing;
(iii) election pursuant to Section 108(i) of the Code or Section 965 of the
Code; (iv) installment sale or open transaction disposition made on or prior to
the Closing; or (v) prepaid amount received on or prior to the Closing (other
than prepaid amounts received in the ordinary course of business).

(h)The Company has delivered or made available to Parent complete and accurate
copies of all U.S. federal income Company Returns for taxable year ending on or
after December 31, 2013, and complete and accurate copies of all audit or
examination reports and statements of deficiencies assessed against the Company
with respect to such Company Returns.

(i)The Company is not a party to any agreement with any third party relating to
allocating or sharing the payment of, or liability for, Taxes (other than this
Agreement and any contract, such as a loan or a lease, entered into in the
ordinary course of business the primary purpose of which is unrelated to Taxes).

(j)The Company has not been a member of an affiliated group filing a U.S.
federal income Tax Return.  The Company does not have any liability for the
Taxes of any other Person (i) under Treasury Regulation Section 1.1502-6 (or any
similar provision of state, local, or foreign Law); (ii) as a transferee or
successor; or (iii) otherwise by operation of Law.

(k)The Company is not a party to and has not otherwise requested any Tax
rulings, closing agreements or similar written determinations, rulings or
agreements related to Taxes.

(l)The unpaid Taxes of Company and its Subsidiaries (i) did not, as of the most
recent fiscal month end, exceed the reserve for Tax liability (rather than any
reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the face of the most recent balance sheet and
(ii) do not exceed that reserve as adjusted for the passage of time through the
Closing in accordance with the past custom and practice of filing the Company
Returns. Since the date of the most recent balance sheet, neither Company nor
any of

37.



174046687 v20

--------------------------------------------------------------------------------

  

its Subsidiaries has incurred any liability for Taxes arising from extraordinary
gains or losses, as that term is used in GAAP, outside the ordinary course of
business consistent with past custom and practice of the Company and its
Subsidiaries, if applicable.

(m)Section 2.16(m) of the Disclosure Schedule sets forth the treatment for U.S.
federal income tax purposes and for applicable foreign tax purposes of each
Subsidiary of the Company.

(n)The Company has not (i) entered into a gain recognition agreement pursuant to
Treasury Regulations Section 1.367(a)-8, nor (ii) transferred an intangible the
transfer of which would be subject to the rules of Section 367(d) of the Code.

(o)Neither the Company nor any of its Subsidiaries has a permanent establishment
(within the meaning of an applicable Tax treaty) or otherwise has an office or
fixed place of business in a country other than the country in which it is
organized.

(p)The Company has no liability for the payment of Taxes pursuant to Section 965
of the Code.

(q) Notwithstanding anything to the contrary in this Agreement, the Company
makes no representations as to the amount of, or limitations on, any net
operating losses, Tax credits, Tax basis or other Tax attributes that it may
have after the Closing Date.

2.17Employee Benefit Plans and Employee Matters.  

(a)Section 2.17(a) of the Disclosure Schedule sets forth a list of all material
employee benefit plans, programs and arrangements (including any material
“employee benefit plan” as defined in Section 3(3) of ERISA) maintained or
contributed to by the Company or with respect to which the Company would
reasonably be expected to have any material liability (excluding form option
notices and notices made in such form, form option grants and grants made in
such form, at-will employment offer letters entered into in the ordinary course
of business, workers’ compensation, unemployment compensation and other
government programs) (the “Company Plans”).

(b)With respect to each Company Plan, the Company has delivered or otherwise
made available to Parent or its counsel a copy of:  (i) each writing
constituting a part of any written Company Plan and all amendments thereto, and
all trusts or service agreements relating to the administration and
recordkeeping of the Company Plan, and written summaries of the material terms
of all unwritten Company Plans; (ii) the most recent Annual Report (Form 5500
Series or otherwise in a form in accordance with applicable Law) including all
applicable schedules, if any, for each Company Plan that is subject to such
reporting requirements; (iii) the current summary plan description and any
material modifications thereto, if any, or any written summary provided to
participants with respect to any plan for which no summary plan description
exists; and (iv) the most recent determination letter (or if applicable,
advisory or opinion letter) from the IRS, if any, and any pending applications
for a determination or opinion letter.

38.



174046687 v20

--------------------------------------------------------------------------------

  

(c)In all material respects, each Company Plan has been established and
maintained in accordance with its terms and applicable Laws, including but not
limited to ERISA or the Code.  No “prohibited transaction,” within the meaning
of Section 4975 of the Code or Sections 406 and 407 of ERISA, and not otherwise
exempt under Section 408 of ERISA, has occurred with respect to any Company Plan
that would reasonably be expected to result in any material liability.  There
are no current actions, suits or claims pending, or, to the Company’s Knowledge,
threatened in writing (other than routine claims for benefits) against any
Company Plan or against the assets of any Company Plan.  There are no material
audits, inquiries or proceedings pending or, to the Company’s Knowledge,
threatened in writing by any Governmental Body with respect to any Company
Plan.  The Company and each ERISA Affiliate have timely made or otherwise
provided for all material contributions and other material payments required by
and due under the terms of each Company Plan.  

(d)No payment or benefit which will or may be made by the Company in connection
with the Merger with respect to any “disqualified individual” (as defined in
Code Section 280G and the regulations thereunder) would reasonably be expected
to be characterized as a “parachute payment” within the meaning of Code
Section 280G(b)(2).  There is no contract, agreement, plan or arrangement to
which the Company or any ERISA Affiliates is bound to provide a gross up or
otherwise reimburse any employee for excise Taxes paid pursuant to Section 4999
of the Code. The execution and delivery of this Agreement and the consummation
of the Merger will not materially increase the benefits payable under any
Company Plan and will not result in any acceleration of the time of payment or
vesting of any material benefits under any Company Plan (other than accelerated
vesting of In-the-Money-Options and Company RSUs as provided in Section 1.6
(Treatment of Company Options, Company RSUs and Company Warrants)).

(e)Neither the Company nor any Entity with which the Company is or would be
considered a single employer under Section 414(b), (c) or (m) of the Code
(“ERISA Affiliates”) has, within the six years preceding the date of this
Agreement, sponsored, contributed to, or had any obligations or incurred any
liability under any employee benefit plan that is subject to Title IV of ERISA
or Section 412 of the Code (including any “defined benefit plan” within the
meaning of Section 3(35) of ERISA), or to a “multiemployer plan” within the
meaning of Section 3(37) of ERISA.

(f)Each Company Plan, employment agreement, or other compensation arrangement of
the Company that constitutes a “nonqualified deferred compensation plan” subject
to Section 409A of the Code has been written, executed, and operated in material
compliance with Section 409A of the Code and the regulations thereunder. The
Company does not have any obligation to gross up or otherwise reimburse any
person for any tax incurred by such person pursuant to Section 409A of the Code.
To the Company’s Knowledge, each Company Option has an exercise price that is
not less than the fair market value of the underlying Company Common Stock on
the date the Company Option was granted and is otherwise exempt from Section
409A.

(g)The Company: (i) is and at all times since January 1, 2016, and to the
Knowledge of the Company, since January 1, 2015 has been in material compliance
with all applicable Laws, and with any order, ruling, decree, judgment or
arbitration award of any

39.



174046687 v20

--------------------------------------------------------------------------------

  

arbitrator or any court or other Governmental Body, respecting employment,
employment practices, terms and conditions of employment, wages, hours or other
labor-related matters, including Laws, orders, rulings, decrees, judgments and
awards relating to discrimination, worker classification (including the proper
classification of workers as independent contractors and consultants), wages and
hours, labor relations, leave of absence requirements, occupational health and
safety, privacy, harassment, retaliation, immigration, wrongful discharge or
violation of the personal rights of employees, former employees or prospective
employees; (ii) has withheld and reported all amounts required by any Law or
contract to be withheld and reported with respect to wages, salaries and other
payments to any employee; and (iii) has no liability for any payment to any
trust or other fund governed by or maintained by or on behalf of any
Governmental Body with respect to unemployment compensation benefits, social
security or other benefits or obligations for any employee (other than routine
payments to be made in the normal course of business and consistent with past
practice), except as has not been, and would not reasonably be expected to be,
material to the Company.  The Company has not effectuated a “mass layoff,”
“plant closing,” partial “plant closing,” “relocation” or “termination” (each as
defined in the Worker Adjustment and Retraining Notification Act or any similar
Law) affecting any site of employment or one or more facilities or operating
units within any site of employment or facility of the Company.

(h)The Company is not and has never been a party to or otherwise bound by any
collective bargaining agreement, contract or other agreement or understanding
with a labor union or labor organization, or works council or similar body, nor
is any such contract or agreement presently being negotiated, nor, to the
Company’s Knowledge, is there, nor has there been in the past three years, a
representation campaign with respect to any of the employees of the Company.  As
of the date of this Agreement, there is no pending or, to the Company’s
Knowledge, threatened, labor strike, dispute, walkout, work stoppage, slow-down
or lockout involving Company.  Neither the Company nor any of its
representatives or employees has committed or engaged in any material unfair
labor practice in connection with the operation of the business of the
Company.  In the past three years, there have been no Legal Proceedings pending,
or, to the Company’s Knowledge, threatened, relating to any collective
bargaining obligation or agreement, wages and hours, leave of absence, plant
closing notification, employment statute or regulation, privacy right, labor
dispute, workers’ compensation policy, safety, retaliation, harassment,
immigration or discrimination matter involving any employee, former employee, or
prospective employee, including charges of unfair labor practices,
discrimination, retaliation or harassment.

(i)Since December 31, 2017, no executive officer of the Company has provided
written notice to Company of his or her intent to terminate his or her
employment with Company as of the date hereof.

(j)The Company has provided to Parent a complete and correct list, as of the
date hereof, of all employees of and consultants to the Company which sets forth
the following information with respect to each: (i) name or employee number,
(ii) title or position, (iii) the entity or entities by which such individual is
employed, (iv) hire date, (v) current annual or hourly base compensation or
retention rate, (vi) target bonus or incentive compensation rates for current
fiscal year, and similar incentive compensation paid for immediately prior
fiscal year, (vii) accrued but unused vacation or paid time off, (viii) active
or inactive status and, if

40.



174046687 v20

--------------------------------------------------------------------------------

  

applicable, the reason for inactive status, (ix) accrued but unused sick days,
(x) full-time or part-time status, (xi) exempt or non-exempt status, and (xii)
employment location.

(k)Each Person who is or has been classified as an independent contractor, or as
any other non-employee category, by the Company is and has been correctly so
classified, is not a common law employee of the Company, are not entitled to any
compensation or benefits to which regular employees are or were at the relevant
time entitled, and were and have been engaged in accordance with all applicable
Law.  The Company does not have any liabilities as a result of the failure to
properly classify any current or former independent contractor, consultant, or
advisor as an employee of the Company.  The Company is, and at all times since
January 1, 2015 has been, in material compliance with all Contracts and any
other obligations due to or in connection with any current or former employee,
independent contractor, consultant, or advisor.  There are no sums owing to any
current or former employee, independent contractor, consultant, or advisor to
the Company, other than reimbursements of expenses and fees for the applicable
current work period.

2.18Environmental Matters

The Company is in material compliance with all applicable Environmental
Laws.  During the past six year period, the Company has not received any written
notices, demand letters or requests for information from any Governmental Body
indicating that the Company is or may be in violation of, or be liable under,
any Environmental Law, and the Company is not subject to any pending or, to
Company’s Knowledge, threatened action or investigation by any Governmental Body
under any Environmental Law. To the Company’s Knowledge, no current or prior
owner of any property leased or controlled by the Company has received any
written notice from a Governmental Body during the past six years that alleges
that such current or prior owner or Company is materially violating any
Environmental Law.  The Company is in compliance in all material respects with,
and has no material liability under, any provisions of leases relating in any
way to any Environmental Laws or to the use, management or release of Hazardous
Substances under such leases. All Environmental Permits, if any, required to be
obtained by the Company under any Environmental Law in connection with its
operation as it is currently being conducted, including those relating to the
management of Hazardous Substances, have been obtained by the Company, are in
full force and effect, and the Company is in material compliance with the terms
thereof.  The Company has not disposed of or released any Hazardous Substances
on, in or under any real property that would reasonably be expected to require
remediation under Environmental Laws.  The Company has delivered or otherwise
made available to Parent or its counsel copies of any environmental
investigation, study, test, audit, review or other analysis in its possession in
relation to the current or prior business of the Company.

2.19Insurance

.  Section 2.19 of the Disclosure Schedule sets forth a list of all material
policies of property, general liability, directors and officers, fiduciary,
employment, title, workers’ compensation, environmental, product liability,
cyber liability and other forms of insurance maintained by the Company and all
pending outstanding claims against such insurance policies (the “Insurance
Policies”). The Company has delivered to Parent complete and correct copies of

41.



174046687 v20

--------------------------------------------------------------------------------

  

all Insurance Policies, together with all endorsements, riders and amendments
thereto. The Insurance Policies are in full force and effect and all premiums
due and payable under such Insurance Policies have been paid on a timely basis.
The Company is in compliance in all material respects with the terms of the
Insurance Policies. As of the date of this Agreement, there is no claim pending
under any of the Company’s Insurance Policies as to which coverage has been
questioned, denied or disputed by the underwriters of such policies. To the
Company’s Knowledge, as of the date of this Agreement, there is no threatened
termination of, or material premium increase with respect to, any of such
policies. All of the Insurance Policies are and all similar insurance policies
maintained by the Company since January 1, 2016, and to the Knowledge of the
Company, since January 1, 2014 were, placed with financially sound and reputable
insurers, in amounts and with coverages reasonable and customary for Persons
engaged in businesses similar to that engaged in by the Company.

2.20Legal Proceedings; Orders

There is no pending Legal Proceeding, and, to the Company’s Knowledge, no Person
has threatened to commence any Legal Proceeding: (a) that involves the Company
or any of the assets owned or used by the Company or any Person whose liability
the Company has retained or assumed, either contractually or by operation of
law; (b) that challenges, or that may have the effect of preventing, delaying,
making illegal or otherwise interfering with, the Merger or any of the other
transactions contemplated by this Agreement; or (c) where the Company is a
plaintiff or complainant. Since January 1, 2014, no Legal Proceeding has been
commenced by or against, or to the Knowledge of the Company, threatened in
writing against, the Company. There is no order, writ, injunction, judgment or
decree to which the Company or any of the assets owned or used by the Company is
subject.  To the Company’s Knowledge, no officer or other employee of the
Company is subject to any order, writ, injunction, judgment or decree that
prohibits such officer or other employee from engaging in or continuing any
conduct, activity or practice relating to the Company’s business.

2.21Authority; Binding Nature of Agreement

The Company has all necessary corporate power and authority to enter into and to
perform its obligations under this Agreement.  As of the date of this Agreement,
the Board of Directors of the Company (at a meeting duly called and held) has
(a) determined that the Merger is advisable and fair and in the best interests
of the Company and its stockholders, (b) authorized and approved the execution,
delivery and performance of this Agreement by the Company and approved the
Merger, (c) authorized and approved the execution, delivery and performance of
each other agreement, document or instrument contemplated by this Agreement to
which the Company is or will be a party in connection with the Merger; and
(d) recommended the adoption of this Agreement by the Company Stockholders and
directed that this Agreement be submitted for consideration by the Company
Stockholders by written consent.  This Agreement constitutes, and each other
agreement, document or instrument contemplated by this Agreement to which the
Company is or will be a party in connection with the Merger will constitute upon
execution and delivery by the Company, the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
subject to (i) laws of general application relating to bankruptcy, insolvency
and the relief of debtors, and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies.

42.



174046687 v20

--------------------------------------------------------------------------------

  

2.22Vote Required

The adoption of this Agreement and approval of the Merger requires the
affirmative vote (the “Required Company Stockholder Vote”) of: (a) the holders
of a majority of the shares of Company Common Stock and Company Preferred Stock
outstanding on the applicable record date, consenting or voting (as the case may
be) together as a single class, (b) the holders of a 60% of the shares of
Company Preferred Stock outstanding on the applicable record date, consenting or
voting (as the case may be) as a single class (on an
as-converted-to-Company-Common-Stock basis) and (c) the holders of a majority of
the shares of Company Common Stock outstanding on the applicable record date,
consenting or voting (as the case may be) as a single class. The Required
Company Stockholder Vote is the only vote of the holders of any class or series
of Company Capital Stock necessary to adopt this Agreement and approve the
Merger.

2.23Non-Contravention; Consents

Except as set forth in Section 2.23 of the Disclosure Schedule, the execution
and delivery of this Agreement by the Company and the consummation by the
Company of the transactions contemplated by this Agreement will not: (a)
contravene, conflict with or result in a violation of any of the provisions of
the Company Charter or bylaws of the Company; (b) contravene, conflict with or
result in a violation by the Company of any Law applicable to the Company; (c)
contravene, conflict with or result in a default (or an event that, with or
without notice or lapse of time or both would constitute a default) on the part
of the Company under, or give to others any rights of termination, acceleration
or cancellation of, or result in the creation of a Lien on any of the properties
or assets of the Company (other than a Permitted Encumbrance) pursuant to, any
Material Contract; or (d) contravene, conflict with or result in a violation of
any of the terms or requirements of, or give any Governmental Body the right to
revoke, withdraw, suspend, cancel, terminate or modify, any material Permit that
is held by the Company or that otherwise relates to the Company’s business or to
any of the assets owned or used by the Company.  Except as set forth in Section
2.23 of the Disclosure Schedule and except as may be required by the DGCL or the
CCC, the HSR Act or any other Antitrust Law or governmental regulation, the
Company is not required to obtain any Consent from any Governmental Body or
party to a Material Contract or make any filing with a Governmental Body, in
each case, at any time prior to the Closing in connection with the execution and
delivery of this Agreement or the consummation by the Company of the Merger.

2.24Accounts Receivable

All accounts receivable of the Company have arisen from bona fide transactions
by such parties in the ordinary course of the business.  All accounts receivable
reflected in the Unaudited Balance Sheet represent valid obligations to the
Company arising from applicable transactions. To the Knowledge of the Company,
other than immaterial claims incurred in the ordinary course of business or
which are reserved for on the Company Financial Statements, all accounts
receivable are good and collectible in the ordinary course of business at the
aggregate recorded amounts thereof, net of any applicable allowance for doubtful
accounts reflected in the Unaudited Balance Sheet.

2.25Financial Advisor

43.



174046687 v20

--------------------------------------------------------------------------------

  

Except as set forth in Section 2.25 of the Disclosure Schedule, no broker,
finder or investment banker is entitled to any brokerage or finder’s fee in
connection with the Merger or any of the other transactions contemplated by this
Agreement based upon arrangements made by or on behalf of the Company.

2.26Significant Business Relationships.

(a)Section 2.26(a) of the Disclosure Schedule sets forth an accurate and
complete list of the Payment Programs that covered the payments or
reimbursements for the Company’s screening tests for the year ended December 31,
2017.  Since December 31, 2017, no top 30 Payment Programs listed in Section
2.26(a) of the Disclosure Schedule has terminated its relationship with the
Company or demanded a material change in the pricing or other terms of its
relationship with the Company.  The Company is not engaged in any material
dispute with any of the top 30 Payment Programs listed in Section 2.26(a) of the
Disclosure Schedule and, to the Knowledge of the Company, no such Payment
Program intends to terminate, limit or reduce its business relations with the
Company, or adversely change the pricing or other terms of its business with the
Company.

(b)Section 2.26(b) of the Disclosure Schedule sets forth an accurate and
complete list of any vendor or supplier of the Company that received an
aggregate amount of payment from the Company for products or services provided,
as applicable, in excess of $100,000 during a period of commencing on May 1,
2017 and ending on the date immediately prior to the date of this
Agreement.  Since December 31, 2017 through the date of this Agreement, no
vendor or supplier listed in Section 2.26(b) of the Disclosure Schedule has
terminated its relationship with the Company or demanded a material change in
the pricing or other terms of its relationship with the Company.  The Company is
not engaged in any material dispute with any vendor or supplier listed in
Section 2.26(b) of the Disclosure Schedule and, to the Knowledge of the Company,
no such vendor or supplier intends to terminate, limit or reduce its business
relations with the Company, or adversely change the pricing or other terms of
its business with the Company.

2.27Related Party Transactions

Except as set forth in Section 2.27 of the Disclosure Schedule, (a) there are no
material obligations of the Company to a Related Party or employee of the
Company and (b) no officer or director of the Company (i) is directly interested
in any Material Contract or transaction or has an interest in any material asset
of the Company, (ii) is, or has been, indebted to the Company, and (iii) is
competing, or has at any time competed, with the Company, and (iv) has any claim
or right against the Company, other than (A) for payment of salaries and bonuses
for services rendered, (B) reimbursement of customary and reasonable expenses
incurred on behalf of the Company, (C) benefits due under Company Plans and
fringe benefits not required to be listed on Section 2.17(a) of the Disclosure
Schedule, (D) agreements relating to outstanding Company Capital Stock, Company
Options, Company RSUs or Company Warrants that have been disclosed on the
Disclosure Schedule and (E) as provided in the Company Charter or the bylaws of
the Company.

44.



174046687 v20

--------------------------------------------------------------------------------

  

Section 3.

Representations and Warranties of Parent and Merger Sub

Parent and Merger Sub represent and warrant to the Company as follows:

3.1Due Incorporation; Subsidiaries

Parent is a corporation duly incorporated, validly existing and in good standing
under the laws of Delaware. Merger Sub is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.

3.2Authority; Binding Nature of Agreement

Parent and Merger Sub have all necessary corporate power and authority to enter
into and perform their obligations under this Agreement and each other
agreement, document or instrument referred to in or contemplated by this
Agreement to which Parent or Merger Sub is or will be a party.  The execution,
delivery and performance by Parent and Merger Sub of this Agreement and each
other agreement, document or instrument referred to in or contemplated by this
Agreement to which Parent or Merger Sub is or will be a party have been duly
authorized by all necessary action on the part of Parent, Merger Sub and their
respective boards of directors.  This Agreement constitutes, and each other
agreement, document or instrument referred to in or contemplated by this
Agreement to which Parent or Merger Sub is or will be a party will constitute
when executed and delivered by Parent and/or Merger Sub, as applicable, the
legal, valid and binding obligation of Parent and/or Merger Sub, as applicable,
enforceable against it in accordance with its terms, subject to (a) laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and (b) rules of law governing specific performance, injunctive relief and other
equitable remedies.

3.3Non-Contravention; Consents

The execution and delivery of this Agreement by Parent and Merger Sub and the
consummation by Parent and Merger Sub of the transactions contemplated by this
Agreement will not: (a) cause a violation of any of the provisions of the
certificate of incorporation or bylaws of Parent or Merger Sub, (b) cause a
violation by Parent or Merger Sub of any Law applicable to Parent or Merger Sub
or (c) cause a default on the part of Parent or Merger Sub under any material
contract of Parent or Merger Sub, except, with respect to clauses (b) and (c)
only, for violations and defaults that would not reasonably be expected to
materially and adversely impact Parent’s or Merger Sub’s ability to consummate
the transactions contemplated by this Agreement.  Except as may be required by
the DGCL, the HSR Act or any other Antitrust Law or governmental regulation,
neither Parent nor Merger Sub is required to obtain any Consent from any
Governmental Body or party to a material contract of Parent or Merger Sub at any
time prior to the Closing in connection with the execution and delivery of this
Agreement or the consummation of the Merger.

3.4Litigation

As of the date of this Agreement, there is no Legal Proceeding pending (or, to
the knowledge of Parent or Merger Sub, being threatened) against Parent or
Merger Sub that would delay, restrain, prevent, enjoin or otherwise prohibit the
consummation of the Merger.

45.



174046687 v20

--------------------------------------------------------------------------------

  

3.5Merger Sub

Merger Sub (a) was formed solely for the purpose of engaging in the transactions
contemplated by this Agreement, (b) has engaged in no other business activities
and (c) has conducted its operations only as contemplated by this Agreement.

3.6Reliance.

(a)Neither Parent nor Merger Sub is relying and neither Parent nor Merger Sub
has relied on any representations or warranties whatsoever regarding the subject
matter of this Agreement, express or implied, except for the representations and
warranties expressly set forth in Section 2 (Representations and Warranties of
the Company) of this Agreement. Such representations and warranties by the
Company constitute the sole and exclusive representations and warranties of the
Company in connection with the transactions contemplated hereunder and each of
Parent and Merger Sub understands, acknowledges and agrees that all other
representations and warranties of any kind or nature whether express, implied or
statutory are specifically disclaimed by the Company.

(b)In connection with the due diligence investigation of the Company by Parent
and its Affiliates, stockholders, directors, officers, employees, agents,
representatives or advisors, Parent and its Affiliates, stockholders, directors,
officers, employees, agents, representatives and advisors have received and may
continue to receive after the date hereof from the Company and its Affiliates,
stockholders, directors, officers, employees, consultants, agents,
representatives and advisors certain estimates, projections, forecasts and other
forward-looking information, as well as certain business plan information,
regarding the Company and its business and operations. Parent hereby
acknowledges that there are uncertainties inherent in attempting to make such
estimates, projections, forecasts and other forward-looking statements, as well
as in such business plans, and that Parent will have no claim against the
Company, or any of its Affiliates, stockholders, directors, officers, employees,
consultants, agents, representatives or advisors, or any other Person, with
respect thereto. Accordingly, Parent hereby acknowledges and agrees that, except
for the representations and warranties expressly set forth in Section 2
(Representations and Warranties of the Company) of this Agreement, neither the
Company, nor any of its Affiliates, stockholders, directors, officers,
employees, consultants, agents, representatives or advisors has made or is
making any express or implied representation or warranty with respect to such
estimates, projections, forecasts, forward-looking statements or business plans.

3.7No Parent Vote Required

No vote or other action of the stockholders of Parent is required by applicable
Law, the certificate of incorporation or bylaws (or similar charter or
organizational documents) of Parent or otherwise in order for Parent and Merger
Sub to consummate the Merger and the transactions contemplated hereby.

3.8Solvency

Assuming (a) satisfaction of the conditions to Parent’s obligation to consummate
the Merger, and after giving effect to the transactions contemplated hereby and
the payment of the

46.



174046687 v20

--------------------------------------------------------------------------------

  

Payment Amount and any other amount to be paid under this Agreement, (b) any
repayment or refinancing of debt contemplated in this Agreement, (c) the
accuracy of the representations and warranties of the Company set forth in
Section 2 (Representations and Warranties of the Company) hereof, (d) payments
of all amounts required to be paid in connection with the consummation of the
transactions contemplated hereby, and (e) payment of all related fees and
expenses, each of Parent and the Company will be Solvent as of the Effective
Time and immediately after the consummation of the transactions contemplated
hereby. For the purposes of this Agreement, the term “Solvent” when used with
respect to any Person, means that, as of any date of determination (a) the
amount of the “fair saleable value” of the assets of such Person will, as of
such date, exceed (i) the value of all “liabilities of such Person, including
contingent and other liabilities,” as of such date, as such quoted terms are
generally determined in accordance with applicable Laws governing determinations
of the insolvency of debtors, and (ii) the amount that will be required to pay
the probable liabilities of such Person on its existing debts (including
contingent and other liabilities) as such debts become absolute and mature, (b)
such Person will not have, as of such date, an “unreasonably small amount of
capital” for the operation of the businesses in which it is engaged or proposed
to be engaged following such date, and (c) such Person will be able to pay its
liabilities, including contingent and other liabilities, as they mature.

3.9Availability of Funds

Parent has, as of the date of this Agreement, and will have, from and after the
Effective Time, sufficient funds on hand and available through existing
liquidity facilities (without restrictions on drawdown that would delay payment
of the Purchase Price to consummate the transactions contemplated hereby) to (a)
pay the Purchase Price, (b) pay any and all fees and expenses in connection with
the transactions contemplated hereby and any debt or equity financing, (c) repay
or refinance all Debt of the Company to the extent such repayment or refinancing
is required in connection with the transactions contemplated hereby and
(d) satisfy all of its other payment obligations payable hereunder and under any
agreement ancillary hereto.

3.10Capital Stock

The authorized capital stock of Parent consists of 150,000,000 shares of Parent
Stock and 5,000,000 shares of preferred stock, par value $0.01 per share
(“Parent Preferred Stock”).  As of May 4, 2018, 69,906,818 shares of Parent
Stock were issued and outstanding, and no shares of Parent Preferred Stock were
issued or outstanding.

3.11Reports and Financial Statements

(a)Since July 1, 2017, Parent has timely furnished or filed all required
reports, schedules, forms, statements and other documents required to be
furnished or filed by it with the SEC (together with all exhibits, financial
statements and schedules thereto and all information incorporated therein by
reference, collectively, the “Parent SEC Filings”).  As of their respective
filing (or furnishing) date or, if amended, as of the date of the last such
amendment, each Parent SEC Filings complied in all material respects with the
requirements of the Exchange Act, the Securities Act and the Sarbanes-Oxley Act,
as the case may be, the rules and regulations of the SEC and the Nasdaq Global
Select Market, and none of the Parent SEC

47.



174046687 v20

--------------------------------------------------------------------------------

  

Filings contained (at the time they were furnished or filed or if amended or
superseded by a furnishing or a filing then on the date of such furnishing or
filing) any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances in which they were made, not misleading,
except to the extent corrected or amended by a subsequently furnished or filed
Parent SEC Filing.  Parent is eligible to use Form S-3 to register the shares of
Parent Stock issuable pursuant to the Merger for resale on a continuous basis on
an automatic shelf registration statement that will become effective immediately
upon filing with the SEC under the Securities Act.  Parent is a “well known
seasoned issuer” as defined in Rule 405 of the rules and regulations of the SEC
under the Securities Act, pursuant to Section 1(i)(A) of such definition,
including not having been and not being an “ineligible issuer” as defined in
such Rule 405. The Parent Financial Statements, which have been derived from the
accounting books and records of Parent and its subsidiaries, comply as to form
in all material respects with the applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. The Parent
Financial Statements present fairly in all material respects, in conformity with
GAAP applied on a consistent basis throughout the periods indicated, except that
the unaudited consolidated interim financial statements may not contain all
footnotes required by GAAP and are subject to normal year-end adjustments, the
consolidated financial position of Parent and its subsidiaries as at the
respective dates thereof, and the consolidated statements of income,
consolidated statements of stockholders’ equity and consolidated statements of
cash flows (in each case including the related notes) for the respective periods
indicated.  Since July 1, 2017, there has not been an adverse effect that would
delay, restrain, prevent, enjoin or otherwise prohibit the consummation of the
Merger.

(b)There are no outstanding or unresolved comments in comment letters received
from the SEC with respect to the Parent SEC Filings.  To the knowledge of
Parent, none of the Parent SEC Filings is the subject of ongoing SEC review and
there are no inquiries or investigations by the SEC or any internal
investigations pending or threatened, in each case, regarding any accounting
practices of Parent.

(c)Parent maintains, and at all times since July 1, 2017 has maintained, a
system of internal controls over financial reporting (as defined in Rules
13a-15(f) and 15d-15(f) under the Exchange Act) which is designed to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP, and includes those policies and procedures that: (i) pertain to the
maintenance of records that in reasonable detail accurately and fairly reflect
the transactions and dispositions of the assets of Parent; (ii) provide
reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and that receipts
and expenditures are being made only in accordance with authorizations of
management and directors of Parent; and (iii) provide reasonable assurance
regarding prevention or timely detection of unauthorized acquisition, use or
disposition of the assets of Parent that could have a material effect on its
financial statements.  Parent’s management has completed an assessment of the
effectiveness of Parent’s system of internal controls over financial reporting
in compliance with the requirements of Section 404 of the Sarbanes-Oxley Act for
the fiscal year ended June 30, 2017, and such assessment concluded that such
controls were effective.

48.



174046687 v20

--------------------------------------------------------------------------------

  

(d)Parent maintains disclosure controls and procedures required by Rule 13a-15
or 15d-15 under the Exchange Act that are designed to ensure that all
information required to be disclosed in Parent’s reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the rules and forms of the SEC and that all
such information is accumulated and communicated to Parent’s management as
appropriate to allow timely decisions regarding required disclosure and to
enable each of the principal executive officer of Parent and the principal
financial officer of Parent to make the certifications required under the
Exchange Act with respect to such reports.

3.12Parent Stock

The issuance, sale and delivery of the shares of Parent Stock issuable pursuant
to Section 1.5 (Conversion of Shares) and Section 1.6 (Treatment of Company
Options, Company RSUs and Company Warrants) been duly authorized by all
necessary corporate action on the part of Parent and all such shares have been
duly reserved for issuance.  The shares of Parent Stock, when issued in
accordance with the provisions of this Agreement, will be duly authorized,
validly issued, fully paid and non-assessable and not subject to or issued in
violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right.  Assuming the
accuracy and completeness of representations made by the Company Stockholders in
their Investor Questionnaires and by the holders of In-the-Money Options RSUs in
their Form of Election, the offer, issuance, sale and delivery of the shares of
Parent Stock pursuant to the terms of this Agreement are and will be in full
compliance with all applicable state and federal securities Laws, exempt from
the registration requirements of the Securities Act and exempt from all
applicable state securities law registration and qualification requirements.

Section 4.

Certain Covenants of the Company

4.1Access

During the period from the date of this Agreement through the earlier of the
Effective Time or the termination of this Agreement pursuant to Section 9.1
(Termination) (the “Pre-Closing Period”), and upon reasonable advance notice to
the Company, the Company shall provide Parent and Parent’s representatives with
reasonable access during normal business hours to the Company’s personnel,
facilities and existing books and records for the purpose of enabling Parent to
verify the accuracy of the Company’s representations and warranties contained in
this Agreement and for the purposes of obtaining the Debt Financing; provided,
however, that any such access shall be conducted at Parent’s expense, under the
supervision of appropriate personnel of the Company and in such a manner as to
maintain the confidentiality of this Agreement and the transactions contemplated
hereby in accordance with the terms hereof and not to interfere with the normal
operation of the business of the Company.  Nothing herein shall require the
Company to disclose any information to Parent if such disclosure would, in the
Company’s sole and absolute discretion (a) jeopardize any attorney-client
privilege; provided that in such a case, the parties will work in good faith to
provide access to or disclose such information in a manner that would not waive
such attorney-client privilege or (b) contravene any binding agreement entered
into prior to the date of this Agreement (including any confidentiality
agreement to which the Company is a party).

49.



174046687 v20

--------------------------------------------------------------------------------

  

4.2Conduct of the Business of the Company

During the Pre-Closing Period, except (1) as set forth in Section 4.2 of the
Disclosure Schedule, (2) with respect to subclause (i) of this Section 4.2
(Conduct of the Business of the Company), to the extent necessary to comply with
the Company’s obligations under this Agreement or any agreement ancillary hereto
or necessary to effectuate the transactions contemplated hereby and thereby, (3)
with Parent’s consent (which shall not be unreasonably withheld, conditioned or
delayed) or (4) to the extent to be reflected in the Closing Date Transaction
Expenses (other than those arrangements that would be binding upon the Surviving
Corporation after the Effective Time): (i) the Company shall use commercially
reasonable efforts to (A) carry on its business in the ordinary course, (B)
preserve substantially intact its present business organization, and (C)
preserve its relationships with material suppliers, distributors, licensors,
licensees and others to whom the Company has contractual obligations; and (ii)
the Company shall not:

(a)amend the Company Charter or the bylaws of the Company;

(b)split, combine or reclassify any of its capital stock or (except in
connection with the conversion of Company Preferred Stock to Company Common
Stock or the exercise of Company Options, the Company Warrants or the vesting of
Company RSUs) issue or authorize the issuance of any other securities in respect
of, in lieu of or in substitution for shares of its capital stock;

(c)issue any shares of Company Capital Stock or securities convertible into, or
subscriptions, rights, warrants or options to acquire, or other agreements or
commitments of any character obligating it to issue any such shares or other
convertible securities; provided, however, that (i) the Company may grant
Company Options and Company RSUs under the Equity Incentive Plans, (ii) the
Company may issue shares of Company Common Stock in connection with the exercise
of Company Options or other rights for Company Common Stock, (iii) the Company
may issue shares of Company Common Stock in connection with the conversion of
Company Preferred Stock and (iv) the Company may issue shares of Company
Preferred Stock in connection with the exercise of Company Warrants, in each
case, in accordance with the respective terms of such securities as in effect on
the date of this Agreement;

(d)enter into or adopt any plan or agreement of complete or partial liquidation
or dissolution, or file a voluntary petition in bankruptcy or commence a
voluntary legal procedure for reorganization, arrangement, adjustment, release
or composition of indebtedness in bankruptcy or other similar Laws now or
hereafter in effect;

(e)make any capital expenditures, capital additions or capital improvements, in
excess of $500,000 in the aggregate (other than in accordance with the budget
for capital expenditures previously made available to Parent);

(f)(i) materially reduce the amount of any insurance coverage provided by
existing insurance policies other than upon the expiration of any such policy or
(ii) fail to maintain in full force and effect insurance coverage materially
consistent with past practices;

50.



174046687 v20

--------------------------------------------------------------------------------

  

(g)acquire or agree to acquire by merging with, or by purchasing a portion of
the stock or assets of, or by any other manner, any business or any Entity,
other than as permitted in (e) above or in the ordinary course of business;

(h)other than in the ordinary course of business, sell, lease or exclusively
license any properties or assets of the Company which are material to the
Company;

(i)(i) enter into any Contract that is or would constitute a Material Contract;
or (ii) materially amend, extend or prematurely terminate, or waive any material
right or remedy under, any Contract that is or would constitute a Material
Contract, in each case other than in the ordinary course of business;

(j)make or change or revoke any material election in respect of Taxes, change
any accounting method in respect of Taxes, settle any material claim or
assessment in respect of Taxes, file any amendment to an income or other
material Tax Return or consent to any extension or waiver of the limitation
period applicable to any material claim or assessment in respect of Taxes;

(k)increase the compensation (including bonuses) payable on or after the date
hereof to any director or executive officer of the Company, except (i) for
increases provided for in any Contracts or Company Plans in effect on the date
hereof or in the ordinary course of business consistent with past practices or
(ii) that the Company may make bonus and commission payments in accordance with
the bonus and commission plans and policies existing on the date of this
Agreement, including payments to its officers;

(l)establish, adopt or materially amend any Company Plan, except with respect to
(i) any such action that (A) is in the ordinary course of business consistent
with past practices, (B) would not result in more than a de minimis increase to
the cost to the Company under such Company Plan or (C) is required by applicable
Law; and (ii) employment agreements or other compensation arrangements with any
existing or future employee who is, or would be, at the vice president level or
below, or whose base annual salary is, or would be, $300,000 or less;

(m)make any material changes in its methods of accounting or accounting
practices (including with respect to reserves), other than as required by GAAP;

(n)waive, release, assign, compromise, commence, settle or agree to settle any
Legal Proceeding, other than waivers, releases, compromises or settlements in
the ordinary course of business consistent with past practice that (i) involve
only the payment of monetary damages not in excess of $300,000 in the aggregate
and (ii) do not include the imposition of equitable relief on, or the admission
of wrongdoing by, the Company;

(o)(a) amend or modify in any material respect, or terminate, any of the Real
Property Leases, or (b) assign, sublease, or encumber any of the Company’s
interests in the Leased Real Property or the Real Property Leases in any
material respect;

(p)accelerate the collection of any accounts receivable or delay the payment of
any accounts payable other than in the ordinary course;

51.



174046687 v20

--------------------------------------------------------------------------------

  

(q)except as required by GAAP or in the ordinary course of business consistent
with past practice, write off as uncollectible, or establish any extraordinary
reserve with respect to, any account receivable;

(r)make any pledge of any of its assets or otherwise permit any of its assets to
become subject to any Lien, except for pledges of immaterial assets made in the
ordinary course of business and consistent with the Company’s past practices and
for Permitted Encumbrances;

(s)(i) lend money to any Person, other than advances to employees and
consultants in the ordinary course of business consistent with past practices,
or (ii) incur or guarantee any new Debt not pre-payable at par, other than in
the ordinary course of business and that would not constitute a liability of the
Surviving Corporation after the Closing; and

(t)agree or commit to take any of the actions described in clauses (a) through
(s) of this Section 4.2 (Conduct of the Business of the Company).

Nothing herein shall require the Company to obtain consent from Parent to do any
of the foregoing if obtaining such consent might reasonably be expected to
violate applicable Law.

4.3No Solicitation.  

(a)During the Pre-Closing Period, the Company shall not, nor shall it authorize
or instruct any of its officers, directors or employees or any investment
banker, attorney or other advisor or representative retained by it to (i)
solicit, initiate or knowingly encourage the submission of any Takeover Proposal
by any Person or (ii) participate in any discussions or negotiations regarding,
or furnish to any Person any non-public information with respect to, or take any
other action intended or reasonably expected to facilitate the making of any
inquiry or proposal to the Company that constitutes, or is reasonably expected
to lead to, any Takeover Proposal by any Person.  Without limiting the
foregoing, it is understood that any violation of the restrictions set forth in
the preceding sentence by any officer, director or employee of the Company or
any investment banker, attorney or other advisor or representative of the
Company, acting on behalf of, and with the authorization of, the Company, shall
be deemed to be a breach of this Section 4.3(a) (No Solicitation) by the
Company.

(b)Neither the Board of Directors of the Company nor any committee thereof shall
(i) withdraw or modify in a manner materially adverse to Parent or Merger Sub,
the approval or recommendation by such Board of Directors or any such committee
of this Agreement or the Merger, (ii) approve or recommend any Takeover Proposal
or (iii) cause the Company to enter into any letter of intent, agreement in
principle, acquisition agreement or other similar agreement with respect to any
Takeover Proposal.  

(c)In addition to the obligations of the Company set forth in paragraphs (a) and
(b) of this Section 4.3 (No Solicitation), the Company promptly (and in all
events within 24 hours) shall advise Parent orally and in writing of any request
to the Company for nonpublic information that the Company reasonably believes is
likely to lead to a Takeover Proposal or of any Takeover Proposal submitted to
the Company, or any inquiry directed to the Company with respect to or which the
Company reasonably believes is likely to lead to any Takeover Proposal

52.



174046687 v20

--------------------------------------------------------------------------------

  

and the (i) the identity of the Person making or submitting such inquiry,
indication of interest, proposal, offer or request, and the terms and conditions
thereof; and (ii) an accurate and complete copy of all written materials
provided in connection with such inquiry, indication of interest, proposal,
offer or request.

Section 5.

Additional Covenants of the Parties

5.1Stockholder Consent or Approval.  

(a)The Company shall, in accordance with the Company Charter and the Company’s
bylaws and the applicable requirements of the DGCL and the CCC (including
Sections 228 and 262 of the DGCL), solicit the written consents of stockholders
of the Company for the adoption of this Agreement (the “Written Consent”).

(b)If applicable, the Company shall (i) use commercially reasonable efforts to
secure from any Person who is a “disqualified individual,” as defined in Section
280G of the Code, and who has a right to any payments or benefits or potential
right to any payments or benefits in connection with the consummation of the
Merger that would be deemed to constitute “parachute payments” pursuant to
Section 280G of the Code, a waiver of such Person’s rights to any such payments
or benefits applicable to such Person to the extent that all remaining payments
or benefits applicable to such Person shall not be deemed to be “parachute
payments” pursuant to Section 280G of the Code (the “Waived 280G Benefits”) and
(ii) submit for approval by the Company Stockholders the Waived 280G Benefits,
to the extent and in the manner required under Sections 280G(b)(5)(A)(ii) and
280G(b)(5)(B) of the Code (the “280G Stockholder Vote”). The Company shall not
pay any of the Waived 280G Benefits if such payment is not approved by the
Company Stockholders as contemplated above.  If applicable, prior to the Closing
Date, the Company shall deliver to Parent evidence satisfactory to Parent that a
vote of the Company Stockholders was received in conformance with Section 280G
of the Code and the regulations thereunder, or that such requisite stockholder
approval has not been obtained with respect to the Waived 280G Benefits, and, as
a consequence, the Waived 280G Benefits have not been and shall not be made or
provided.  Within a reasonable period of time before taking such actions, the
Company shall deliver to Parent for review and comment copies of any documents
or agreements necessary to effect this Section 5.1(b), including, but not
limited to, any stockholder consent form, disclosure statement or waiver, and
the Company shall consider in good faith all comments received from Parent on
such documents or agreements.

5.2Regulatory Filings; Reasonable Best Efforts.

(a)Subject to the terms and conditions set forth in this Agreement, each of the
parties hereto shall use their respective reasonable best efforts to take, or
cause to be taken, all actions, to file, or cause to be filed, all documents and
to do, or cause to be done, and to assist and cooperate with the other parties
in doing, all things necessary, proper or advisable under applicable Antitrust
Laws to consummate and make effective the Merger as soon as reasonably
practicable, including (i) the obtaining of all necessary actions or nonactions,
waivers, consents, clearances, decisions, declarations, approvals and,
expirations or terminations of waiting periods from Governmental Bodies and the
making of all necessary registrations and filings and the taking of all steps as
may be necessary to obtain any such consent, decision, declaration,

53.



174046687 v20

--------------------------------------------------------------------------------

  

approval, clearance or waiver, or expiration or termination of a waiting period
by or from, or to avoid an action or proceeding by, any Governmental Body in
connection with any Antitrust Law, (ii) the obtaining of all necessary consents,
authorizations, approvals or waivers from third parties and (iii) the execution
and delivery of any additional instruments necessary to consummate the Merger.  

(b)By way of illustration and not limitation, the parties hereto agree to
promptly take, and cause their Affiliates to take, all actions and steps
requested or required by any Governmental Body as a condition to granting any
consent, permit, authorization, waiver, clearance and approvals, and to cause
the prompt expiration or termination of any applicable waiting period and to
resolve objections, if any, as the FTC, DO, or other Governmental Bodies of any
other jurisdiction for which consents, permits, authorizations, waivers,
clearances, approvals and expirations or terminations of waiting periods are
sought with respect to the Merger, so as to obtain such consents, permits,
authorizations, waivers, clearances, approvals or termination of the waiting
period under the HSR Act or other Antitrust Laws, and to avoid the commencement
of a lawsuit by the FTC, the DOJ or other Governmental Bodies under Antitrust
Laws, and to avoid the entry of, or to effect the dissolution of, any
injunction, temporary restraining order or other order in any suit or proceeding
which would otherwise have the effect of preventing or materially delaying the
Closing; provided, however, Parent and its Affiliates shall not be required to,
and without the prior written consent of Parent, the Company shall not, before
or after the Effective Time, sell, license, divest or dispose of or hold
separate (through the establishment of a trust or otherwise), or agree to any
other structural, behavioral or conduct remedy with respect to, any entities,
businesses, divisions, operations, products or product lines, assets,
Intellectual Property or businesses of Parent, the Company (or any of their
respective Subsidiaries or other Affiliates) or agree to any restriction on the
conduct of such businesses. Nothing in this Section 5.2 (Regulatory Filings;
Reasonable Best Efforts) shall require Parent or the Company to take or agree to
take any action unless the effectiveness of such action is conditioned upon
Closing. Notwithstanding the foregoing and any other provision of this Agreement
to the contrary, in no event shall Parent, the Company or any of their
respective Subsidiaries be obligated to litigate or participate in the
litigation of any action, whether judicial or administrative, brought by any
Governmental Body challenging or seeking to restrain, prohibit or place
conditions on the consummation of the transactions contemplated by this
Agreement.

(c)Subject to the terms and conditions of this Agreement, each of the parties
hereto shall (and shall cause their respective Affiliates, if applicable, to):
(i) promptly, but in no event later than 10 business days after the date hereof,
make an appropriate filing of all Notification and Report forms as required by
the HSR Act with respect to the transactions contemplated hereby; (ii) promptly,
but in no event later than 10 business days after the date hereof, make all
other filings, notifications or other consents as may be required to be made or
obtained by such party under foreign Antitrust Laws in those jurisdictions
identified in Section 5.2(c) of the Disclosure Schedule, which contains the list
of the only jurisdictions where filing, notification, expiration of a waiting
period or consent or approval is a condition to Closing; and (iii) cooperate
with each other in determining whether, and promptly preparing and making, any
other filings or notifications or other consents required to be made with, or
obtained from, any other Governmental Bodies in connection with the transactions
contemplated hereby.

54.



174046687 v20

--------------------------------------------------------------------------------

  

(d)Without limiting the generality of anything contained in this Section 5.2
(Regulatory Filings; Reasonable Best Efforts), during the Pre-Closing Period,
each party hereto shall use its reasonable best efforts to (i)  cooperate in all
respects and consult with each other in connection with any filing or submission
in connection with any investigation or other inquiry, including allowing the
other party to have a reasonable opportunity to review in advance and comment on
drafts of filings and submissions, (ii) give the other parties prompt notice of
the making or commencement of any request, inquiry, investigation, action or
Legal Proceeding brought by a Governmental Body or brought by a third party
before any Governmental Body, in each case, with respect to the transactions
contemplated hereby, (iii) keep the other parties informed as to the status of
any such request, inquiry, investigation, action or Legal Proceeding,
(iv) promptly inform the other parties of any material communication to or from
the U.S. Federal Trade Commission (“FTC”), the Antitrust Division of the U.S.
Department of Justice (“DOJ”) or any other Governmental Body in connection with
any such request, inquiry, investigation, action or Legal Proceeding, (v) upon
request, promptly furnish to the other party, subject to an appropriate
confidentiality agreement to limit disclosure to outside counsel and consultants
retained by such counsel, with copies of documents provided to or received from
any Governmental Body in connection with any such request, inquiry,
investigation, action or Legal Proceeding (documents provided pursuant to this
provision may be redacted (1) to remove references concerning the valuation of
the business of the Company and its Affiliates, (2) as necessary to comply with
contractual arrangements and (3) as necessary to address reasonable privilege or
confidentiality concerns), (vi) subject to an appropriate confidentiality
agreement to limit disclosure to counsel and outside consultants retained by
such counsel, and to the extent reasonably practicable, consult in advance and
cooperate with the other parties and consider in good faith the views of the
other parties in connection with any substantive communication, analysis,
appearance, presentation, memorandum, brief, argument, opinion or proposal to be
made or submitted in connection with any such request, inquiry, investigation,
action or Legal Proceeding and (vii) except as may be prohibited by any
Governmental Body or by any Law, in connection with any such request, inquiry,
investigation, action or Legal Proceeding in respect of the transactions
contemplated hereby, each party hereto shall provide advance notice of and
permit authorized representatives of the other party to be present at each
meeting or conference relating to such request, inquiry, investigation, action
or Legal Proceeding and to have access to and be consulted in advance in
connection with any argument, opinion or proposal to be made or submitted to any
Governmental Body in connection with such request, inquiry, investigation,
action or Legal Proceeding; provided, however, Parent shall, on behalf of the
parties, control and direct all aspects of the parties’ efforts to obtain the
required approvals under the Antitrust Laws, including having principal
responsibility for devising, implementing and making the final determination as
to the appropriate strategy relating to any matters relating to the Antitrust
Laws, including with respect to any filings, notifications, submissions and
communications with or to any Governmental Body, and shall have the right, in
its sole discretion, to determine the nature and timing of any divestitures or
other remedial undertakings made for the purpose of securing any required
approvals under the Antitrust Laws to the extent any such divestitures or other
remedial undertakings would be conditioned upon and only be effective after the
Closing.  Each party hereto shall supply as promptly as practicable such
information, documentation, other material or testimony that may be reasonably
requested by any Governmental Body, including by complying at the earliest
reasonably practicable date with any reasonable request for additional
information, documents or other materials received by any party or any of their
respective Subsidiaries from any Governmental Body in connection with such
applications or filings for the transactions contemplated by this Agreement.
Parent shall pay all filing fees under the HSR Act and for any filings required
under foreign Antitrust Laws, but the Company shall bear its own costs for the
preparation of any such filings. Neither party shall commit to or agree with any
Governmental Body to stay, toll or extend any applicable waiting period under
the HSR Act, or pull and refile under the HSR Act, or other applicable Antitrust
Laws, without the prior written consent of the other.

(e)Parent further agrees that it shall not, and shall not permit any of its
Affiliates to, directly or indirectly, acquire or agree to acquire any assets,
business or any Person, whether by merger, consolidation, purchasing a
substantial portion of the assets of or equity in any Person or by any other
manner or engage in any other transaction or take any other action, if the
entering into of an agreement relating to or the consummation of such
acquisition, merger, consolidation or purchase or other transaction or action
would reasonably be expected to (i) impose any delay in the expiration or
termination of any applicable waiting period or impose any delay in the
obtaining of, or increase the risk of not obtaining, any authorization, consent,
clearance, approval or order of a Governmental Body necessary to consummate the
Merger and the other transactions contemplated hereby, including any approvals
and expiration of waiting periods pursuant to the HSR Act or any other
applicable Law, (ii) increase the risk of any Governmental Body entering, or
increase the risk of not being able to remove or successfully challenge, any
permanent, preliminary or temporary injunction or other order, decree, decision,
determination or judgment that would delay, restrain, prevent, enjoin or
otherwise prohibit consummation of the Merger and the other transactions
contemplated hereby or (iii) otherwise delay or impede the consummation of the
Merger and the other transactions contemplated hereby.

(f)Subject to the terms and conditions set forth in this Agreement, each of the
parties hereto shall use its commercially reasonable efforts to take, or cause
to be taken, all actions, to file, or cause to be filed, all documents and to
do, or cause to be done, and to assist and cooperate with the other parties in
doing, all things necessary to (i) effectuate the transfer of, all changes to,
or the termination of any Permits held by the Company (such Permits being set
forth in Section 2.11(a) of the Disclosure Schedule), as required under all
applicable Laws or as advised by any Governmental Body as being necessary for
the continued conduct of Company’s business after the Closing and (ii) obtain
consents of the counterparties to the Contracts set forth in Section 2.11(a) of
the Disclosure Schedule, it being understood that for all purposes of this
Agreement, in no event shall any failure to effectuate such transfer, changes or
termination or to obtain such consent constitute a breach of this Agreement.  

5.3Employee Benefits.  

(a)Parent agrees that from and after the Effective Time, Parent and its
Affiliates shall assume and honor all Company severance, retention and change of
control plans, arrangements and agreements in accordance with their terms as in
effect immediately before the Effective Time.  Parent shall provide or shall
cause to be provided, to each employee of the Company who continues in the
employ of Parent or any of its Subsidiaries (including the Surviving
Corporation) following the Effective Time (each, a “Continuing Employee”) (a)
base salary and a target incentive compensation opportunity, each of which is no
less favorable than

55.



174046687 v20

--------------------------------------------------------------------------------

  

the base salary and target incentive compensation opportunity provided to such
Continuing Employee immediately before the Effective Time during the period from
the Effective Time to June 30, 2019 and (b) other employee benefit and
compensation programs that are no less favorable in the aggregate than those
provided to such Continuing Employee immediately before the Effective Time
during the period from the Effective Time to December 31, 2018; provided,
however, that the foregoing shall not diminish any obligation of the Surviving
Corporation pursuant to any employment or other agreement between the Company
and any of its employees in existence as of the Closing Date.  

(b)For all purposes under the employee benefit plans of Parent and its
Affiliates providing benefits to any Continuing Employees after the Effective
Time (the “New Plans”), each Continuing Employee shall be credited with his or
her years of service with the Company before the Effective Time, to the same
extent as such Continuing Employee was entitled, before the Effective Time, to
credit for such service under any similar Company Plans (other than with respect
to equity-based New Plans or severance New Plans).  In addition, and without
limiting the generality of the foregoing, for purposes of each New Plan
providing medical, dental, pharmaceutical or vision benefits to any Continuing
Employee, Parent shall make commercially reasonable efforts to cause (i) all
pre-existing condition exclusions, waiting periods and actively-at-work
requirements of such New Plan to be waived for such employee and his or her
covered dependents, and (ii) any eligible expenses incurred by such employee and
his or her covered dependents during the portion of the plan year of the Company
Plan in which such Continuing Employee participated immediately before the
Effective Time ending on the date such employee’s participation in the
corresponding New Plan begins to be taken into account under such New Plan for
purposes of satisfying all deductible, coinsurance and maximum out-of-pocket
requirements applicable to such employee and his or her covered dependents for
the applicable plan year as if such amounts had been paid in accordance with
such New Plan.

(c)Parent hereby acknowledges that the transactions contemplated by this
Agreement shall constitute a “change of control” or “change in control” (as
applicable) under the Company Plans and the terms of employment-related
agreements, as applicable.

(d)Nothing contained herein, express implied, is intended to confer upon any
individual (including employees, retirees or dependents or beneficiaries or
employees or retirees) any right as a third party beneficiary of this
Agreement.  No provision of this Agreement shall be construed as a guarantee of
continued employment of any employee of the Company, including the Continuing
Employees, and this Agreement shall not be construed so as to prohibit Parent or
any of its Subsidiaries (including the Surviving Corporation) from having the
right to terminate the employment of any employee of the Company, including the
Continuing Employees, provided that any such termination is effected in
accordance with applicable law.

5.4Indemnification of Officers and Directors.  

(a)All rights to indemnification by the Company existing in favor of those
Persons who are or were directors and officers of the Company as of the date of
this Agreement (the “D&O Indemnified Persons”) for their acts and omissions
occurring prior to the Effective Time, as provided in the Company Charter and
the Company’s bylaws (as in effect as of the date

56.



174046687 v20

--------------------------------------------------------------------------------

  

of this Agreement) and as provided in the indemnification agreements between the
Company and such D&O Indemnified Persons in the forms made available by the
Company to Parent prior to the date of this Agreement, shall survive the Merger
and shall not be amended, repealed or otherwise modified, and shall be observed
by the Surviving Corporation to the fullest extent available under applicable
Law, and any claim made requesting indemnification pursuant to such
indemnification rights shall continue to be subject to this Section 5.4
(Indemnification of Officers and Directors) and the indemnification rights
provided under this Section 5.4 (Indemnification of Officers and Directors)
until disposition of such claim.

(b)Prior to the Effective Time, the Company shall, at its own expense, purchase
an extended reporting period endorsement under the Company’s existing directors’
and officers’ liability insurance coverage (the “D&O Tail Policy”) for the
Company’s directors and officers, which shall provide such directors and
officers with coverage for six years following the Effective Time of not less
than the existing coverage under, and have other terms not materially less
favorable to, the insured persons than the directors’ and officers’ liability
insurance coverage presently maintained by the Company.

(c)In the event that Parent, the Company or the Surviving Corporation or any of
their respective successors or assigns (i) consolidates with or merges into any
other Person and shall not be the continuing or surviving corporation or Entity
of such consolidation or merger or (ii) transfers all or substantially all of
its properties and assets to any Person, then, and in each such case, Parent
shall ensure that the successors and assigns of Parent, the Company or the
Surviving Corporation, as the case may be, shall assume the obligations set
forth in this Section 5.4 (Indemnification of Officers and Directors).

(d)The provisions of this Section 5.4 (Indemnification of Officers and
Directors) shall survive the consummation of the Merger and are (i) intended to
be for the benefit of, and will be enforceable by, each of the D&O Indemnified
Persons and their successors, assigns and heirs and (ii) in addition to, and not
in substitution for, any other rights to indemnification or contribution that
any such D&O Indemnified Person may have by contract or otherwise.  This Section
5.4 (Indemnification of Officers and Directors) may not be amended, altered or
repealed after the Effective Time without the prior written consent of the
affected D&O Indemnified Person.

5.5Disclosure

.  During the Pre-Closing Period, neither the Company, on the one hand, nor
Parent, on the other hand, shall issue any press release or make any public
statement regarding this Agreement or the Merger, or regarding any of the other
transactions contemplated by this Agreement, without the prior written consent
of the other party; provided, however, that (i) each party hereto may, without
such consent, make any public statement in response to questions from investors,
customers or vendors, or make internal announcements to employees, so long as
such statements are consistent with previous press releases, public disclosures
or public statements made jointly by the parties, or individually, if approved
by the other party and (ii) a party may issue a press release or public
announcement related to this Agreement or the transactions contemplated herein
that does not disclose the material terms thereof after the Closing without the
consent of the other party.

57.



174046687 v20

--------------------------------------------------------------------------------

  

5.6Tax Matters.

(a)Parent and the Surviving Corporation, on the one hand, and the
Securityholders’ Representative, on the other hand, shall cooperate as and to
the extent reasonably requested by the other party, in connection with the
preparation and filing of Company Returns and any proceeding, investigation,
audit or review by a Governmental Body with respect to Taxes.  Such cooperation
shall include signing any Company Returns, amended Company Returns, claims or
other documents necessary to settle any Tax controversy, executing powers of
attorney, the retention and (upon the other party’s request) the provision of
records and information in such party’s control which are reasonably relevant to
any such proceeding, investigation, audit or review, making employees available
on a mutually convenient basis to provide additional information and explanation
of any material provided under this Agreement, and making available to the other
and to any taxing authority as reasonably requested all information, records and
documents in such party’s possession relating to Taxes of the Company including
any ownership information in such party’s possession necessary to determine the
presence or absence of an “ownership change” within the meaning of Section 382
of the Code.  

(b)Parent shall pay all sales, use, value added, transfer, stamp, registration,
documentary or similar Taxes incurred as a result of the transactions
contemplated in this Agreement and shall file all related Tax Returns, and the
Securityholders’ Representative and the Participating Securityholders shall
cooperate with Parent in connection with any such filings.

(c)Parent and the Securityholders’ Representative further agree, upon request,
to use commercially reasonable efforts to obtain any certificate or other
document from any Governmental Body or any other Person as may be necessary to
mitigate, reduce or eliminate any Tax that could be imposed in connection with
the transactions contemplated hereby. Parent shall file all related Tax Returns,
and the Securityholders’ Representative and the Participating Securityholders
shall cooperate with Parent in connection with any such filings.

(d)all applicable Tax purposes, Parent and the Company agree to, and shall not
take any action or filing position inconsistent with, the following Tax
treatment of the items specified below:

(i)The Adjustment Escrow Amount and the Securityholders’ Representative Reserve
shall be treated as having been received and voluntarily set aside by the
Participating Securityholders on the Closing Date.

(ii)Any payments made in respect of In-the-Money-Options and Company RSUs
pursuant to this Agreement (A) shall be treated as compensation paid by the
Company as and when received by the holder or the recipient, as applicable,
thereof to whom such payment is due (which, for the avoidance of doubt, shall be
the Closing Date with respect to the Adjustment Escrow Amount and the
Securityholders’ Representative Reserve), (B) shall be net of any Taxes withheld
pursuant to Section 1.11(k) (Exchange/Payment), and (C) shall, in respect of
payments attributable to Employee Options and Employee RSUs only, be made
through the Surviving Corporation’s standard payroll procedures in accordance
with Section 1.11(h) (Exchange/Payment) (provided, however, that payments of the
Adjustment Escrow Amount and Securityholders’ Representative Reserve in respect
of Employee Options and

58.



174046687 v20

--------------------------------------------------------------------------------

  

Employee RSUs shall be made directly by the Surviving Corporation (and not
through its payroll)). Any applicable withholding Taxes in respect of the
portion of the Adjustment Escrow Amount and the Securityholders’ Representative
Reserve borne by Participating Securityholders in respect of Employee Options
and Employee RSUs shall be withheld from their aggregate Closing Options Payout
Amount or Closing RSUs Payout Amount, as applicable.

5.7Notification of Certain Events

During the Pre-Closing Period, each party hereto shall promptly notify the other
party of, and furnish such other party with any information it may reasonably
request with respect to, the occurrence of any event or condition or the
existence of any fact that may reasonably be expected to cause, in the case
Parent is such notified party, any of the conditions to the obligations of
Parent to consummate the Merger set forth in Section 6 (Conditions Precedent to
Obligations of Parent and Merger Sub) or, in the case the Company is such
notified party, any of the conditions to the obligations of the Company to
consummate the Merger set forth in Section 7 (Conditions Precedent to Obligation
of the Company), not to be satisfied. A party’s satisfaction of its obligations
in the foregoing sentence shall not relieve such party of any of its other
obligations under this Agreement.

5.8Commercially Reasonable Efforts

Prior to the Closing:  (a) the Company shall use commercially reasonable efforts
to cause the conditions set forth in Section 6 (Conditions Precedent to
Obligations of Parent and Merger Sub) to be satisfied on a timely basis; and
(b) Parent and Merger Sub shall use commercially reasonable efforts to cause the
conditions set forth in Section 7 (Conditions Precedent to Obligation of the
Company) to be satisfied on a timely basis.

5.9Registration Statement.

(a)Promptly upon the Closing Date (but no later than five Business Days
following the Closing Date), Parent shall file (the date of such filing, the
“Filing Date”) with the SEC a registration statement under Rule 415(a)(1)(i)
promulgated under the Securities Act on Form S-3, or if Parent is not then
eligible to use Form S-3 for a secondary offering, on any appropriate form under
the Securities Act (including any amendment, supplement or new registration
statement contemplated herein, the “Registration Statement”) providing for the
offering and sale or other disposition of the shares of Parent Stock to be
issued to the Company Stockholders, holders of In-the-Money Options and holders
of RSUs in the Merger (the “Registrable Shares”).  The Registration Statement
and each registration statement filed pursuant to the next sentence shall become
effective automatically upon filing with the SEC.  If the actual number of
shares issued in respect of the Payment Amount exceeds the number of shares
registered under the Registration Statement, Parent shall file, within five
Business Days after Parent has notice that the shares to be issued in respect of
the Payment Amount exceeds the number of shares registered under the
Registration Statement, an amendment to the Registration Statement or file a new
registration statement on any appropriate form under the Securities Act covering
the resale to the public by the Company Stockholders of all such excess
shares.  The holders of Registrable Shares (the “Selling Company Stockholders”)
agree to cooperate with and provide such assistance to Parent, as Parent may
reasonably request, in connection with any

59.



174046687 v20

--------------------------------------------------------------------------------

  

registration and sale of the shares of Parent Stock, including accurately
completing and executing selling stockholder questionnaires.

(b)Parent shall pay the expenses incurred by it in complying with its
obligations under this Section 5.9, including all preparation, registration,
filing fees, costs and expenses, all exchange listing fees, all fees, costs and
expenses of counsel for Parent, accountant for Parent and other advisors or
persons retained by Parent in connection with the filing.  Parent agrees that it
will (i) prepare and file with the SEC any amendments or supplements to the
Registration Statement or prospectus which may be necessary to keep the
Registration Statement continuously effective and to comply with the provisions
of the Securities Act with respect to the offer of the Registrable Shares until
the earlier of (A) the date upon which the sale of all shares registered thereby
is completed and (B) until the date upon which all such shares may be sold to
the public in accordance with Rule 144 under the Act by a person that is not an
“affiliate” (as defined in Rule 144 under the Act) of Parent without regard to
any of the conditions specified therein (other than the holding period
requirement in paragraph (d) of Rule 144 so long as such holding period
requirement is satisfied at such time of determination) or any rule of similar
effect; (ii) prepare and promptly file with the SEC and promptly notify the
Selling Company Stockholders of the filing of such amendment or supplement to
the Registration Statement or prospectus as may be necessary to correct any
statement therein or omission therefrom if, at any time when a prospectus
relating to the shares of Parent Stock is required to be delivered under the
Securities Act, any event with respect to Parent shall have occurred as a result
of which any prospectus would include an untrue statement of material fact or
omit to state any material fact necessary to make the statements therein not
misleading; (iii) in case the Selling Company Stockholders are required to
deliver a prospectus, prepare promptly such amendment or amendments to the
Registration Statement and such prospectus or prospectuses as may be necessary
to permit compliance with the requirements of Section 10(a)(3) of the Securities
Act; and (iv) advise the Selling Company Stockholders promptly after Parent
shall receive notice or obtain knowledge of the issuance of any stop order by
the SEC suspending the effectiveness of the Registration Statement or amendment
thereto or of the initiation or threatening of any proceedings for that purpose.
Parent shall use commercially reasonable efforts to prevent the issuance of, and
if issued, to obtain the withdrawal of any order suspending the effectiveness of
the Registration Statement or any post-effective amendment thereto, and to lift
any suspension of the qualification of any of the Registrable Shares for sale in
any jurisdiction in which they have been qualified for sale, in each case at the
earliest practicable date.

(c)At least three Business Days prior to the filing of the Registration
Statement or any prospectus or any amendments or supplements thereto, or
comparable statements under securities or state “blue sky” laws of any
jurisdiction, or any free writing prospectus related thereto, or before sending
a response to an SEC comment letter related to the Registration Statement,
Parent shall furnish to the Securityholders’ Representative copies of reasonably
complete drafts of all such documents proposed to be filed (including all
exhibits thereto and each document incorporated by reference therein to the
extent then required by the rules and regulations of the SEC), which documents
will be subject to the review and comment of the Securityholders’
Representative, and Parent shall consider in good faith the changes reasonably
requested by the Securityholders’ Representative prior to making any such
filing.

60.



174046687 v20

--------------------------------------------------------------------------------

  

(d)Each of the Selling Company Stockholders shall furnish information to Parent
concerning their holdings of securities of Parent and the proposed method of
sale or other disposition of the shares of Parent Stock and such other
information and undertakings as shall be required in connection with the
preparation and filing of the Registration Statement and any amendments thereto
covering all or part of the shares of Parent Stock in order to assist Parent in
complying with the Securities Act and the Exchange Act, and it shall be a
condition precedent of Parent’s obligations under this Section 5.9 that each
Selling Shareholder furnish to Parent such information.  Each such holder shall
further agree to enter into such undertakings and take such other action
relating to the conduct of the proposed offering which Parent may reasonably
request as being necessary to assist Parent in complying with the federal and
state securities laws and the rules or other requirements of the Financial
Industry Regulatory Authority, Inc. or otherwise to effectuate the
offering.  Among other things, each of the Selling Company Stockholders will be
required to agree that upon receipt by the Selling Company Stockholders of any
notice (a “Suspension Notice”) from Parent of the happening of any event of the
kind described in Section 5.9(b), the Selling Company Stockholders will
forthwith discontinue the disposition of the shares of Parent Stock until they
have received copies of the supplemented or amended prospectus contemplated by
Section 5.9(b), or until such holders are advised in writing by Parent that the
use of the prospectus may be resumed, and have received copies of any additional
or supplemental filings that are incorporated by reference in the prospectus,
and, if so directed by Parent, such holders will deliver to Parent all copies
then in such holders’ possession of the prospectus covering the shares of Parent
Stock current at the time of receipt of such notice.  Parent shall be entitled
to exercise its rights pursuant to this Section 5.9(d) to suspend the
availability of the Registration Statement for no more than 30 consecutive days
and an aggregate of 60 days in any 180-day period.  Parent shall promptly notify
the Securityholders’ Representative upon the receipt of any comment letter or
request by the SEC, state securities authority or other Governmental Entity for
amendments or supplements to any Registration Statement or the prospectus
related thereto or for additional information.

5.10Financing Cooperation

(a)The Company shall use its commercially reasonable efforts to provide, and
shall use commercially reasonable efforts to cause its officers, directors,
employees, accountants, consultants, legal counsel, agents and other
representatives (“Representatives”) (of appropriate seniority and expertise) to
provide, at Parent’s sole expense, cooperation reasonably requested by Parent in
order to obtain the Debt Financing that is customary in connection with
comparable debt financing, including by  (i) furnishing Parent, its
representatives and the Financing Sources as promptly as practicable with
financial and other information regarding the Company and its Subsidiaries as
may be reasonably requested by Parent and customarily delivered by businesses
that are similar to the Company in connection with the preparation of customary
offering documents, private placement memoranda, bank information memoranda,
rating agency presentations and similar documents for any portion of the Debt
Financing which are used to market, syndicate and consummate the Debt Financing
(collectively, the “Required Marketing Information”); provided, however, that
the Required Marketing Information shall not include, and the Company shall not
be responsible for the preparation of, projections, risk factors and
forward-looking statements relating to all or any component of the Debt
Financing and pro-forma financial information, including pro-forma cost savings,
synergies, capitalization, or other pro-forma adjustments desired to be
incorporated into any pro-forma financial information,

61.



174046687 v20

--------------------------------------------------------------------------------

  

(ii) cooperating with Parent’s legal counsel in connection with any legal
opinions that such legal counsel may be required to deliver in connection with
the Debt Financing, (iii)  providing customary authorization and representation
letters to the Financing Sources authorizing the distribution of information to
other prospective Financing Sources; provided that the Company shall not be
required to make any representations as to the information contained in the
Required Marketing Information, (iv) giving Parent and its representatives
reasonable access to the offices, properties, books, records and other
information of the Company and its Subsidiaries, including, if and to the extent
required to facilitate (A) the grant by Parent at or after the Closing Date of
security in any collateral as may be required by the Debt Commitment and (B) the
satisfaction by Parent of closing conditions set forth in the Debt Commitment,
(v) providing all financial information contemplated by and in accordance with
this Agreement, (vi) executing and delivering at the Closing any guarantees,
pledge and security documents, credit agreements, notes, other definitive
financing documents, or other certificates or documents as may be reasonably
requested by Parent and, in each case, required by the Debt Commitment,
(vii) facilitating the pledging, or the reaffirmation of the pledge, of
collateral effective on or after the Closing Date (including cooperation in
connection with the payoff of any existing indebtedness of the Company (if
requested by Parent) and causing the release at the Closing of all Liens on the
equity interests and assets of the Company to the extent required by the Debt
Commitment), (viii) furnishing Parent and the Financing Sources promptly with
all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act, at least five (5) calendar days
prior to the Closing Date, and (ix) facilitating the provision of the insurance
certificates and endorsements required by the Debt Commitment; provided,
however, in each case, that (A) the Company shall not be required to waive or
amend any terms of this Agreement or prior to the Closing Date, agree to pay any
commitment, give any indemnities, or incur any liability or obligation in
connection with the Debt Financing, (B) the Company shall not be required to
enter into any binding agreement or commitment in connection with the Debt
Financing that is not conditioned on the occurrence of the Closing Date and does
not terminate without liability to the Company upon termination of this
Agreement, and (C) the Company and its representatives shall not be required to
take any action that would (x) unreasonably interfere with the business or
ongoing operation of the Company, (y) conflict in with any Laws or the Company’s
Charter or bylaws, or (z) require the Company to provide access to or disclose
information that the Company determines would jeopardize any attorney-client
privilege of any person in the Company or that the Company would be entitled to
assert to be undermined with respect to such information and such undermining of
such privilege could, in the Company’s good faith judgment, adversely affect in
any material respect the Company’s position in any pending or, what the Company
believes in good faith could be, future litigation.  Notwithstanding anything
contained in this Agreement to the contrary, no officer or director of the
Company shall incur any personal liability with respect to the Debt Financing
and no action, liability or obligation (including any obligation to pay any
commitment or other fees or reimburse any expenses) of the Company or any of its
Representatives under any certificate, agreement, arrangement, document or
instrument relating to the Debt Financing (other than a customary authorization
letter) shall be effective until (or that is not contingent upon) the Effective
Time.  The Company hereby consents to the use of its logos in connection with
the Debt Financing; provided, however, that such logos are used solely in a
manner that is not intended to nor reasonably likely to harm or disparage the
Company or the reputation or

62.



174046687 v20

--------------------------------------------------------------------------------

  

goodwill of the Company and solely in conformance with the Company’s trademark
usage guidelines and provided, further, that the Financing Sources and each of
their Affiliates in connection with the Debt Financing shall obtain no rights in
such logos.  In addition, all non-public information regarding the Company
provided to Parent, its Affiliates or its Representatives pursuant to this
Section 5.10 (Financing Cooperation) shall be kept confidential by them in
accordance with the Confidentiality Agreement, provided that the Company hereby
consents to the disclosure of information relating to the Company and its
Subsidiaries to the Financing Sources, subject to the Financing Sources’
compliance with the confidentiality provisions set forth in the Debt Commitment.
Parent shall promptly, upon request by the Company, reimburse the Company for
all costs and expenses (including attorneys’ fees) incurred by the Company in
connection with the cooperation contemplated by this Section 5.10 (Financing
Cooperation).  Parent shall indemnify, defend and hold harmless the Company’s
Representatives from and against any and all damages suffered or incurred by any
of the Company’s Representatives, to the extent arising out of:  (1) any action
taken by a Company’s Representatives at the request of Parent pursuant to this
Section 5.10 (Financing Cooperation) or in connection with the arrangement of
the Debt Financing or (2) any information utilized in connection therewith
(other than historical information related to the Company provided to Parent in
writing by the Company specifically for use in the Debt Financing offering
materials), and this indemnification shall survive termination of this
Agreement. 

(b) Parent acknowledges and agrees that obtaining the Debt Financing is not a
condition to the Closing.  For the avoidance of doubt, if the Debt Financing has
not been obtained, Parent shall continue to be obligated, subject to the
fulfillment or waiver of the conditions set forth in Section 6 and 7, to
complete the transactions contemplated hereby on the terms contemplated by this
Agreement.

5.11Disclosure Schedules

The Company shall revise Section 2.12(a) of the Disclosure Schedule to list the
Material Contracts in accordance with the categories set forth in clauses
(i)-(xiii) of Section 2.12(a) and deliver such updated section to Parent by
Friday June 1, 2018 or as soon thereafter as possible through the application of
reasonable diligence.

Section 6.

Conditions Precedent to Obligations of Parent and Merger Sub

The obligations of Parent and Merger Sub to effect the Merger are subject to the
satisfaction (or waiver by Parent), at or prior to the Closing, of each of the
following conditions; provided that if the Closing occurs, all Closing
conditions set forth in this Section 6 (Conditions Precedent to Obligations of
Parent and Merger Sub) that have not been fully satisfied as of the Closing
shall be deemed to have been waived by Parent and the Merger Sub:

6.1Accuracy of Representations and Warranties

.  The Specified Representations (other than the representations and warranties
set forth in subsections 2.3(d), 2.3(e) and 2.3(f) of Section 2.3
(Capitalization, Etc.)) shall be true and correct as of the date hereof and as
of the Closing Date with the same effect as though made on and as of the Closing
(except to the extent expressly made as of an earlier date, in which case

63.



174046687 v20

--------------------------------------------------------------------------------

  

such representations and warranties shall be so true and correct as of such
earlier date). The other representations and warranties of the Company set forth
in Section 2 (Representations and Warranties of the Company) (including the
representations and warranties set forth in subsections 2.3(d), 2.3(e) and
2.3(f) of Section 2.3 (Capitalization, Etc.)) shall be true and correct (without
giving effect to any limitation as to materiality or Company Material Adverse
Effect set forth therein, except (i) in the case of the standard for what
constitutes a defined term hereunder and the use of such defined term herein and
(ii) in the case of Disclosure Schedule requiring lists of “material” items as
of the date hereof) as of the Closing Date with the same effect as though made
on and as of the Closing (except to the extent expressly made as of an earlier
date, in which case such representations and warranties shall be so true and
correct as of such earlier date), except where the failure of such
representations and warranties to be so true and correct would not, individually
or in the aggregate, have a Company Material Adverse Effect.

6.2Performance of Covenants

The Company shall have performed and complied with, in all material respects,
all of its covenants contained in this Agreement at or before the Closing (to
the extent that such covenants require performance by the Company at or before
the Closing).

6.3Stockholder Approval

This Agreement shall have been duly adopted by the Required Company Stockholder
Vote.

6.4Antitrust Clearances

The waiting period applicable to the consummation of the transactions
contemplated by this Agreement under the HSR Act shall have expired or been
terminated.

6.5No Restraints

.  No temporary restraining order, preliminary or permanent injunction or other
order preventing the consummation of the Merger by Parent shall have been issued
by any court of competent jurisdiction and remain in effect, and no material Law
shall have been enacted since the date of this Agreement that makes consummation
of the Merger by Parent illegal or otherwise prevents the consummation of the
Merger.

6.6No Litigation

No Governmental Body shall have commenced any Legal Proceeding that is pending:
(i) challenging the Merger; (ii) seeking to prohibit or materially limit the
exercise by Parent of any material right pertaining to its ownership of stock of
the Surviving Corporation, (iii) that may have the effect of preventing or
making illegal the Merger or (iv) seeking to compel the Company, Parent or any
Affiliate of Parent to dispose of or hold separate any material assets as a
result of the Merger or any of the other transactions contemplated by this
Agreement.

6.7Deliveries

64.



174046687 v20

--------------------------------------------------------------------------------

  

The Company shall have made the deliveries contemplated by Section 1.11(m)
(Exchange/Payment/Deliveries).

6.8Estimated Closing Statement

Parent shall have received the Estimated Closing Statement from the Company.

6.9Closing Certificate

The Chief Executive Officer or Chief Financial Officer of the Company shall have
delivered to Parent a certificate to the effect that each of the conditions
specified above in Sections 6.1 (Accuracy of Representations and Warranties) and
6.2 (Performance of Covenants) is satisfied in all respects.

6.10Company Material Adverse Effect.

Since the date of this Agreement, there shall not have been a Company Material
Adverse Effect.

6.11Dissenting Shares.

The number of shares of Company Capital Stock that constitute (or that are
eligible to become as a result of such holder’s delivery of a written demand for
appraisal in accordance with Section 262 of the DGCL) Dissenting Shares shall be
less than ten percent (10%) of the Company Capital Stock outstanding immediately
prior to the Closing.

6.12Additional Conditions.

The conditions set forth on Section 6.12 of the Disclosure Schedules shall have
been satisfied.

Section 7.

Conditions Precedent to Obligation of the Company

The obligation of the Company to effect the Merger is subject to the
satisfaction (or waiver by the Company), at or prior to the Closing, of the
following conditions, provided that if the Closing occurs, all Closing
conditions set forth in this Section 7 (Conditions Precedent to Obligations of
the Company) that have not been fully satisfied as of the Closing shall be
deemed to have been waived by the Company:

7.1Accuracy of Representations and Warranties

The representations and warranties of Parent and Merger Sub set forth in Section
3 (Representations and Warranties of Parent and Merger Sub) shall be true and
correct as of the date hereof and as of the Closing Date with the same effect as
though made on and as of the Closing (except to the extent expressly made as of
an earlier date, in which case such representations and warranties shall be so
true and correct as of such earlier date), except where the failure of the
representations and warranties of Parent or Merger Sub to be true and correct
would not reasonably be expected to result, individually or in the aggregate, in
a material adverse

65.



174046687 v20

--------------------------------------------------------------------------------

  

effect on the ability of Parent or Merger Sub to consummate the transactions
contemplated by this agreement; provided, however, that for purposes of
determining the accuracy of such representations and warranties, all materiality
and similar qualifications limiting the scope of such representations and
warranties shall be disregarded.

7.2Performance of Covenants

Parent and Merger Sub shall have performed and complied with, in all material
respects, all of their covenants contained in herein at or before the Closing
(to the extent that such covenants require performance by Parent or Merger Sub
at or before the Closing).

7.3Stockholder Approval

This Agreement shall have been duly adopted by the Required Company Stockholder
Vote.

7.4Antitrust Clearances

The waiting period applicable to the consummation of the transactions
contemplated by this Agreement under the HSR Act shall have expired or been
terminated.

7.5No Restraints

No temporary restraining order, preliminary or permanent injunction or other
order preventing the consummation of the Merger by the Company shall have been
issued by any court of competent jurisdiction and remain in effect, and no
material Law shall have been enacted since the date of this Agreement that makes
consummation of the Merger by the Company illegal.

7.6Closing Certificate

An authorized officer of Parent and Merger Sub shall have delivered to Company a
certificate to the effect that each of the conditions specified above in
Sections 7.1 (Accuracy of Representations and Warranties) and 7.2 (Performance
of Covenants) is satisfied in all respects.

7.7Deliveries

Parent shall have made the payments and deliveries contemplated by Section
1.11(n) (Exchange/Payment/Deliveries).

Section 8.

Survival; Limitations

8.1Survival of Representations and Warranties

Other than for the purpose of, and as set forth in, R&W Insurance, none of the
representations and warranties or pre-closing covenants contained in this
Agreement or in any certificate or schedule or other document delivered pursuant
to this Agreement shall survive the Merger.

8.2Sole and Exclusive Remedy; Limitations.  

66.



174046687 v20

--------------------------------------------------------------------------------

  

(a)In no event shall any Participating Securityholder’s liability exceed the
portion of the Purchase Price actually received by such Participating
Securityholder except to the extent such Participating Securityholder committed
common law fraud.

(b)Other than for any claim of common law fraud, from and after the Closing,
Parent and the Surviving Corporation may not avoid the limitations on liability
set forth in this Section 8 (Survival; Limitations) by (i) seeking damages for
breach of contract, tort or pursuant to any other theory of liability, all of
which are hereby waived, or (ii) asserting or threatening any claim against any
Person that is not a party for breaches of the representations, warranties and
pre-Closing covenants and agreements contained in this Agreement.  The parties
hereto agree that the limits imposed on the remedies with respect to this
Agreement and the transactions contemplated hereby were specifically bargained
for between sophisticated parties and were specifically taken into account in
the determination of the amounts to be paid to the Participating Securityholders
hereunder.

(c)From and after the Closing, except (i) for the right to pursue specific
performance pursuant to Section 10.15 (Specific Performance), (ii) any claim of
common law fraud and (iii) pursuant to Section 1.12 (Post Closing Adjustment to
Closing Merger Consideration Amount) (but otherwise subject to the limitations
therein with recourse solely and exclusively against the Adjustment Escrow), the
sole and exclusive source of recovery in respect of any claim by Parent or the
Surviving Corporation for (A) any and all damages or other claims relating to or
arising from this Agreement, including breach of the Company’s covenants or
other agreements, or in connection with the transactions contemplated hereby,
including in any exhibit, schedule or certificate delivered hereunder, (B) any
other matter relating to the Company, the operation of its business, or any
other transaction or state of facts relating to the Company (including any
common law or statutory rights or remedies for environmental, health or safety
matters) or (C) breach of the Company’s representations and warranties and
pre-Closing covenants set forth herein shall be the R&W Insurance, and in no
event shall (1) any Participating Securityholder or any Affiliate thereof or any
other Person have any direct or indirect liability or obligation in respect of
any such claim, or (2) Parent or the Surviving Corporation be entitled to
recover any damages in respect of any claim by Parent or the Surviving
Corporation from any source other than the R&W Insurance, it being expressly
agreed that on the date R&W Insurance is no longer effective or coverage
thereunder is unavailable for any reason, Parent and the Surviving Corporation
shall have no further remedies under this Agreement or otherwise (other than for
common law fraud).

(d)Other than for any claim of common law fraud asserted against the Person who
committed such common law fraud, no current or former stockholder, director,
officer, employee, Affiliate or advisor of the Company or any Affiliate of the
Company shall have any liability of any nature to Parent or the Surviving
Corporation with respect to the breach by the Company of any representation,
warranty, covenant or agreement contained in this Agreement or any other matter
relating to the Merger or the other transactions contemplated by this
Agreement.  The parties acknowledge that (i) no current or former stockholder,
director, officer, employee, Affiliate or advisor of the Company has made or is
making any representations or warranties whatsoever regarding the Company or the
subject matter of this Agreement, express or implied, (ii) except as expressly
provided in Section 2 (Representations and Warranties of the Company), the
Company has not made and is not making, and Parent is not relying upon, any

67.



174046687 v20

--------------------------------------------------------------------------------

  

representations or warranties whatsoever regarding the Company or the subject
matter of this Agreement, express or implied and (iii) there shall not be any
multiple recovery for any damages.

8.3R&W Insurance

Parent shall secure a representation and warranties insurance policy to be
effective as of the Closing Date and shall bear all premiums, fees, costs and
expenses associated with procuring such representations and warranties insurance
policy (the “R&W Insurance”).

Section 9.

Termination

9.1Termination

This Agreement may be terminated prior to the Effective Time (whether before or
after the adoption of this Agreement by the Required Company Stockholder Vote):

(a)by mutual written consent of Parent and the Company;

(b)by either Parent or the Company if the Merger shall not have been consummated
by the End Date; provided, however, that a party shall not be permitted to
terminate this Agreement pursuant to this Section 9.1(b) (Termination) if the
failure to consummate the Merger by the End Date is attributable to a failure on
the part of such party to perform any covenant in this Agreement required to be
performed by such party at or prior to the Effective Time;

(c)by either Parent or the Company if a court of competent jurisdiction shall
have issued a final and nonappealable order having the effect of permanently
restraining, enjoining or otherwise prohibiting the Merger; provided, however,
that a party shall not be permitted to terminate this Agreement pursuant to this
Section 9.1(c) (Termination) (i) if such party did not use reasonable best
efforts to have such order vacated prior to its becoming final and nonappealable
or (ii) whose failure to fulfill any obligation under this Agreement shall have
been a material cause of, or resulted in, the occurrence of such order;

(d)by Parent, if the Company shall have materially breached or materially failed
to perform any of its representations, warranties, covenants or agreements
contained in this Agreement, which material breach or failure to perform (i)
would give rise to the failure of a condition set forth in Section 6.1 (Accuracy
of Representations and Warranties) or Section 6.2 (Performance of Covenants) and
(ii) cannot be or has not been cured within 20 days following receipt by the
Company of written notice of such material breach or failure to perform;
provided, however, that Parent shall not have the right to terminate this
Agreement pursuant to this Section 9.1(d) (Termination) if Parent or Merger Sub
is then in material breach of this Agreement;

(e)by the Company, if Parent or Merger Sub shall have materially breached or
materially failed to perform any of their respective representations,
warranties, covenants or agreements contained in this Agreement, which material
breach or failure to perform (i) would give rise to the failure of a condition
set forth in Section 7.1 (Accuracy of Representations and Warranties) or Section
7.2 (Performance of Covenants) and (ii) cannot be or has not been cured

68.



174046687 v20

--------------------------------------------------------------------------------

  

within 20 days following receipt by Parent of written notice of such material
breach or failure to perform; provided, however, that the Company shall not have
the right to terminate this Agreement pursuant to this Section 9.1(e)
(Termination) if the Company is then in material breach of this Agreement; or

(f)by Parent if the Required Company Stockholder Vote is not obtained within
twenty-four (24) hours after the execution of this Agreement.

9.2Effect of Termination

In the event of the termination of this Agreement as provided in Section 9.1
(Termination), this Agreement shall be of no further force or effect; provided,
however, that (i) this Section 9.2 (Effect of Termination) and Section 10
(Miscellaneous Provisions) shall survive the termination of this Agreement and
shall remain in full force and effect and (ii) nothing herein shall relieve any
party from any liability for common law fraud or for a material breach of any
covenant or agreement set forth in this Agreement that is the consequence of an
action or failure to act by the breaching party with the knowledge that such
action or failure to act would result in such material breach.

Section 10.

Miscellaneous Provisions

10.1Amendment

This Agreement may be amended with the approval of the respective boards of
directors of the Company (or the Securityholders’ Representative following the
Closing) and Parent at any time (whether before or after the adoption of this
Agreement by the Required Company Stockholder Vote); provided, however, that
after any such adoption of this Agreement by the Required Company Stockholder
Vote, no amendment shall be made which by Law requires further approval of the
Company Stockholders without the further approval of such Company
Stockholders.  This Agreement may not be amended except by an instrument in
writing signed on behalf of the Company and Parent (prior to the Closing) or
Parent and the Securityholders’ Representative (after the Closing).

10.2Expenses

All fees and expenses incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be paid by the party incurring
such expenses, whether or not the Merger is consummated, except that all fees
and expenses of the Payment Agent shall be paid by Parent.

10.3Waiver.  

(a)No failure on the part of any party to exercise any power, right, privilege
or remedy under this Agreement, and no delay on the part of any party in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.

69.



174046687 v20

--------------------------------------------------------------------------------

  

(b)No party shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
party; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

10.4Entire Agreement; Counterparts

This Agreement constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among or between any of
the parties with respect to the subject matter hereof and thereof; provided,
however, that the Confidentiality Agreement shall not be superseded and shall
remain in full force and effect until the Effective Time.  This Agreement may be
executed in several counterparts, each of which shall be deemed an original and
all of which shall constitute one and the same instrument.  This Agreement may
be executed by facsimile or electronic transmission, each of which shall be
deemed an original.  

10.5Applicable Law; Jurisdiction

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware, regardless of the laws that might otherwise govern
under applicable principles of conflicts of laws thereof.  Except as set forth
in Section 1.12 (Post Closing Adjustment to Closing Merger Consideration
Amount), in any action between any of the parties arising out of or relating to
this Agreement or any of the transactions contemplated by this Agreement:
(a) each of the parties irrevocably and unconditionally consents and submits to
the exclusive jurisdiction and venue of the state and federal courts located in
Delaware; (b) if any such action is commenced in a state court, then, subject to
applicable Law, no party shall object to the removal of such action to any
federal court located in Delaware; and (c) each of the parties irrevocably
waives the right to trial by jury.

10.6Attorneys’ Fees

In any action at law or suit in equity to enforce this Agreement or the rights
of any of the parties hereunder, the prevailing party in such action or suit
shall be entitled to receive a reasonable sum for its attorneys’ fees and all
other reasonable costs and expenses incurred in such action or suit.

10.7Assignability

This Agreement shall be binding upon, and shall be enforceable by and inure
solely to the benefit of, the parties hereto and their respective successors and
assigns; provided, however, that, neither this Agreement nor any of the rights
hereunder may be assigned (whether by merger, consolidation, sale or otherwise)
by the Company (prior to the Effective Time) or Parent without the prior written
consent of the other party, and any attempted assignment of this Agreement or
any of such rights without such consent shall be void and of no effect (except
that Parent may

70.



174046687 v20

--------------------------------------------------------------------------------

  

assign this Agreement or any such rights to an Affiliate without the prior
written consent of the Company (prior to the Effective Time) or the
Securityholders’ Representative (at or after the Effective Time)); provided,
further, however, that Parent and the Surviving Corporation may assign this
Agreement as a whole without such consent in connection with the acquisition
(whether by merger, consolidation, sale or otherwise) of Parent or the Surviving
Corporation or of that part of Parent’s or the Surviving Corporation’s business
to which this Agreement relates, as long as Parent provides written notice to
the Company (prior to the Effective Time) or the Securityholders’ Representative
(at or after the Effective Time) of such assignment and the assignee thereof
agrees in writing to assume and be bound as Parent and the Surviving Corporation
hereunder; provided, further, however, notwithstanding the foregoing, Parent,
Merger Sub and the Surviving Corporation may assign their rights and interests
hereunder to any of their debt financing sources from time to time.

10.8Third Party Beneficiaries; No Recourse.  

(a)Except as provided in Sections 1.12 (Post Closing Adjustment to Closing
Merger Consideration Amount), 5.4 (Indemnification of Officers and Directors),
5.5 (Disclosure) and 10.12 (Conflict of Interest) and, following the Closing
with respect to all Persons that held Company Capital Stock, Company Options,
Company RSUs or Company Warrants immediately prior to the Closing, Section 1
(Description of Transaction), nothing in this Agreement, express or implied, is
intended to or shall confer upon any Person (other than the parties hereto) any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.

(b)Notwithstanding any provision of this Agreement or otherwise, the parties to
this Agreement agree on their own behalf and on behalf of their respective
Subsidiaries and Affiliates that this Agreement may only be enforced against,
and any action for breach of this Agreement may only be made against, the
parties to this Agreement, and no Non‑Recourse Party of a party to this
Agreement and none of the Financing Sources shall have any liability relating to
this Agreement or any of the transactions contemplated herein.

10.9Notices

Any notice or other communication required or permitted to be delivered to any
party under this Agreement shall be in writing and shall be deemed properly
delivered, given and received (a) upon receipt when delivered by hand, (b) upon
transmission, if sent by facsimile or electronic transmission (in each case with
receipt verified by electronic confirmation), or (c) one Business Day after
being sent by courier or express delivery service; provided that in each case
the notice or other communication is sent to the address or facsimile telephone
number set forth beneath the name of such party below (or to such other address
or facsimile telephone number as such party shall have specified in a written
notice given to the other parties hereto); provided that with respect to notices
delivered to the Securityholders’ Representative, such notices must be delivered
solely via facsimile or electronic transmission:

if to Parent, Merger Sub or, after the Closing, the Surviving Corporation:

Myriad Genetics, Inc.
320 Wakara Way


71.



174046687 v20

--------------------------------------------------------------------------------

  

Salt Lake City, Utah 84108
Attention:  General Counsel
Facsimile:  (801) 584-3640

 



Email:  rmarsh@myriad.com

and with a copy (which shall not constitute notice) to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attention:  Jonathan L. Kravetz

Facsimile:  (617) 542-2241

 



Email:  jlkravetz@mintz.com

if to the Company (prior to Closing):

Counsyl, Inc.
180 Kimball Way
South San Francisco, California 94080
Attention:  Peter Soparkar, Chief Legal Officer and Secretary
Email: psoparkar@counsyl.com

or the Securityholders’ Representative (after the Closing):

Fortis Advisors LLC
Attention:  Notice Department
Facsimile:  (858) 408-1843

 



E-mail: notices@fortisrep.com

 

in the case of notices to the Company (prior to Closing) or to the
Securityholders’ Representative (after the Closing), with a copy to (which shall
not constitute notice):

 



Cooley LLP
4401 Eastgate Mall
San Diego, CA 92121
Attention: Barbara Borden; Michael Tenta
Facsimile: (858) 550-6420
E-mail:  bordenbl@cooley.com; mtenta@cooley.com

10.10Severability

Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction.  If the final judgment of a court of competent jurisdiction
declares that any term or provision hereof is invalid or unenforceable, the
parties hereto agree that the court making such determination shall have the
power to limit the term or provision, to

72.



174046687 v20

--------------------------------------------------------------------------------

  

delete specific words or phrases, or to replace any invalid or unenforceable
term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the intention of the invalid or unenforceable
term or provision, and this Agreement shall be enforceable as so modified.  In
the event such court does not exercise the power granted to it in the prior
sentence, the parties hereto agree to replace such invalid or unenforceable term
or provision with a valid and enforceable term or provision that will achieve,
to the extent possible, the economic, business and other purposes of such
invalid or unenforceable term.

10.11Knowledge

“Knowledge” of the Company shall mean the actual knowledge of a fact or other
matter, after reasonable inquiry, of the Knowledge Individuals.  With respect to
matters involving Intellectual Property, Knowledge does not require that the
Knowledge Individuals have conducted, obtain or have obtained any
freedom-to-operate opinions or similar opinions of counsel or any Intellectual
Property clearance searches, and no knowledge of any third-party Intellectual
Property that would have been revealed by such inquiries, opinions or searches
will be imputed to the Knowledge Individuals or the direct reports of any of the
foregoing; provided that any such opinions or searches that have been conducted
or obtained prior to the date of this Agreement will not be excluded from the
term “Knowledge” as a result of this sentence.

10.12Conflict of Interest

If the Securityholders’ Representative so desires, acting on behalf of the
Participating Securityholders and without the need for any consent or waiver by
the Company or Parent, Cooley LLP (“Cooley”) shall be permitted to represent the
Participating Securityholders after the Closing in connection with any matter,
including without limitation, anything related to the transactions contemplated
by this Agreement, any other agreements referenced herein or any disagreement or
dispute relating thereto.  Without limiting the generality of the foregoing,
after the Closing, Cooley shall be permitted to represent the Participating
Securityholders, any of their agents and Affiliates, or any one or more of them,
in connection with any negotiation, transaction or dispute (including any
litigation, arbitration or other adversary proceeding) with Parent, the Company
or any of their agents or Affiliates under or relating to this Agreement, any
transaction contemplated by this Agreement, and any related matter, such as
claims or disputes arising under other agreements entered into in connection
with this Agreement, including with respect to any indemnification claims.  Upon
and after the Closing, the Company shall cease to have any attorney-client
relationship with Cooley, unless and to the extent Cooley is specifically
engaged in writing by the Company to represent the Company after the Closing and
either such engagement involves no conflict of interest with respect to the
Participating Securityholders or the Securityholders’ Representative consents in
writing at the time to such engagement.  Any such representation of the Company
by Cooley after the Closing shall not affect the foregoing provisions hereof.

10.13Attorney-Client Privilege

Parent and the Company agree that any attorney-client privilege, attorney
work-product protection, and the expectation of client confidence attaching as a
result of counsel’s (whether external or internal) representation of the Company
in connection with the transactions

73.



174046687 v20

--------------------------------------------------------------------------------

  

contemplated by this Agreement, including the Merger, and all information and
documents covered by such privilege or protection (the “Covered Materials”),
shall belong to and be controlled by the Securityholders’ Representative, and
not by the Surviving Corporation, following the Closing, and may be waived only
by the Securityholders’ Representative, and not the Surviving Corporation, and
shall not pass to or be claimed or used by Parent or the Surviving Corporation.
Absent the consent of the Securityholders’ Representative, neither Parent nor
the Surviving Corporation shall have a right to access the Covered Materials
following the Closing and, in the event Parent or the Surviving Corporation
accesses Covered Materials in violation of this sentence, such access will not
waive or otherwise affect the rights of the Securityholders’ Representative with
respect to the related privilege or protection. Notwithstanding the foregoing,
if a dispute arises between Parent or the Surviving Corporation, on the one
hand, and a third party other than (and unaffiliated with) the Participating
Securityholders and the Securityholders’ Representative, on the other hand,
after the Closing, then the Surviving Corporation may assert such
attorney-client privilege to prevent disclosure to such Covered Materials; and
provided, further, that Parent and the Surviving Corporation may not waive such
privilege without the prior written consent of the Securityholders’
Representative.

10.14No Implied Representations

The parties acknowledge that, except as expressly provided in Section 2
(Representations and Warranties of the Company) and Section 3 (Representations
and Warranties of Parent and Merger Sub), none of the parties hereto has made or
is making any representations or warranties whatsoever, implied or otherwise.
The Company, the Participating Securityholders and their respective Affiliates
and representatives each have not made any representation or warranty, express
or implied, as to the accuracy or completeness of any information concerning the
Company or the Participating Securityholders contained herein or made available
in connection with Parent’s investigation of the Company, except as expressly
set forth in Section 2 (Representations and Warranties of the Company), and
there shall be no liability that may be based on such information or errors
therein or omissions therefrom.

10.15Specific Performance

Each of the parties hereto agrees that this Agreement is intended to be legally
binding and specifically enforceable pursuant to its terms and that Parent and
the Company would be irreparably harmed if any of the provisions of this
Agreement are not performed in accordance with their specific terms and that
monetary damages would not provide adequate remedy in such event.  Accordingly,
in addition to any other remedy to which a non-breaching party may be entitled
at law, a non-breaching party shall be entitled to seek injunctive relief to
prevent breaches of this Agreement and to specifically enforce the terms and
provisions hereof, in each case without posting a bond or undertaking, this
being in addition to any other remedy to which they are entitled at law or in
equity.

10.16Construction.  

(a)For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the

74.



174046687 v20

--------------------------------------------------------------------------------

  

feminine and neuter genders; the feminine gender shall include the masculine and
neuter genders; and the neuter gender shall include masculine and feminine
genders.

(b)The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

(c)As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(d)Except as otherwise indicated, all references in this Agreement to
“Sections,” “Exhibits” and “Schedules” are intended to refer to Sections of this
Agreement and Exhibits or Schedules to this Agreement.

(e)The bold-faced headings contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.

(f)Any document uploaded to the online data room utilized for the transactions
contemplated by this Agreement on or prior to the date of this Agreement shall
be considered “made available”, “furnished”, “delivered” or “provided” for
purposes of this Agreement.

(g)Unless the context requires otherwise, the word “or” shall be inclusive such
that for example, “A or B” shall be deemed to mean “A or B or both A and B.”

10.17Disclosure Schedule

The Disclosure Schedule has been arranged, for purposes of convenience only, as
separate Parts corresponding to the subsections of Section 2 (Representations
and Warranties of the Company) of this Agreement. The representations and
warranties contained in Section 2 (Representations and Warranties of the
Company) of this Agreement are subject to (a) the exceptions and disclosures set
forth in the part of the Disclosure Schedule corresponding to the particular
subsection of Section 2 (Representations and Warranties of the Company) in which
such representation and warranty appears; (b) any exceptions or disclosures
explicitly cross-referenced in such part of the Disclosure Schedule by reference
to another part of the Disclosure Schedule; and (c) any exception or disclosure
set forth in any other part of the Disclosure Schedule to the extent it is
reasonably apparent that such exception or disclosure is intended to qualify
such representation and warranty.  No reference to or disclosure of any item or
other matter in the Disclosure Schedule shall be construed as an admission or
indication that such item or other matter is material (nor shall it establish a
standard of materiality for any purpose whatsoever) or that such item or other
matter is required to be referred to or disclosed in the Disclosure
Schedule.  The information set forth in the Disclosure Schedule is disclosed
solely for the purposes of this Agreement, and no information set forth therein
shall be deemed to be an admission by any party hereto to any third party of any
matter whatsoever, including of any violation of Law or breach of any
agreement.  The Disclosure Schedule and the information and disclosures
contained therein are intended only to qualify and limit the representations,

75.



174046687 v20

--------------------------------------------------------------------------------

  

warranties and covenants of the Company contained in this Agreement.  Nothing in
the Disclosure Schedule is intended to broaden the scope of any representation
or warranty contained in this Agreement or create any covenant.  Matters
reflected in the Disclosure Schedule are not necessarily limited to matters
required by the Agreement to be reflected in the Disclosure Schedule.  Such
additional matters are set forth for informational purposes and do not
necessarily include other matters of a similar nature.  

[Signature Page Follows]

 

76.



174046687 v20

--------------------------------------------------------------------------------

  

In Witness Whereof, the parties have caused this Agreement to be executed as of
the date first above written.

Myriad Genetics, Inc.

 

By:  ________________________________

Name:

Title:

 

Cinnamon Merger Sub, Inc.

 

By:  ________________________________

Name:

Title:

 




77.



174046687 v20

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have caused this Agreement to be executed as of
the date first above written.

Counsyl, Inc.

 

By:  ________________________________

Name:

Title:

 




[Signature Page to Agreement and Plan of Merger]

 



174046687 v20

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have caused this Agreement to be executed as of
the date first above written.

Fortis Advisors LLC

 

By:  ________________________________

Name: Ryan Simkin

Title: Managing Director

 

 

[Signature Page to Agreement and Plan of Merger]

 



174046687 v20

--------------------------------------------------------------------------------

 

 

[Signature Page to Agreement and Plan of Merger]

 



174046687 v20

--------------------------------------------------------------------------------

 

Exhibit A



 

 

A-1

 


77208.255v.12

174046687 v20

--------------------------------------------------------------------------------

 

Exhibit A
Certain Definitions

For purposes of the Agreement (including this Exhibit A):

“280G Stockholder Vote” shall have the meaning set forth in Section 5.1(b)
(Stockholder Consent or Approval).

“Accounting Principles” shall mean GAAP as in effect at the date of the
financial statement to which it refers, or if there is no such financial
statement, then as of the Closing Date, using and applying the same accounting
principles, practices, procedures, policies and methods (with consistent
classifications, judgments, elections, inclusions, exclusions and valuation and
estimation methodologies) used and applied by the Company in the preparation of
the Unaudited Balance Sheet to the extent consistent with GAAP; provided that
Accounting Principles (i) shall not include any purchase accounting or other
adjustment arising out of the consummation of the transactions contemplated by
this Agreement, (ii) shall be based on facts and circumstances as they exist
prior to the Closing and shall exclude the effect of any act, decision or event
occurring on or after the Closing, (iii) shall follow the defined terms
contained in this Agreement and (iv) shall calculate any reserves, accruals or
other non-cash expense items on a pro rata (as opposed to monthly accrual) basis
to account for a Closing that occurs on any date other than the last day of a
calendar month.

“Accounts Receivable” shall mean (i) all trade accounts receivable and other
rights to payment owed to the Company, and (ii) all other accounts receivable or
notes receivable of the Company, in each case, as calculated in accordance with
the Accounting Principles.

“Adjustment Amount” shall have the meaning set forth in Section 1.12(b) (Post
Closing Adjustment to Closing Merger Consideration Amount).

“Adjustment Escrow” shall have the meaning set forth in Section 1.11(l)
(Exchange/Payment).

“Adjustment Escrow Amount” shall mean $5,000,000.

“Advisory Group” shall have the meaning set forth in Section 1.15(e)
(Securityholders’ Representative).

“Affiliate” shall mean, with respect to any specified Person, any other Person
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person (but
excluding, with respect to the Company, any portfolio companies of venture
capital or investment funds that are, or otherwise affiliated with, Company
Stockholders, which portfolio companies may otherwise be deemed to be “under
common control with” the Company).

“Aggregate Exercise Amount” shall mean the aggregate exercise price of all
In-the-Money-Options and Company Warrants, in each case, outstanding as of
immediately prior to the

A-2

 



 



174046687 v20

--------------------------------------------------------------------------------

 

Effective Time (other than the Excluded Company Warrants), as set forth on the
Estimated Closing Statement.

“Aggregate Liquidation Preference” shall mean the sum of (i) the product of (A)
aggregate number of outstanding shares of Series A Preferred Stock held by the
Participating Securityholders immediately prior to the Effective Time multiplied
by (B) $4.2800 plus (ii) the product of (A) aggregate number of outstanding
shares of Series B Preferred Stock held by the Participating Securityholders
immediately prior to the Effective Time (including the aggregate number of
shares of Series B Preferred Stock issuable upon exercise of the Company Series
B Preferred Stock Warrants) multiplied by (B) $5.0518 plus (iii) the product of
(A) aggregate number of outstanding shares of Series C Preferred Stock held by
the Participating Securityholders immediately prior to the Effective Time
multiplied by (B) $8.84 plus (iv) the product of (A) the aggregate number of
outstanding shares of Series D Preferred Stock held by the Participating
Securityholders immediately prior to the Effective Time multiplied by (B)
$10.84.

“Agreement” shall have the meaning set forth in the preamble of this Agreement.

“Anti-Corruption Laws” shall mean the Foreign Corrupt Practices Act of 1977, as
amended, and the related regulations and published interpretations thereunder.

“Anti-Kickback Statute” means the Federal Health Care Program Anti-Kickback
Statute, 42 U.S.C. § 1320a-7b(b), and all regulations promulgated thereunder.

“Antitrust Laws” shall mean the Sherman Act, as amended, the Clayton Act, as
amended, the HSR Act, as amended, and all other federal, state and foreign
statutes, rules, regulations, orders, decrees, and other Laws that are designed
or intended to prohibit, restrict or regulate actions having the purpose or
effect of monopolization or restraint of trade or competition.

“Audited Company Financial Statements” shall have the meaning set forth in
Section 2.4 (Financial Statements).

“BAAs” shall have the meaning set forth in Section 2.11(h).

“Balance Sheet Date” shall have the meaning set forth in Section 2.4 (Financial
Statements).

“Book-Entry” shall have the meaning set forth in Section 1.10 (Closing of the
Company Transfer Books).

“Business Day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by Law to be closed in the City of San
Francisco.

“Cash and Cash Equivalents” shall mean, with respect to the Company, as of the
Reference Time (but before taking into account the consummation of the
transactions contemplated hereby), the aggregate amount of cash, cash
equivalents and marketable securities held by the Company, as determined in
accordance with the Accounting Principles, whether or not kept “on site” or held
in deposit, checking, savings, brokerage or other accounts of or in any

A-1


77208.255v.12

174046687 v20

--------------------------------------------------------------------------------

 

safety deposit box or other storage device, less (a) the aggregate amount of
outstanding checks or drafts of the Company that have not posted, plus
(b) checks received by the Company that have not been posted (after reducing
Accounts Receivable or any other related current asset by the amount of such
unposted check).

“CCC” shall have the meaning set forth in Section 1.14(a) (Appraisal and
Dissenters’ Rights).

“Certificate of Merger” shall have the meaning set forth in Section 1.3
(Closing; Effective Time).

“Closing” shall have the meaning set forth in Section 1.3 (Closing; Effective
Time).

“Closing Assets” shall mean the current assets of the Company in accordance with
the Accounting Principles, including Accounts Receivable, prepaid expenses,
deferred bank fees, prepaid software licenses, prepaid insurances, long-term
deposits, including deposits held by the Company’s primary landlord (not
included in Cash and Cash Equivalents), credit card prepayments and
work-in-progress and finished goods inventory, but excluding Cash and Cash
Equivalents and deferred tax assets.

“Closing Company Share Number” shall mean the sum of (a) the aggregate number of
outstanding shares of Company Common Stock held by the Participating
Securityholders and Dissenting Stockholders immediately prior to the Effective
Time, (b) aggregate number of shares of Company Common Stock issuable upon the
exercise of the Company Put Warrants, in each case, held by the Participating
Securityholders as of immediately prior to the Effective Time (other than the
Excluded Company Warrants) and (c) the aggregate number of shares of Company
Common Stock issuable upon the exercise of In-the-Money-Options or settlement of
Company RSUs outstanding as of immediately prior to cancellation immediately
prior to the Effective Time.

“Closing Date” shall have the meaning set forth in Section 1.3 (Closing;
Effective Time).

“Closing Date Balance Sheet” shall mean a balance sheet of the Company as of the
Reference Time prepared (i) from and in accordance with the books and records of
the Company and (ii) in accordance with the Accounting Principles.

“Closing Date Cash Amount” shall mean the Cash and Cash Equivalents of the
Company as of the Reference Time determined in accordance with the Accounting
Principles.

“Closing Date Indebtedness” shall mean the Debt of the Company, including the
Put Option Payout Amount, as of the Reference Time determined in accordance with
the Accounting Principles.

“Closing Date Net Working Capital” shall mean an amount (which may be positive
or negative) equal to (a) the Closing Assets minus (b) the Closing Liabilities,
in each case, as of the Reference Time, determined and calculated in accordance
with the Accounting Principles.

A-2

77208.255v.12

174046687 v20

--------------------------------------------------------------------------------

 

“Closing Date Transaction Expenses” shall mean, without duplication, (a) the
aggregate expenses, fees and disbursements of all attorneys, accountants,
investment bankers and Securityholders’ Representative of the Company in
connection with the negotiation, execution, delivery and performance of this
Agreement through the Effective Time and in connection with the Company’s
preparation of documents, including a registration statement on Form S-1, for an
initial public offering, (b) the upfront engagement fee of the Securityholders’
Representative, (c) the amount of any transaction, discretionary or retention
bonuses, made or provided, or required to be made or provided, by the Company as
a result of or in connection with the Merger or any of the other transactions
contemplated by the Agreement, (d) severance or change of control payments or
benefits (or similar payment obligations) to be made concurrently with the
Closing by the Company, (e) any forgiveness by the Company of any Debt owed to
the Company by a Related Party, (f) the Securityholders’ Representative Reserve,
and (g) Transaction Payroll Taxes, in each case (i) determined in accordance
with the Accounting Principles and (ii) to the extent that such fees, expenses
and disbursements have not been paid by the Company prior to the determination
of the Company’s Estimated Closing Date Net Working Capital set forth on the
Estimated Closing Statement; provided that to the extent any Closing Date
Transaction Expenses become due and payable, Parent shall promptly pay such
amounts to the applicable third party on behalf of the Surviving Corporation and
provide to the Securityholders’ Representative evidence of such payment;
provided, further, that Closing Date Transaction Expenses shall not include
Taxes.

“Closing Liabilities” shall mean the current liabilities of the Company in
accordance with the Accounting Principles, including accounts payable, accrued
vacation, accrued expenses, unearned revenue, accrued expense reports, accrued
payable for data, benefits payable and the current portion of capital lease
obligations (other than, for the avoidance of doubt, (i) any Put Option Payout
Amount and (ii) any double trigger payments payable pursuant to a second trigger
occurring following the Closing), but excluding (a) deferred rent, (b) any
liability included in the Closing Date Indebtedness and Closing Date Transaction
Expenses, in each case of (a) and (b), to the extent actually deducted from the
calculation of the Closing Merger Consideration Amount, (c) any Transaction
Payroll Taxes and (d) capital leases (other than the current portion).

“Closing Merger Consideration Amount” shall mean cash in an amount equal to:

(a)the Purchase Price;

(b)plus the Estimated Closing Date Cash Amount, subject to adjustment as
provided in Section 1.12 (Post Closing Adjustment to Closing Merger
Consideration Amount);

(c)minus the Estimated Closing Date Indebtedness, subject to adjustment as
provided in Section 1.12 (Post Closing Adjustment to Closing Merger
Consideration Amount);

(d)plus the Estimated Net Working Capital Adjustment (which may be positive or
negative), subject to adjustment as provided in Section 1.12 (Post Closing
Adjustment to Closing Merger Consideration Amount);

A-3

77208.255v.12

174046687 v20

--------------------------------------------------------------------------------

 

(e)minus the Estimated Closing Date Transaction Expenses, subject to adjustment
as provided in Section 1.12 (Post Closing Adjustment to Closing Merger
Consideration Amount);

(f)plus the Aggregate Exercise Amount;

(g)minus the Adjustment Escrow Amount; and

(h)minus the Aggregate Liquidation Preference.

“Closing Options Payout Amount” shall have the meaning set forth in Section
1.6(a) (Treatment of Company Options, Company RSUs and Company Warrants).

“Closing Payment Schedule” shall have the meaning set forth in Section
1.11(m)(iv) (Exchange/Payment/Deliveries).

“Closing RSUs Payout Amount” shall have the meaning set forth in Section 1.6(b)
(Treatment of Company Options, Company RSUs and Company Warrants).

“Closing Statement” shall have the meaning set forth in Section 1.12(b) (Post
Closing Adjustment to Closing Merger Consideration Amount).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company” shall have the meaning set forth in the preamble to this Agreement.

“Company Capital Stock” shall mean, collectively, the Company Common Stock and
the Company Preferred Stock.

“Company Charter” shall mean the Company’s Amended and Restated Certificate of
Incorporation, as filed with the Secretary of the State of Delaware on May 5,
2014, as amended or restated, and in effect immediately prior to the Effective
Time.

“Company Common Stock” shall mean the Common Stock, $0.001 par value per share,
of the Company.

“Company Financial Statements” shall have the meaning set forth in Section 2.4
(Financial Statements).

“Company Information Systems” shall have the meaning set forth in Section 2.9(i)
(Intellectual Property).

“Company Intellectual Property” shall mean all Intellectual Property used,
necessary for the conduct of the business as currently conducted, or owned or
purported to be owned by the Company.

“Company Material Adverse Effect” shall mean any change, event, effect, claim,
circumstance or matter (each, an “adverse effect”) that (considered individually
or together with all other adverse effects) has, or would reasonably be expected
to have, a material adverse effect

A-4

77208.255v.12

174046687 v20

--------------------------------------------------------------------------------

 

on the business, financial condition, assets, capitalization, business
operations, results of operations or financial performance of the Company;
provided, however, that none of the following (individually or in combination)
shall be deemed to constitute, or shall be taken into account in determining
whether there has been, a Company Material Adverse Effect: (a) any adverse
effect resulting directly or indirectly from general business or economic
conditions, except to the extent such general business or economic conditions
have a disproportionate effect on the Company as compared to any of the other
companies in the Company’s industry; (b) any adverse effect resulting directly
or indirectly from conditions generally affecting any industry or industry
sector in which the Company operates or competes, except to the extent such
adverse effect has a disproportionate effect on the Company as compared to any
of the other companies in such industry or industry sector; (c) any adverse
effect resulting directly or indirectly from hurricanes, earthquakes, floods,
tsunamis, tornadoes, mudslides, fires or other disasters and other force majeure
events; (d) any adverse effect resulting directly or indirectly from the
announcement, execution or delivery of this Agreement or the pendency or
consummation of the Merger, including any disruption in (or loss of) supplier,
service provider, partner or similar relationships or any loss of employees;
(e) any adverse effect resulting directly or indirectly from any change in
accounting requirements or principles or any change in applicable Laws or the
interpretation thereof; (f) any adverse effect resulting directly or indirectly
from (i) any action taken by the Company at Parent’s direction, or (ii) any
action referred to in Section 4.2 (Conduct of the Business of the Company) taken
by the Company with Parent’s consent; (g) the failure of the Company to meet
internal expectations or projections (it being understood and agreed that the
facts and circumstances giving rise to such failure that are not otherwise
excluded from the definition of a Company Material Adverse Effect may be taken
into account in determining whether there has been a Company Material Adverse
Effect); or (h) any adverse effect resulting directly or indirectly from any
breach by Parent or Merger Sub of any provision of this Agreement or the taking
of any other action by Parent or Merger Sub.

“Company Options” shall mean options to purchase shares of Company Common Stock.

“Company Plans” shall have the meaning set forth in Section 2.17(a) (Employee
Benefit Plans and Employee Matters).

“Company Preferred Stock” shall mean collectively the Series A Preferred Stock,
Series B Preferred Stock, Series C Preferred Stock and Series D Preferred Stock.

“Company Put Warrants” shall mean warrants set forth on Section 1.6(c)(i) of the
Disclosure Schedule.

“Company Returns” shall mean any Tax Return required to be filed by the Company.

“Company RSUs” shall mean restricted stock units with respect to Company Common
Stock.

“Company Series B Preferred Stock Warrant” shall mean warrants set forth on
Section 1.6(c)(ii) of the Disclosure Schedule.

“Company Stock Certificate” shall have the meaning set forth in Section 1.10
(Closing of the Company’s Transfer Books).

A-5

77208.255v.12

174046687 v20

--------------------------------------------------------------------------------

 

“Company Stockholders” shall mean the holders of Company Capital Stock.

“Company Warrants” shall mean the Company Put Warrants and the Company Series B
Preferred Stock Warrants.  

“Confidentiality Agreement” shall mean that certain Mutual Confidential
Disclosure Agreement, dated as of February 12, 2018, by and between Parent and
the Company.

“Consent(s)” shall mean any consent, approval or waiver.

“Continuing Employees” shall have the meaning set forth in Section 5.3 (Employee
Benefits).

“Contract” shall mean any contract, plan, undertaking, arrangement, concession,
understanding, agreement, agreement in principle, franchise, permit, instrument,
license, lease, sublease, note, bond, indenture, deed of trust, mortgage, loan
agreement or other binding commitment, whether written or oral.

“Cooley” shall have the meaning set forth in Section 10.12 (Conflict of
Interest).

“Covered Materials” shall have the meaning set forth in Section 10.13
(Attorney-Client Privilege).

“CPT” shall have the meaning set forth in Section 2.11(e) (Regulatory Matters).

“D&O Indemnified Persons” shall have the meaning set forth in Section 5.4(a)
(Indemnification of Officers and Directors).

“D&O Tail Policy” has the meaning set forth in Section 5.4(b) (Indemnification
of Officers and Directors) of this Agreement.

“Debt” shall mean the outstanding principal amount of, and all interest and
other amounts accrued in respect of and all amounts payable at retirement of,
(a) any indebtedness for borrowed money of the Company whether or not
represented by bonds, debentures, notes or other securities, (b) any obligation
of the Company evidenced by bonds, debentures, notes or other similar
instruments, (c) any reimbursement obligation of the Company with respect to
letters of credit (including standby letters of credit to the extent drawn
upon), bankers’ acceptances or similar facilities issued for the account of the
Company, (d) all deferred indebtedness of the Company for the payment of the
purchase price of property or assets purchased, including any earn-out payment
or contingent consideration payment obligations (other than accounts payable
incurred in the ordinary course of business that are not more than thirty (30)
days past due), (e) all obligations of the Company under any interest rate swap
agreement, forward rate agreement, interest rate cap or collar agreement or
other financial agreement or arrangement entered into for the purpose of
limiting or managing interest rate risks, (f) all premiums, penalties, fees,
expenses, breakage costs and change of control payments required to be paid or
offered in respect of any of the foregoing on prepayment, as a result of the
consummation of the transactions contemplated by the Agreement, (g) any
obligation of the type referred to in clauses (a) through (f) of another Person
the payment of which the Company has guaranteed or for which the Company is

A-6

77208.255v.12

174046687 v20

--------------------------------------------------------------------------------

 

responsible or liable, directly or indirectly, jointly or severally, as obligor
or guarantor and (h) the Put Option Payout Amount.  Notwithstanding the
foregoing, “Debt” shall not include (i) any letters of credit to the extent not
drawn upon, (ii) non-cancellable purchase commitments in the ordinary course of
business, (iii) surety bonds and performance bonds, (iv) trade payables or other
current liabilities in the ordinary course of business or (v) any capital leases
reflected in the Company Financial Statements.  For purposes of Section 1
(Description of Transaction), “Debt” shall mean Debt, as defined above,
outstanding as of the Reference Time (but before taking into account the
consummation of the transactions contemplated by this Agreement). For the
avoidance of doubt, Debt shall not include any Taxes.

“Debt Commitment” means the debt financing commitments received and accepted by
Parent, pursuant to a credit agreement and related commitment letter.

“Debt Financing” means the debt financing contemplated by Parent to be provided
by the Financing Sources pursuant to the Debt Commitment.

“DGCL” shall have the meaning set forth in the recitals of this Agreement.

“Disclosure Schedule” shall mean the disclosure schedule that has been prepared
by the Company and delivered to Parent and Merger Sub on the date of the
Agreement.  

“Dispute Auditor” shall have the meaning set forth in Section 1.12(d) (Post
Closing Adjustment to Closing Merger Consideration Amount).

“Dispute Notice” shall have the meaning set forth in Section 1.12(c) (Post
Closing Adjustment to Closing Merger Consideration Amount).

“Dissenting Shares” shall have the meaning set forth in Section 1.14(a)
(Appraisal and Dissenters’ Rights).

“Dissenting Stockholder” shall have the meaning set forth in Section 1.14(a)
(Appraisal and Dissenters’ Rights).

“DOJ” shall have the meaning set forth in Section 5.2 (Regulatory Filings;
Reasonable Best Efforts).

“Effective Time” shall have the meaning set forth in Section 1.3 (Closing;
Effective Time).

“Election” shall have the meaning set forth in Section 1.7(a)(i) (Parent Stock
Election).

“Election Deadline” shall have the meaning set forth in Section 1.7(a)(ii)
(Parent Stock Election).

“Election Form” shall have the meaning set forth in Section 1.11(b)
(Exchange/Payment/Deliveries).

A-7

77208.255v.12

174046687 v20

--------------------------------------------------------------------------------

 

“Employee Option” shall mean an In-the-Money-Option granted to an Employee
Option Holder in the holder’s capacity as an employee of the Company for
applicable employment Tax purposes.

“Employee Option Holder” shall mean each holder of an In-the-Money-Option who is
an employee of the Company or was an employee of the Company when such Company
Option was granted.

“Employee RSU” shall mean a Company RSU granted to an Employee RSU Holder in the
holder’s capacity as an employee of the Company for applicable employment Tax
purposes.

“Employee RSU Holder” shall mean each holder of a Company RSU who is an employee
of the Company or was an employee of the Company when the Company RSU was
granted.

“End Date” shall mean the date that is three months from the date of this
Agreement, provided, however, that each party shall have the right to extend the
End Date by up to 45 days if any of the conditions set forth in Section 6.4
(Antitrust Clearance) or Section 7.4 (Antitrust Clearance) of the Agreement
shall not have been satisfied or waived on or prior to such date.

“Entity” shall mean any corporation (including any nonprofit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust, company (including any limited liability company or
joint stock company), firm or other enterprise, association, organization or
entity.

“Environmental Law” shall mean any Law or governmental regulation relating to
(a) the protection, preservation or restoration of the environment (including,
air, water vapor, surface water, groundwater, drinking water supply, surface
land, subsurface land, plant and animal life or any other natural resource); (b)
the exposure to, or the use, storage, recycling, treatment, generation,
transportation, processing, handling, labeling, production, release or disposal
of, any Hazardous Substances; or (c) safety issues (including human and
occupational safety and health), in each case as amended and as in effect on the
date hereof.

“Environmental Permit” shall mean any permit, license, review, certification,
approval, registration, consent or other authorization issued pursuant to any
Environmental Laws.

“Equity Incentive Plans” shall mean the Company’s 2007 Equity Incentive Plan and
2014 Equity Incentive Plan, in each case, as amended or restated.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall have the meaning set forth in Section 2.17(e) (Employee
Benefit Plans and Employee Matters).

“Escrow Agent” shall mean JPMorgan Chase Bank, N.A. or another escrow agent
mutually acceptable to Parent and the Company.

A-8

77208.255v.12

174046687 v20

--------------------------------------------------------------------------------

 

“Escrow Agreement” shall have the meaning set forth in Section 1.11(l)
(Exchange/Payment).

“Estimated Closing Date Cash Amount” shall have the meaning set forth in the
definition of “Estimated Closing Statement” in this Exhibit A.

“Estimated Closing Date Indebtedness” shall have the meaning set forth in the
definition of “Estimated Closing Statement” in this Exhibit A.

“Estimated Closing Date Net Working Capital” shall have the meaning set forth in
the definition of “Estimated Closing Statement” in this Exhibit A.

“Estimated Closing Date Transaction Expenses” shall have the meaning set forth
in the definition of “Estimated Closing Statement” in this Exhibit A.

“Estimated Closing Statement” shall mean a written statement setting forth (a)
an estimated Closing Date Balance Sheet and (b) in reasonable detail (i) the
Aggregate Exercise Amount; and (ii) the Company’s good faith estimate of (1) the
Closing Date Net Working Capital (the “Estimated Closing Date Net Working
Capital”), (2) the Closing Date Cash Amount (the “Estimated Closing Date Cash
Amount”), (3) the Closing Date Indebtedness (the “Estimated Closing Date
Indebtedness”) and (4) the Closing Date Transaction Expenses (the “Estimated
Closing Date Transaction Expenses”).

“Estimated Net Working Capital Adjustment” shall mean, as applicable: (a) the
amount by which the Estimated Closing Date Net Working Capital is less than the
Target Net Working Capital (expressed as a negative amount), (b) the amount by
which the Estimated Closing Date Net Working Capital is greater than the Target
Net Working Capital (expressed as a positive amount), or (c) if the Estimated
Closing Date Net Working Capital is equal to the Target Net Working Capital, $0.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Company Warrants” shall mean (a) any Company Warrant to the extent the
holder thereof has elected to exercise such Company Warrant at or prior to the
Effective Time or that expires by its terms as of the Effective Time and (b) any
Company Put Warrant to the extent the holder thereof exercises the Put Option
(as defined in the Company Put Warrant) at or prior to the Effective Time.

“False Claims Act” means the Federal False Claims Act, 31 U.S.C. § 3729 et seq.,
and all regulations promulgated thereunder.

“Federal Health Care Program” shall mean any plan or program that provides
health care benefits, whether directly, through insurance, or otherwise, that is
funded directly, in whole or in part, by the government of the United States of
America (other than the Federal Employees Health Benefits Program), including
the Medicare, Medicaid and TRICARE programs (described in Title XVIII of the
SSA, Title XIX of the SSA, and Title 10, Chapter 55 of the U.S.C.,
respectively), or any state health care program (as defined in Section 1128(h)
of the SSA).

A-9

77208.255v.12

174046687 v20

--------------------------------------------------------------------------------

 

“Filing Date” shall have the meaning set forth in Section 5.9(a) (Registration
Statement).

“Final Net Working Capital Adjustment” shall mean, as applicable: (a) the amount
by which the Closing Date Net Working Capital is less than the Target Net
Working Capital (expressed as a negative amount), (b) the amount by which the
Closing Date Net Working Capital is greater than the Target Net Working Capital
(expressed as a positive amount) or (c) if the Closing Date Net Working Capital
is equal to the Target Net Working Capital, $0.

“Financing Sources” means the Lenders, any lender or prospective lender, lead
arranger, agent or representative of or to Parent, and their respective
Affiliates, their respective past, present and future officers, directors,
managers, employees, agents and representatives involved in the Debt Financing
and their respective successors and assigns.

“FTC” shall have the meaning set forth in Section 5.2 (Regulatory Filings;
Reasonable Best Efforts).

“GAAP” shall mean United States generally accepted accounting principles. With
respect to the computations pursuant to Section 1.12 (Post Closing Adjustment to
Closing Merger Consideration Amount), GAAP shall mean such principles as in
effect as of the Reference Time.

“GDPR” shall mean means the EU General Data Protection Regulation 2016/679.

“Government Official” shall mean (a) any officer or employee of any Governmental
Body, (b) any Person acting in an official capacity on behalf of a Governmental
Body, (c) any officer or employee of a Person that is majority or wholly owned
by a Governmental Body, (d) any officer or employee of a public international
organization, such as the World Bank or the United Nations, (e) any officer or
employee of a political party or any Person acting in an official capacity on
behalf of a political party or (f) any candidate for political office.

“Governmental Body” shall mean any national, federal, regional, state,
provincial, local, or foreign or other governmental authority or
instrumentality, legislative body, court, administrative agency, regulatory body
or regulatory authority, commission or instrumentality, including any
multinational authority having governmental or quasi-governmental powers, or any
other industry self-regulatory authority.

“Hazardous Substance” shall mean any substance listed, defined, designated or
classified as hazardous, toxic, radioactive, dangerous, or a “pollutant” or
“contaminant” or otherwise regulated, under any Environmental Law.  “Hazardous
Substance” shall include any substance for which exposure is regulated by any
Governmental Body or any Environmental Law, including any toxic waste,
pollutant, contaminant, hazardous substance, toxic substance, hazardous waste,
special waste, petroleum or any derivative or by-product thereof, radon,
radioactive material, asbestos, or asbestos containing material, urea
formaldehyde foam insulation, lead, mold, mold spores and mycotoxins or
polychlorinated biphenyls or other similar substances.

“Health Care Laws” means any Laws relating to health care regulatory and
reimbursement matters, including, without limitation, (i) the Stark Law, (ii)
the Anti-Kickback Statute, (iii) the False Claims Act, (iv) the Federal Food,
Drug and Cosmetic Act, 21 U.S.C. §

A-10

77208.255v.12

174046687 v20

--------------------------------------------------------------------------------

 

321 et seq. and all regulations, agency guidance or similar legal requirement
promulgated thereunder, (v) the Clinical Laboratory Improvement Amendments, 42
U.S.C. § 263a, and all regulations, agency guidance or similar legal
requirements promulgated thereunder, (vi) applicable Laws of the United States
Drug Enforcement Administration, (vii) the Medicare Act, 42 U.S.C. § 1395 et
seq. and all regulations, agency guidance or similar legal requirement
promulgated thereunder, (viii) federal laws governing Medicaid programs, 42
U.S.C. § 1396 et seq., and all regulations, agency guidance, or similar legal
requirement promulgated thereunder, (x) state self-referral, anti-kickback,
fee-splitting and patient brokering Laws, (x) Laws applicable to genetic testing
and the privacy of genetic testing results, including, without limitation,
HIPAA, and (xi) state Laws governing the licensure and operation of clinical
laboratories and billing for clinical laboratory services.

“Hereditary Licenses” shall have the meaning set forth the definition of
Publicly Available Software in this Exhibit A.

“HIPAA” means, collectively, Health Insurance Portability and Accountability Act
of 1996 as amended by the Health Information Technology for Economic and
Clinical Health Act, implementing regulations promulgated thereunder and related
guidance issued from time to time.

“HSR Act” shall mean the Hart-Scott-Rodino Anti-Trust Improvements Act of 1976,
as amended.

“Insurance Policies” shall have the meaning set forth in Section 2.19
(Insurance).

“Intellectual Property” shall mean the following items of intangible property:

(a)patents, utility models, industrial designs and all registrations and
applications for registration of the same;

(b)trademarks, service marks, and trade dress, whether or not registered, and
all pending applications for registration of the same, other than regulatory
filings;

(c)copyrights, whether or not registered, and all pending applications for
registration of the same;

(d)domain names and URLs;

(e)inventions (whether or not patentable), trade secrets and other rights in
know-how and confidential or proprietary information; and

(f)computer programs and databases, whether in object or source code form.

“In-the-Money-Option” shall mean a Company Option that has a per share exercise
price less than the Per Share Closing Merger Consideration applicable to a share
of Company Common Stock.

“Investor Questionnaire” shall have the meaning set forth in Section 1.7(d)
(Parent Stock Elections).

A-11

77208.255v.12

174046687 v20

--------------------------------------------------------------------------------

 

“IRS” shall mean the Internal Revenue Service.

“Knowledge” shall have the meaning set forth in Section 10.11 (Knowledge).

“Knowledge Individuals” shall mean the following Persons: Eric Evans, Joel Jung,
Peter Soparkar, Ramji Srinivasan and Rishi Kacker.

“Law” shall mean any federal, state, local, municipal, foreign or other law,
statute, constitution, principle of common law, ordinance, code, edict, decree,
rule, regulation, ruling or requirement issued, enacted, adopted, promulgated,
implemented or otherwise put into effect by or under the authority of any
Governmental Body and shall include, without limitation, the Health Care Laws.

“Leased Real Property” shall have the meaning set forth in Section 2.8 (Real
Property; Leasehold).

“Legal Proceeding” shall mean any action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding), hearing, inquiry, audit, examination or investigation
commenced, brought, conducted or heard by or before, or otherwise involving, any
court or other Governmental Body or any arbitrator or arbitration panel.

“Lender” means any lender, prospective lender, lead arranger, arranger, agent or
other representative of or to Parent, including any party to the Debt
Commitment.

“Letter of Transmittal” shall have the meaning set forth in Section 1.11(b)
(Exchange/Payment).

“Lien” or “Liens” shall mean all mortgages, encumbrances, security interests,
claims, charges or pledges.

“Material Contract” shall have the meaning set forth in Section 2.12 (Material
Contracts).

“Merger” shall have the meaning set forth in the recitals of this Agreement.

“Merger Sub” shall have the meaning set forth in the preamble of this Agreement.

“New Plans” shall have the meaning set forth in Section 5.3(b) (Employee
Benefits).

“Non-Dissenting Stockholder” shall mean each Company Stockholder that does not
perfect or otherwise loses such stockholder’s appraisal or dissenters’ rights
under the DGCL and is otherwise entitled to receive consideration pursuant to
Section 1.5 (Conversion of Shares).

“Non-Employee Option Holder” shall mean each holder of an In-the-Money-Option
who is not an Employee Option Holder.

A-12

77208.255v.12

174046687 v20

--------------------------------------------------------------------------------

 

“Non-Employee Options” shall mean In-the-Money-Options held by Non-Employee
Option Holders.

“Non-Employee RSU Holder” shall mean each holder of a Company RSU who is not an
Employee RSU Holder.

“Non-Employee RSUs” shall mean Company RSUs held by Non-Employee RSU Holders.

“Non-Recourse Party” shall mean, with respect to a party to this Agreement, any
of such party’s former, current and future equity holders, controlling persons,
directors, officers, employees, agents, representatives, Affiliates, members,
managers, general or limited partners, or assignees (or any former, current or
future equity holder, controlling person, director, officer, employee, agent,
representative, Affiliate, member, manager, general or limited partner, or
assignee of any of the foregoing); provided that, for the avoidance of doubt, no
party to this Agreement will be considered a Non-Recourse Party.

“Out-of-the-Money-Option” shall mean a Company Option that has a per share
exercise price greater than or equal to the Per Share Closing Merger
Consideration applicable to a share of Company Common Stock.

“Owned Intellectual Property” shall mean all Intellectual Property owned or
purported to be owned by the Company.

“Ownership Percentage” shall, with respect to a Participating Securityholder, be
equal to the quotient obtained by dividing (a) the aggregate number of shares of
Company Common Stock held by such Participating Securityholder as of immediately
prior to the Effective Time (including, for purposes of this definition, the
aggregate number of shares of Company Common Stock issuable upon the exercise of
the Company Put Warrants, in each case, outstanding as of immediately prior to
the Effective Time (other than the Excluded Company Warrants) and the aggregate
number of shares of Company Common Stock underlying In-the-Money-Options and
Company RSUs outstanding as of immediately prior to cancellation immediately
prior to the Effective Time) by (b) the Closing Company Share Number.

“Parent” shall have the meaning set forth in the preamble of this Agreement.

“Parent Financial Statements” means the consolidated financial statements of
Parent and its subsidiaries included in the Parent SEC Filings together, in the
case of year-end statements, with reports thereon by Ernst & Young LLP, the
independent auditors of Parent, for the periods included therein, including in
each case a consolidated balance sheet, a consolidated statement of income, a
consolidated statement of stockholders’ equity and a consolidated statement of
cash flows, and accompanying notes.

“Parent SEC Filings” shall have the meaning set forth in Section 3.11 (Reports
and Financial Statements).

“Parent Stock” shall mean shares of common stock, par value $0.01, of Parent.

A-13

77208.255v.12

174046687 v20

--------------------------------------------------------------------------------

 

“Parent Stock Price” shall mean $31.31.

“Participating Securityholders” shall mean each Non-Dissenting Stockholder
holding Company Common Stock and each holder of In-the-Money-Options, Company
RSUs and Company Put Warrants (other than Excluded Company Warrants), each as of
immediately prior to the Effective Time.

“Payment Agent” shall have the meaning set forth in Section 1.11(a)
(Exchange/Payment).

“Payment Agent Agreement” means a payment agent agreement in customary form
reasonably acceptable to Parent and the Company to be entered into by and among
Parent, Merger Sub and the Payment Agent prior to the Closing Date.

“Payment Amount” shall mean:

(a)the Closing Merger Consideration Amount;

(b)minus the aggregate Closing Options Payout Amount payable to Employee Option
Holders in respect of Employee Options;

(c)minus the aggregate Closing RSUs Payout Amount payable to Employee RSU
Holders in respect of Employee RSUs.

“Payment Fund” shall have the meaning set forth in Section 1.11(a)
(Exchange/Payment/Deliveries).

“Payoff Letters” means: (a) one or more payoff letters and other evidence
regarding the discharge of Debt of the Company and termination and release of
Liens related thereto, each dated no more than two Business Days prior to the
Closing Date, to (i) satisfy such Debt as of the Closing and (ii) terminate and
release any Liens related thereto; and (b) an invoice or an email confirmation
from each advisor or other service provider to the Company, dated no more than
two Business Days prior to the Closing Date, with respect to all unpaid Closing
Date Transaction Expenses estimated to be due and payable to such advisor or
other service provider, as the case may be, as of the Closing Date.

“Payment Program” shall have the meaning set forth in Section 2.11(c)
(Regulatory Matters).

“PCI-DSS” shall have the meaning set forth in Section 2.10(c) (Privacy and Data
Security).

“Per Share Merger Consideration” shall mean the quotient of (a) the Closing
Merger Consideration Amount, divided by (b) the Closing Company Share Number.

“Permit” means any material permit, license, franchise, certificate,
accreditation approval, registration, notification or authorization from any
Governmental Body, or required by any Governmental Body to be obtained,
maintained or filed.

A-14

77208.255v.12

174046687 v20

--------------------------------------------------------------------------------

 

“Permitted Encumbrances” shall mean: (a) statutory liens for current Taxes or
other governmental charges (i) not yet delinquent or (ii) the amount or validity
of which is being contested in good faith by appropriate proceedings by the
Company and for which appropriate reserves have been established in accordance
with GAAP; (b) mechanics’, carriers’, workers’, repairers’ and similar statutory
liens arising or incurred in the ordinary course of business for amounts that
are not delinquent and that are not, individually or in the aggregate,
significant, unless being contested in good faith by appropriate proceedings and
for which adequate accruals or reserves have been established; (c) zoning,
entitlement, building and other land use regulations or ordinances imposed by
Governmental Bodies having jurisdiction over the Leased Real Property that are
not violated by the current use and operation of the Leased Real Property; (d)
covenants, conditions, restrictions, easements and other similar matters of
record affecting title to the Leased Real Property that do not materially impair
the occupancy or use of the Leased Real Property for the purposes for which it
is currently used or proposed to be used in connection with the Company’s
business; (e) matters that would be disclosed by an inspection, a current title
commitment, or accurate survey of each parcel of real property that do not and
are not reasonably expected to adversely affect the value, use or current
occupancy of the Leased Real Property; and (f) title to any portion of the
premises lying within the right of way or boundary of any public road or private
road which, individually or in the aggregate, do not materially adversely affect
the value or the continued use of the Leased Real Property; (g) leases or
subleases and licenses or sublicenses granted to others in the ordinary course
of business.

“Person” shall mean any individual, Entity or Governmental Body.

“Personal Data” means (a) any information or data that, alone or together with
any other information or data (i) can be used to identify, directly or
indirectly, an individual, or (ii) can be used to authenticate such individual;
and (b) any other information pertaining to an individual that is regulated or
protected by applicable Laws but excluding anonymized information and aggregated
information that cannot reasonably be used to identify an individual; provided
that Personal Data shall be limited to information regarding patients in the
U.S. or information of patients outside of the U.S. only to the extent it has
been transmitted to the U.S.

“Privacy Agreements” has the meaning set forth in Section 2.10(a) (Privacy and
Data Security).

“Publicly Available Software” shall mean each of: (i) any software that
contains, or is derived in any manner (in whole or in part) from, any software
that is distributed as free software, “copyleft,” open source software (e.g.
Linux), or similar licensing and distribution models; and (ii) any software that
requires as a condition of use, modification, or distribution of such software
that such software or other software or technology incorporated into, derived
from, or distributed with such software: (a) be disclosed or distributed in
source code form; (b) be licensed for the purpose of making derivative works; or
(c) be redistributable at no or minimal charge (such licenses under this clause
(ii) being “Hereditary Licenses”). Publicly Available Software includes software
licensed or distributed under any of the following licenses or distribution
models similar to any of the following: (a) GNU General Public License (GPL) or
Lesser/Library GPL (LGPL), (b) the Artistic License (e.g. PERL), (c) the Mozilla
Public License, (d) the Netscape Public License, (e) the Sun Community Source
License (SCSL), the Sun Industry Source License (SISL), and the Apache Server
License.

A-15

77208.255v.12

174046687 v20

--------------------------------------------------------------------------------

 

“Purchase Price” shall mean $375,000,000.

“Put Option Payout Amount” shall mean the aggregate amount payable to the
holders of the Company Put Warrants that exercise the Put Option (as defined in
the Company Put Warrant), including, for the avoidance of doubt, the Put
Purchase Price and any Top-Up Fee, each as defined in the Company Put Warrant,
and net of any applicable exercise price, in accordance with the Company Put
Warrant.

“Reference Time” shall mean 12:01 a.m., San Francisco time, on the Closing Date;
provided that the Reference Time for purposes of calculating Tax assets and Tax
liabilities included in Closing Date Net Working Capital shall be 11:59 p.m.,
San Francisco time, on the Closing Date.

“Registered IP” shall mean all Intellectual Property that is registered, filed,
or issued under the authority of any Governmental Body to Company, including all
patents, registered copyrights, registered mask works, registered trademarks,
and all applications for any of the foregoing.

“Registrable Shares” shall have the meaning set forth in Section 5.9(a)
(Registration Statement).

“Registration Statement” shall have the meaning set forth in Section 5.9(a)
(Registration Statement).

“Related Party” shall mean (a) each stockholder of the Company; (b) each
individual who is, or who has at any time since inception been, an officer or
director of any of the Company; (c) to the extent of the Knowledge of the
Company, each member of the immediate family of each of the individuals referred
to in clauses “(a),” and “(b)” above; and (d) to the extent of the Knowledge of
the Company, any trust or other entity (other than the Company) in which any one
of the Persons referred to in clauses “(a),” “(b)” and “(c)” above holds (or in
which more than one of such Persons collectively hold), beneficially or
otherwise, a material voting, proprietary or equity interest.

“Required Company Stockholder Vote” shall have the meaning set forth in Section
2.22 (Vote Required).

“Required Marketing Information” shall have the meaning set forth in Section
5.10 (Financing Cooperation).

“R&W Insurance” shall have the meaning set forth in Section 8.3 (R&W Insurance).

“Satisfaction Date” shall have the meaning set forth in Section 1.3 (Closing;
Effective Time).

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

A-16

77208.255v.12

174046687 v20

--------------------------------------------------------------------------------

 

“Security Breach” shall mean an actual unauthorized access, destruction, loss,
alteration, acquisition or disclosure of any Personal Data controlled by the
Company.  

“Securityholders’ Representative” shall have the meaning set forth in Section
1.15(a) (Securityholders’ Representative).

“Securityholders’ Representative Engagement Agreement” shall have the meaning
set forth in Section 1.15(c) (Securityholders’ Representative).

“Securityholders’ Representative Expenses” shall have the meaning set forth in
Section 1.15(d) (Securityholders’ Representative).

“Securityholders’ Representative Group” shall have the meaning set forth in
Section 1.15(e) (Securityholders’ Representative).

“Securityholders’ Representative Reserve” shall have the meaning set forth in
Section 1.15(d) (Securityholders’ Representative).

“Selling Company Stockholders” shall have the meaning set forth in Section
5.9(a) (Registration Statement).

“Series A Preferred Stock” shall mean the Series A Preferred Stock, $0.001 par
value per share, of the Company.

“Series B Preferred Stock” shall mean the Series B Preferred Stock, $0.001 par
value per share, of the Company.

“Series C Preferred Stock” shall mean the Series C Preferred Stock, $0.001 par
value per share, of the Company.

“Series D Preferred Stock” shall mean the Series D Preferred Stock, $0.001 par
value per share, of the Company.

“Specified Representations” shall mean the representations and warranties set
forth in Sections 2.1(a) and 2.1(b) (Subsidiaries; Due Incorporation; Etc.),
Section 2.3 (Capitalization, Etc.), Section 2.21 (Authority; Binding Nature of
Agreement) and Section 2.25 (Financial Advisor).

“Stark Law” means the Federal Ethics in Patient Referrals Act, 42 U.S.C. §
1395nn, and all regulations promulgated thereunder.

“Subsidiary” shall mean, with respect to any Person, any partnership, limited
liability company, corporation or other business entity of which (a) if a
corporation, a majority of the total voting power of shares of capital stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (b) if a partnership,
limited liability company or other business entity, a majority of the
partnership or other similar ownership

A-17

77208.255v.12

174046687 v20

--------------------------------------------------------------------------------

 

interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof.

“Surviving Corporation” shall have the meaning set forth in Section 1.1 (Merger
of Merger Sub into the Company).

“Suspension Notice” shall have the meaning set forth in Section 5.95.9(c)
(Registration Statement).

“Takeover Proposal” shall mean any proposal or offer from any Person (other than
Parent or its Affiliates or their respective representatives) for any
acquisition by such Person of a substantial amount of assets of the Company
(other than an acquisition of assets of the Company in the ordinary course of
business or as permitted under the terms of this Agreement) having a fair market
value (as determined by the Board of Directors of the Company in good faith) in
excess of 20% of the fair market value of all the assets of the Company
immediately prior to such acquisition or more than a 20% interest in the total
voting securities of the Company or any tender offer or exchange offer that if
consummated would result in any Person beneficially owning 20% or more of any
class of equity securities of the Company or any merger, consolidation, or
business combination of the Company with any unaffiliated third party, other
than the transactions contemplated by this Agreement.

“Target Net Working Capital” shall mean an amount equal to $12,500,000.

“Tax” or “Taxes” shall mean all federal, state or local and all foreign taxes of
any kind whatsoever, including income, gross receipts, windfall profits, value
added, severance, property, production, sales, use, duty, license, excise,
franchise, employment, withholding or similar taxes, together with any interest,
additions or penalties with respect thereto and any interest with respect to
such additions or penalties.

“Tax Returns” shall mean any return, statement, report, tax filing or form
(including estimated Tax returns and reports, withholding Tax returns and
reports, any schedule or attachment, and information returns and reports),
including any amendments, filed or required to be filed with a Governmental
Body.

“Transaction Payroll Taxes” shall mean the employer portion under the Federal
Insurance Contribution Act  for (i) Medicare taxes payable with respect to any
bonuses, option exercises, payments in respect of Employee Options and Employee
RSUs, severance or other compensatory payments made in connection with the
transactions contemplated by this Agreement, in each case, that are made on,
around or before the Closing (“Transaction Compensation”) and (ii) Social
Security taxes payable on the Transaction Compensation with respect to any
Company employee who based on compensation payable through the date of this
Agreement and projected by the Company to be paid through December 31, 2018
would not be paid $128,400 in annual compensation (without taking into account
the Transaction Compensation).

“Unaccredited Investors” shall have the meaning set forth in Section 1.7(d)
(Parent Stock Elections).

A-18

77208.255v.12

174046687 v20

--------------------------------------------------------------------------------

 

“Unaudited Balance Sheet” shall have the meaning set forth in Section 2.4
(Financial Statements).

“University” shall have the meaning set forth in Section 2.9(b) (Intellectual
Property).

“Waived 280G Benefits” shall have the meaning set forth in Section 5.1(b)
(Stockholder Consent or Approval).

“Withholding Agent” shall have the meaning set forth in Section 1.11(k)
(Exchange/Payment).

“Written Consent” shall have the meaning set forth in Section 5.1(a)
(Stockholder Consent or Approval).

 

A-19

77208.255v.12

174046687 v20